




Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





Exhibit 10.1











LOAN AND GUARANTEE AGREEMENT
dated as of
September 25, 2020
among
AMERICAN AIRLINES, INC., as Borrower,
the Guarantors party hereto from time to time,
THE UNITED STATES DEPARTMENT OF THE TREASURY,
and
THE BANK OF NEW YORK MELLON,
as Administrative Agent and Collateral Agent
__________









    
    




--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageARTICLE IDEFINITIONS
SECTION 1.01    Defined Terms
1
SECTION 1.02    Terms Generally
36
SECTION 1.03    Accounting Terms; Changes in GAAP
36
SECTION 1.04    Rates
37
SECTION 1.05    Divisions
37
ARTICLE II
COMMITMENTS AND BORROWINGS
SECTION 2.01    Commitments
37
SECTION 2.02    Loans and Borrowings
37
SECTION 2.03    Borrowing Requests
38
SECTION 2.04    [Reserved]
38
SECTION 2.05    [Reserved]
38
SECTION 2.06    Prepayments
38
SECTION 2.07    Reduction and Termination of Commitments
40
SECTION 2.08    Repayment of Loans
40
SECTION 2.09    Interest
40
SECTION 2.10    Benchmark Replacement Setting
41
SECTION 2.11    Evidence of Debt
42
SECTION 2.12    Payments Generally
42
SECTION 2.13    Sharing of Payments
43
SECTION 2.14    Compensation for Losses
44
SECTION 2.15    Increased Costs
44
SECTION 2.16    Taxes
45
SECTION 2.17    [Reserved]
49
SECTION 2.18    [Reserved]
49
SECTION 2.19    Mitigation Obligations; Replacement of Lenders
49
ARTICLE IIIREPRESENTATIONS AND WARRANTIES
SECTION 3.01    Existence, Qualification and Power
50
SECTION 3.02    Authorization; No Contravention
50
SECTION 3.03    Governmental Authorization; Other Consents
50
SECTION 3.04    Execution and Delivery; Binding Effect
50
SECTION 3.05    Financial Statements; No Material Adverse Change
51
SECTION 3.06    Litigation
51
SECTION 3.07    Contractual Obligations; No Default
51
SECTION 3.08    Property
51
SECTION 3.09    Taxes
51

i



--------------------------------------------------------------------------------



SECTION 3.10    Disclosure
52
SECTION 3.11    Compliance with Laws
52
SECTION 3.12    ERISA Compliance
52
SECTION 3.13    Environmental Matters
53
SECTION 3.14    Investment Company Act
53
SECTION 3.15    Sanctions; Export Controls; Anti-Corruption; AML Laws
53
SECTION 3.16    Solvency
54
SECTION 3.17    Subsidiaries
54
SECTION 3.18    Senior Indebtedness
54
SECTION 3.19    Insurance Matters
54
SECTION 3.20    Labor Matters
54
SECTION 3.21    Insolvency Proceedings
54
SECTION 3.22    Margin Regulations
54
SECTION 3.23    Liens
55
SECTION 3.24    Perfected Security Interests
55
SECTION 3.25    US Citizenship
55
SECTION 3.26    Air Carrier Status
55
SECTION 3.27    Cybersecurity
55
SECTION 3.28    Loyalty Program Agreements
55
ARTICLE IVCONDITIONS
SECTION 4.01    Closing Date and Initial Borrowing
56
SECTION 4.02    Each Borrowing
58
ARTICLE VAFFIRMATIVE COVENANTS
SECTION 5.01    Financial Statements
59
SECTION 5.02    Certificates; Other Information
60
SECTION 5.03    Notices
62
SECTION 5.04    Preservation of Existence, Etc.
62
SECTION 5.05    Maintenance of Properties
63
SECTION 5.06    Maintenance of Insurance
63
SECTION 5.07    Payment of Obligations
63
SECTION 5.08    Compliance with Laws
63
SECTION 5.09    Environmental Matters
63
SECTION 5.10    Books and Records
63
SECTION 5.11    Inspection Rights
63
SECTION 5.12    Sanctions; Export Controls; Anti-Corruption Laws and AML Laws
64
SECTION 5.13    Guarantors; Additional Collateral
64
SECTION 5.14    Post-Closing Matters
65
SECTION 5.15    Further Assurances
66
SECTION 5.16    Delivery of Appraisals
66
SECTION 5.17    Ratings
66
SECTION 5.18    Regulatory Matters
66
SECTION 5.19    Loyalty Programs; Loyalty Program Agreements
66
SECTION 5.20    Collections; Accounts; Payments
67

ii



--------------------------------------------------------------------------------




ARTICLE VINEGATIVE COVENANTS
SECTION 6.01    [Reserved].
68
SECTION 6.02    Liens
68
SECTION 6.03    Fundamental Changes
68
SECTION 6.04    Dispositions
69
SECTION 6.05    Restricted Payments
70
SECTION 6.06    Investments
71
SECTION 6.07    Transactions with Affiliates
73
SECTION 6.08    [Reserved]
73
SECTION 6.09    [Reserved]
73
SECTION 6.10    Changes in Nature of Business
73
SECTION 6.11    Sanctions; AML Laws
74
SECTION 6.12    Amendments to Organizational Documents
74
SECTION 6.13    [Reserved]
74
SECTION 6.14    Prepayments of Junior Indebtedness
74
SECTION 6.15    Lobbying
74
SECTION 6.16    Use of Proceeds
74
SECTION 6.17    Financial Covenants
74
ARTICLE VIIEVENTS OF DEFAULT
SECTION 7.01    Events of Default
76
SECTION 7.02    Application of Payments
79
ARTICLE VIIIAGENCY
SECTION 8.01    Appointment and Authority
80
SECTION 8.02    Collateral Matters.
80
SECTION 8.03    Removal or Resignation of Administrative Agent
80
SECTION 8.04    Exculpatory Provisions
81
SECTION 8.05    Reliance by Agent
83
SECTION 8.06    Delegation of Duties
83
SECTION 8.07    Non-Reliance on Agents and Other Lenders
83
SECTION 8.08    Administrative Agent May File Proofs of Claim
83
ARTICLE IXGUARANTEE
SECTION 9.01    Guarantee of the Obligations
84
SECTION 9.02    Payment or Performance by a Guarantor
84
SECTION 9.03    Liability of Guarantors Absolute
84
SECTION 9.04    Waivers by Guarantors
86
SECTION 9.05    Guarantors’ Rights of Subrogation, Contribution, etc.
86

iii



--------------------------------------------------------------------------------



SECTION 9.06    Subordination
86
SECTION 9.07    Continuing Guarantee
86
SECTION 9.08    Financial Condition of the Borrower
87
SECTION 9.09    Reinstatement
87
SECTION 9.10    Discharge of Guarantees
87
ARTICLE XCARES ACT REQUIREMENTS
SECTION 10.01 CARES Act Compliance
87
SECTION 10.02 Dividends and Buybacks
87
SECTION 10.03 Maintenance of Employment Levels
88
SECTION 10.04 United States Business
88
SECTION 10.05 Limitations on Certain Compensation
88
SECTION 10.06 Continuation of Certain Air Service
88
SECTION 10.07 Treasury Access
89
SECTION 10.08 Additional Defined Terms
89
ARTICLE XIMISCELLANEOUS
SECTION 11.01 Notices; Public Information
90
SECTION 11.02 Waivers; Amendments
92
SECTION 11.03 Expenses; Indemnity; Damage Waiver
94
SECTION 11.04 Successors and Assigns
95
SECTION 11.05 Survival
98
SECTION 11.06 Counterparts; Integration; Effectiveness; Electronic Execution
98
SECTION 11.07 Severability
99
SECTION 11.08 Right of Setoff
99
SECTION 11.09 Governing Law; Jurisdiction; Etc
99
SECTION 11.10 Waiver of Jury Trial
100
SECTION 11.11 Headings
100
SECTION 11.12 Treatment of Certain Information; Confidentiality
100
SECTION 11.13 Money Laundering; Sanctions
100
SECTION 11.14 Interest Rate Limitation
101
SECTION 11.15 Payments Set Aside
101
SECTION 11.16 No Advisory or Fiduciary Responsibility
101
SECTION 11.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
102

















iv



--------------------------------------------------------------------------------



SCHEDULES


SCHEDULE 1.01(a)    -    Carrier Loyalty Programs
SCHEDULE 1.01(b)    -    Carrier Collateral Loyalty Programs
SCHEDULE 1.01(c)    -    Loyalty Program Agreements
SCHEDULE 3.05    -    Financial Statements
SCHEDULE 3.17    -    Subsidiaries
SCHEDULE 5.14    -    Post-Closing Matters
SCHEDULE 6.05(i)    -    Restricted Payments
SCHEDULE 6.06    -    Investments
SCHEDULE 6.07    -    Affiliate Transactions


EXHIBITS
EXHIBIT A        -    Assignment and Assumption
EXHIBIT B-1     -    Form of U.S. Tax Compliance Certificate
EXHIBIT B-2     -    Form of U.S. Tax Compliance Certificate
EXHIBIT B-3     -    Form of U.S. Tax Compliance Certificate
EXHIBIT B-4     -    Form of U.S. Tax Compliance Certificate
EXHIBIT C        -    Form of Note
EXHIBIT D        -    Form of Direct Agreement
EXHIBIT E        -    Form of Borrowing Request






v




--------------------------------------------------------------------------------



LOAN AND GUARANTEE AGREEMENT dated as of September 25, 2020 (this “Agreement”),
among AMERICAN AIRLINES, INC., a corporation organized under the laws of
Delaware (the “Borrower”), AMERICAN AIRLINES GROUP INC., a corporation organized
under the laws of Delaware (the “Parent”), the Guarantors party hereto from time
to time, the UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury”) and THE BANK
OF NEW YORK MELLON as Administrative Agent and Collateral Agent.
WHEREAS, the Borrower has requested that the Initial Lender (as defined below)
extend credit as is permissible under the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. 116-136 (Mar. 27, 2020), as the same may be amended form
time to time (the “CARES Act”) to the Borrower, and the Initial Lender is
willing to do so on the terms and conditions set forth herein; and
WHEREAS, pursuant to Section 4003(h)(1) of the CARES Act, for purposes of the
Code (as defined below) the Loans (as defined below) shall be treated as
indebtedness and as having been issued for their aggregate stated principal
amount, and the interest payable pursuant to Section 2.09(a) shall be treated as
qualified stated interest.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Documents (and subject to an account control agreement in form and substance
satisfactory to the Appropriate Party), (b) airframes, aircraft, engines and
Spare Parts, registered, habitually located, or located in a designated
location, respectively, in the United States and that are eligible for the
benefits of Section 1110 of the Bankruptcy Code, 11 U.S.C. § 1110 or otherwise
acceptable to the Required Lenders (provided that any airframe must be less than
20 years old at the time of its designation as Additional Collateral), (c) Route
Authorities for routes with at least one end point located in the United States
and all Slots and Gate Leaseholds related from time to time thereto or otherwise
acceptable to the Required Lenders, (d) real property, (e) ground support
equipment, (f) flight simulators and (g) any other assets acceptable to the
Required Lenders, and all of which assets shall (i) (other than Additional
Collateral of the type described in clause (a)) be valued by a new Appraisal at
the time the Parent designates such assets as Additional Collateral, (ii) as of
any date of addition of such assets as Collateral, be subject, to the extent
purported to be created by the applicable Security Document, to a perfected
first priority Lien and/or mortgage (or comparable Lien), in favor of the
Collateral Agent for the benefit of the Secured Parties and otherwise subject
only to Permitted Liens (excluding those referred to in clause (4) of the
definition of “Permitted Lien”), (iii) pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to security agreement(s) or mortgage(s),
as applicable, in a form satisfactory to the Appropriate Party and (iv) at the
time of their designation as Additional Collateral, be accompanied by a legal
opinion in form satisfactory to the Appropriate Party; provided that, in
accordance with Section 8.06, the Collateral Agent may designate a sub-agent to
accept the security interest in any Additional Collateral for the benefit of the
Secured Parties; provided further that, with respect to Additional Collateral of
the type described in clauses (c), (d) and (g), the Borrower agrees to notify
the Collateral Agent as promptly as practicable of any new categories of assets
which are expected to be designated as Additional Collateral or any new
jurisdictions in which any asset is to be secured or located; provided further
that, with respect to Additional Collateral of the type



--------------------------------------------------------------------------------

2




described in clause (d), (e) or (f), (i) such assets are acceptable to the
Required Lenders, (ii) the Borrower shall have delivered Appraisals acceptable
in form and substance to the Required Lenders with respect to such assets, (iii)
such assets are subject to a loan to value framework acceptable to the Required
Lenders, (iv) such assets are pledged pursuant to documentation acceptable in
form and substance to the Required Lenders and (v) the benefits of pledging such
assets outweigh the associated cost, burden, difficulty or other consequences,
as determined by the Required Lenders in their sole discretion.
“Adjusted LIBO Rate” means, as to any Borrowing for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period divided by (b) one minus the
Eurodollar Reserve Percentage.
“Administrative Account” means the account opened with the Administrative Agent
in the name of the Initial Lender as notified to the Borrower and the Initial
Lender, or such other account as the Administrative Agent shall advise the
Borrower and each Lender from time to time.
“Administrative Agency Fee Letter” means any fee letter entered into between the
Borrower, the Administrative Agent and the Collateral Agent, or with any
successor administrative agent or collateral agent, in its capacity as
administrative agent and in its capacity as collateral agent under any of the
Loan Documents.
“Administrative Agent” means The Bank of New York Mellon, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise acceptable to the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with, any other Person. For purposes of this
definition, “control” of a Person shall mean having the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by ownership of voting equity, by contract, or otherwise.
“Agent Parties” has the meaning specified in Section 11.01(d)(ii).
“Agent Responsible Officer” means, when used with respect to an Agent, any vice
president, assistant vice president, assistant treasurer or trust officer in the
corporate trust and agency administration of the Agent or any other officer of
the Agent customarily performing functions similar to those performed by any of
the above-designated officers, and, in each case, who shall have direct
responsibility for the administration of this Agreement and also means, with
respect to a particular agency matter, any other officer to whom such matter is
referred because of his or her knowledge of and familiarity with the particular
subject.
“Agents” means any of the Administrative Agent and the Collateral Agent.
“Agreement” has the meaning specified in introductory paragraph hereof.
“Air Carrier” has the meaning such term has under Section 40102 of Title 49,
United States Code.



--------------------------------------------------------------------------------

3




“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a
one-month term in effect on such day (taking into account any LIBO Rate floor
under the definition of “Adjusted LIBO Rate”) plus 1.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Adjusted LIBO Rate, respectively.
“AML Laws” means (a) the USA Patriot Act of 2001 (Pub. L. No. 107-56), (b) the
U.S. Money Laundering Control Act of 1986, as amended, (c) the Bank Secrecy Act,
31 U.S.C. sections 5301 et seq., (d) Laundering of Monetary Instruments, 18
U.S.C. section 1956, (e) Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity, 18 U.S.C. section 1957, (f) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), or (g) any other
applicable money laundering or financial recordkeeping Laws.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Outstanding Amount of Loans of all Lenders represented by the aggregate
Outstanding Amount of Loans of such Lender at such time.
“Applicable Rate” means 3.50%.
“Appraisal” means any appraisal specifying a value in Dollars (and not a range
of values), dated as of the delivery thereof, prepared by an Eligible Appraiser
that certifies, at the time of determination, in reasonable detail the Appraised
Value of Eligible Collateral; provided that any methodology, form of
presentation and all assumptions must be acceptable to the Appropriate Party;
provided further that the methodology, form of presentation and assumptions in
the Appraisal delivered on the Closing Date pursuant to Section 4.01(i) shall be
satisfactory for any subsequent Appraisal with respect to the same category and
specific type of Eligible Collateral.
“Appraised Value” means, as of any date, (a) the specific value in Dollars (and
not a range of values) of any property constituting Eligible Collateral (other
than cash and Cash Equivalents) as reflected in the most recent Appraisal, (b)
with respect to any cash pledged or being pledged at such time as Collateral,
160% of the face amount and (c) with respect to any Cash Equivalents pledged or
being pledged at such time as Collateral, 100% of the fair market value thereof
as determined by the Parent in accordance with customary financial market
practices determined no earlier than 45 days prior to such date; provided that
(i) if no Appraisal relating to such Eligible Collateral has been delivered to
the Collateral Agent prior to such date, the Appraised Value of such Eligible
Collateral shall be deemed to be zero and (ii) in the case of any such property
consisting of ground support equipment, the Appraised Value shall be deemed to
be 50% of the value set forth in the most recent Appraisal.
“Appropriate Party” means (i) while the Initial Lender holds any Commitment or
Loan, the Initial Lender and (ii) if the Initial Lender is no longer a Lender,
the Administrative Agent (acting at the direction of the Required Lenders).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



--------------------------------------------------------------------------------

4




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease Obligations of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of Section 2.10.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
an applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Benchmark” means, initially, USD LIBO Rate; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to USD LIBO Rate or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to Section 2.10(a).
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Required Lenders for
the applicable Benchmark Replacement Date:
(1)the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2)the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;
(3)the sum of: (a) the alternate benchmark rate that has been selected by (y) so
long as the Initial Lender is a Lender, the Initial Lender and (z) otherwise,
the Required Lenders and the Borrower, in each case, as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-



--------------------------------------------------------------------------------

5




current Benchmark for U.S. dollar-denominated syndicated credit facilities at
such time and (b) the related Benchmark Replacement Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Required Lenders in their reasonable
discretion and such screen is administratively acceptable as determined by the
Administrative Agent in its reasonable discretion. If the Benchmark Replacement
as determined pursuant to clause (1), (2) or (3) above would be less than the
Floor, the Benchmark Replacement will be deemed to be the Floor for the purposes
of this Agreement and the other Loan Documents; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then- current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1)for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Required Lenders:
(a)the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(b)the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and
(2)for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by (y) so long as the Initial Lender is a Lender, the Initial Lender
and (z) otherwise, the Required Lenders and the Borrower, in each case, for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities;
provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Required Lenders in their
reasonable discretion and such screen is administratively acceptable as
determined by the Administrative Agent in its reasonable discretion; provided
that, any such Benchmark Replacement Adjustment shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.



--------------------------------------------------------------------------------

6




“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent (after consultation with the
Required Lenders) decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent (after consultation with the
Required Lenders) decides that adoption of any portion of such market practice
is not administratively feasible or if the Administrative Agent (after
consultation with the Required Lenders) determines that no market practice for
the administration of such Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent (after consultation with the Required
Lenders) decides is reasonably necessary in connection with the administration
of this Agreement and the other Loan Documents). The Required Lenders shall
cooperate in good faith with the Administrative Agent so that the Administrative
Agent may determine such Benchmark Replacement Conforming Changes.
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or
(3)in the case of an Early Opt-in Election, (y) so long as the Initial Lender is
a Lender, the sixth (6th) Business Day after the date notice of such Early
Opt-in Election is provided to the Administrative Agent and (z) otherwise, the
sixth (6th) Business Day after the date notice of such Early Opt-in Election is
provided to the Administrative Agent, so long as the Administrative Agent has
not received, by 5:00 p.m. (New York City time) on the fifth (5th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
written notice of objection to such Early Opt-in Election from Lenders
comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(1)a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such



--------------------------------------------------------------------------------

7




Benchmark (or such component thereof), permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof);
(2)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof), the Federal Reserve Board, the Federal Reserve Bank of New
York, an insolvency official with jurisdiction over the administrator for such
Benchmark (or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that all Available Tenors of such Benchmark (or
such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.10 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.10.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Blocked Account” means a deposit account in the name of a Credit Party noted as
a Blocked Account on Schedule 2.1 (as supplemented from time to time) of the
Pledge and Security Agreement that is, or is otherwise required under the terms
thereof to be, subject to an agreement, in form and substance satisfactory to
the Appropriate Party, establishing Control (as defined in the Pledge and
Security Agreement) of such account by the Collateral Agent, and any replacement
account thereof.



--------------------------------------------------------------------------------

8




“Borrower” has the meaning specified in introductory paragraph hereof.
“Borrower Materials” has the meaning specified in Section 11.01(e).
“Borrowing” means a borrowing of Loans.
“Borrowing Request” means a request for a Borrowing in substantially the form of
Exhibit E or any other form approved by the Administrative Agent.
“Business Day” means any day on which Treasury and the Federal Reserve Bank of
New York are both open for business that is not a Saturday, Sunday or other day
that is a legal holiday under the laws of the State of New York or is a day on
which banking institutions in such state are authorized or required by Law to
close; provided that, when used in connection with a Loan, the term “Business
Day” means any such day that is also a day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank market.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act and, including, for the avoidance of doubt, any offering of
pass-through certificates by any pass-through trust established by the Parent or
any of its Subsidiaries) in (a) a public offering registered under the
Securities Act, or (b) an offering not required to be registered under the
Securities Act (including, without limitation, a private placement under Section
4(a)(2) of the Securities Act, an exempt offering pursuant to Rule 144A and/or
Regulation S of the Securities Act and an offering of exempt securities).
“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all leases of such Person that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance of the
ASU shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations for purposes of this Agreement (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations for other purposes.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Closing Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP; provided, further, that all leases of such Person that are
or would have been treated as operating leases for purposes of GAAP prior to the
issuance of the ASU shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations for purposes of this
Agreement (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as capitalized lease obligations for other purposes.
“CARES Act” has the meaning specified in the preamble to this Agreement.
“Carrier Collateral Loyalty Programs” means the Loyalty Programs listed on
Schedule 1.01(b) and any other Loyalty Program that is operated within the
United States under a Trademark owned by any Credit Party, or that is otherwise
operated, owned or controlled, directly or indirectly by, or principally
associated with, any Credit Party or any of its Affiliates, as such program may
be in effect from time to time, but in each case only as directed to members of
such program residing in the United States, and in each case whether now
existing or established, arising or acquired in the future and



--------------------------------------------------------------------------------

9




including any successor program of such program. The term “Carrier Collateral
Loyalty Program” shall include the provision, operation and promotion of such
program and exclude the Excluded Collateral Programs.
“Carrier Loyalty Programs” means the Loyalty Programs listed on Schedule 1.01(a)
and any other Loyalty Program that is operated under a Trademark owned by any
Credit Party, or that is otherwise operated, owned or controlled, directly or
indirectly by, or principally associated with, any Credit Party or any of its
Affiliates, as such program may be in effect from time to time, in each case
whether now existing or established, arising or acquired in the future and
including any successor program of such program. The term “Carrier Loyalty
Program” shall include the provision, operation and promotion of such program
and exclude the Excluded Collateral Programs and their foreign counterparts that
are operated under the same Trademarks as the Excluded Collateral Programs.
“Cash Equivalents” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or at least P-2 from Moody’s;
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $250,000,000;
(d)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and Aaa (or
equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000;
(e)deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000; and
(f)other short-term liquid investments held by the Parent and the Subsidiaries
as of the Closing Date in accordance with their normal investment policies and
practices for cash management.
“CCR Certificate” has the meaning specified in Section 6.17(b).
“CCR Certificate Delivery Date” has the meaning specified in Section 6.17(b).
“CCR Reference Date” has the meaning specified in Section 6.17(b).



--------------------------------------------------------------------------------

10




“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries, or if the Borrower is a direct or indirect Subsidiary of the
Parent, the Parent and its Subsidiaries, taken as a whole to any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act)); (b) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower or
the Parent, as applicable, (measured by voting power rather than number of
shares), other than (i) any such transaction where the Voting Stock of the
Borrower or the Parent, as applicable, (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for at least a majority of the outstanding
shares of the Voting Stock of such Beneficial Owner (measured by voting power
rather than number of shares), or (ii) the consummation of any merger or
consolidation of the Borrower or the Parent, as applicable, with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); (c) if the Borrower is a direct or indirect Subsidiary
of the Parent, the Parent ceasing to own, directly or indirectly, 100% of the
Equity Interests of the Borrower; (d) the adoption of a plan relating to the
liquidation or dissolution of the Borrower or the Parent or (e) the occurrence
of a “change of control”, “change in control” or similar event under any
Material Indebtedness of the Borrower, the Parent or any parent entity of the
foregoing.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Pledge and Security
Agreement.



--------------------------------------------------------------------------------

11




“Collateral Account” means any of the Collection Account, the Blocked Account,
the Payment Account and the Collateral Proceeds Account.
“Collateral Agent” means The Bank of New York Mellon, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.
“Collateral Cash Flow” means the funds that are deposited into a Collateral
Account pursuant to the Direct Agreements or directly by a Credit Party.
“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(i) the Appraised Value of the Eligible Collateral as of the date of the
Appraisal most recently delivered pursuant to Section 5.16 (or in the case of
cash and Cash Equivalents, as of such date of determination) to (ii) the
aggregate principal amount of all Loans and Commitments outstanding as of such
date; provided that for the purposes of calculating clause (i) above, (x) no
more than 25% of the Appraised Value of the Eligible Collateral may correspond
to ground support equipment and (y) any amounts held in the Blocked Account,
Payment Account and Collateral Proceeds Account shall not be included; provided
further that for the purposes of calculating clause (i) above, Loyalty Program
Assets (other than any Loyalty Subscription Program) shall not be included
unless (x) each Material Loyalty Program Agreement has and (y) Loyalty Program
Agreements representing 90% of Loyalty Program Revenues (excluding revenues
generated under any Loyalty Subscription Program) in the aggregate over the
immediately preceding twelve (12) calendar month period then ended have, in each
case, an expiration date that is at least six (6) months after the Maturity
Date.
“Collateral Proceeds Account” means a deposit account in the name of the
Borrower that is subject to an agreement in form and substance satisfactory to
the Appropriate Party establishing Control (as defined in the Pledge and
Security Agreement) of such account by the Collateral Agent.
“Collection Account” means that certain concentration account at Citibank, N.A.
in the name of a Credit Party, and any replacement account, which, in each case,
must be a segregated deposit account and subject at all times to an account
control agreement in form and substance satisfactory to the Appropriate Party.
“Commitment” means the commitment of the Initial Lender to make Loans in the
amount of $5,477,000,000, as such commitment may be reduced or terminated
pursuant to Section 2.07.
“Communications” has the meaning specified in Section 11.01(d)(ii).
“Competitor” means (i) any Person operating an Air Carrier or a commercial
passenger air carrier business and (ii) any Affiliate of any Person described in
clause (i) (other than any Affiliate of such Person as a result of common
control by a Governmental Authority or instrumentality thereof and any Affiliate
of such Person under common control with such Person which Affiliate is not
actively involved in the management and/or operations of such Person).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Payment Event” means any indemnity, termination payment or
liquidated damages under a Loyalty Program Agreement.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.



--------------------------------------------------------------------------------

12




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.
“Convertible Indebtedness” means Indebtedness of the Parent that is convertible
into common Equity Interests of the Parent (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common Equity Interests).
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Credit Parties” means the Borrower and the Guarantors.
“Credit Rating” means a rating as determined by a Credit Rating Agency of the
Parent’s non-credit-enhanced, senior unsecured long-term indebtedness.
“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.
“Currency” means miles, points or other units that are a medium of exchange
constituting a convertible, virtual and private currency that is tradable
property and that can be sold or issued to Persons, incorporated in the United
States or residing in the United States, or that are otherwise members of a
Loyalty Program, even if the Currency is spent by such members outside of the
United States, provided that for purposes of the “Carrier Loyalty Program”
definition, the definition of “Currency” shall not include the phrase
“incorporated in the United States or residing in the United States” and the
definition of “Loyalty Program Member” shall not include the phrase “residing in
the United States.”
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Required Lenders in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Required Lenders may establish another convention in its reasonable
discretion, subject to the determination by the Administrative Agent of the
administrative feasibility of such convention.
“Debt Service Amount” means, as of any DSCR Determination Date or any other date
of determination, the sum of all accrued interest on the Loans and any other
Indebtedness secured by Liens on the Collateral in respect of the most recently
ended DSCR Test Period.
“Debt Service Coverage Ratio” means, as of any DSCR Determination Date or any
other date of determination, the ratio of (a) the aggregate amount of Collateral
Cash Flow received during the relevant DSCR Test Period that has been deposited
into a Collateral Account (and for the avoidance of doubt, excluding any amounts
on deposit in a Collateral Account in respect of prior periods) to (b) the Debt
Service Amount for such DSCR Test Period; provided, however, that for (i) the
first calendar quarter ending after the Closing Date, such ratio shall be
calculated for the one calendar quarter ending on such date, (ii) the second
calendar quarter ending after the Closing Date, such ratio shall be calculated
for the two calendar quarters ending on such date and (iii) the third calendar
quarter ending after the Closing Date, such ratio shall be calculated for the
three calendar quarters ending on such date.



--------------------------------------------------------------------------------

13




“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate (before as well as after judgment) equal
to the applicable interest rate plus 2.00% per annum.
“Direct Agreements” means those certain Loyalty Partner Direct Agreements
entered into by and among the applicable Credit Party, the Collateral Agent, the
Initial Lender and the applicable counterparty to the Material Loyalty Program
Agreements, substantially in the form of Exhibit D hereto.
“Disposition” or “Dispose” means the sale, transfer (including through a plan of
division), license, lease or other disposition of any property by any Person
(including (i) any sale and leaseback transaction, any issuance of Equity
Interests by a Subsidiary of such Person, (ii) with respect to Intellectual
Property, any covenant not to sue, release, abandonment, lapse, forfeiture,
dedication to the public or other similar disposition of Intellectual Property
and (iii) with respect to any Personal Data, any deletion, de-identification,
purging or other similar disposition of Personal Data), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one (91) days after
the Maturity Date; provided that if such Equity Interests are issued pursuant to
a plan for the benefit of employees of the Parent or any Subsidiary or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States of America, any state thereof, or the District of Columbia.
“DOT” means the U.S. Department of Transportation.



--------------------------------------------------------------------------------

14




“DSCR Determination Date” means the fifth Business Day following the last day of
each March, June, September and December (beginning with December 2020).
“DSCR Test Period” means, at any DSCR Determination Date or other date of
determination, the period of twelve (12) calendar months ending on the last day
of the calendar month ending immediately prior to such date.
“DSCR Trigger Event” has the meaning specified in Section 6.17(c)(ii).
“Early Opt-in Election” means, if the then-current Benchmark is USD LIBO Rate,
the occurrence of:
(1)(x) so long as the Initial Lender is a Lender, the Initial Lender and (y)
otherwise, the Required Lenders, in each case notifying to the Administrative
Agent that the Initial Lender or the Required Lenders have determined that at
least five currently outstanding U.S. dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and
(2)(x) so long as the Initial Lender is a Lender, the election by the Initial
Lender and (y) otherwise, the joint election by the Required Lenders and the
Borrower to trigger a fallback from USD LIBO Rate and, in each case, the
provision to the Administrative Agent and the other Lenders of written notice of
such election.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Appraiser” means (a) with respect to aircraft or engines: Morten Beyer
& Agnew, International Bureau of Aviation, Ascend Worldwide Group, ICF
International Inc., BK Associates, Inc., Aircraft Information Services Inc.,
AVITAS, Inc., PAC Appraisal Inc., Aviation Specialists Group, Aviation Asset
Management Inc. or IBA Group Ltd., (b) with respect to slots, gates or routes:
Morten Beyer & Agnew, ICF International Inc., PAC Appraisal Inc. or BK
Associates, Inc., (c) with respect to parts, Morten Beyer & Agnew, ICF
International Inc., Sage-Popovich, Inc., PAC Appraisal Inc., Aviation Asset
Management Inc. or Alton Aviation Consultancy LLC, (d) with respect to any other
type of property, Deloitte & Touche LLP, Andersen Tax LLC, BBC Aviation
Enterprises Aviation Advisors Group, LLC, PricewaterhouseCoopers, CBRE Group
Inc. and Jones Lang LaSalle Incorporated, and (e) any independent appraisal firm
appointed by the Borrower and acceptable to the Appropriate Party.



--------------------------------------------------------------------------------

15




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.04(b)(iii), 11.04(b)(v) and 11.04(b)11.04(b)(vi)
(subject to such consents, if any, as may be required under
Section 11.04(b)(iii)); provided that no Competitor shall be an Eligible
Assignee.
“Eligible Collateral” means, as of any date, all Collateral on which the
Collateral Agent has, as of such date, to the extent purported to be created by
the applicable Security Document, a valid and perfected first priority Lien
and/or mortgage (or comparable Lien) for the benefit of the Secured Parties and
which is otherwise subject only to Permitted Liens and satisfies the
requirements set out in the Loan Documents for such type of Collateral.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.
“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(other than Convertible Indebtedness or any other debt security that is
convertible into or exchangeable for Equity Interests of such Person and the
Warrants).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by any Credit Party or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules or the filing of an
application for the waiver of the minimum funding standards under the Pension
Funding Rules; (c) the incurrence by any Credit Party or any ERISA Affiliate of
any liability pursuant to Section 4063 or 4064 of ERISA or a cessation of
operations with respect to a Pension Plan within the meaning of Section 4062(e)
of ERISA; (d) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or insolvent (within the meaning of Title IV of ERISA);
(e) the filing of a notice of intent



--------------------------------------------------------------------------------

16




to terminate a Pension Plan under, or the treatment of a Pension Plan amendment
as a termination under, Section 4041 of ERISA; (f) the institution by the PBGC
of proceedings to terminate a Pension Plan; (g) any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (h) the determination
that any Pension Plan is in at-risk status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) or that a Multiemployer Plan is in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the imposition or incurrence of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate; (j) the engagement by any
Credit Party or any ERISA Affiliate in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon any
Credit Party pursuant to Section 430(k) of the Code or Section 303(k) of ERISA;
or (l) the making of an amendment to a Pension Plan that could result in the
posting of bond or security under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted LIBO Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
“Event of Default” has the meaning specified in Article VII.
“Excluded Assets” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Excluded Closing Date Program” means any Loyalty Program that is operated
within the United States under a Trademark owned by any Credit Party, or that is
otherwise operated, owned or controlled, directly or indirectly by, or
principally associated with, any Credit Party or any of its Affiliates, in each
case existing or established as of the Closing Date that generated less than
seventy five million dollars ($75,000,000) in revenue in the twelve (12) month
period immediately preceding the Closing Date, in each case other than any
Loyalty Program that is operated under any Trademark that is set forth on
Schedule 2.1 of the Pledge and Security Agreement or a Licensed Trademark.
“Excluded Collateral Programs” means, at any given date, all Excluded Closing
Date Programs that both individually and in the aggregate with all other
Excluded Closing Date Programs generated less than seventy five million dollars
($75,000,000) in revenue in the twelve (12) month period immediately preceding
such date.
“Excluded Subsidiary” means any Subsidiary of the Parent (other than the
Borrower) that (i) is not wholly-owned, directly or indirectly, by the Parent,
(ii) is a captive insurance company, (iii) is an Immaterial Subsidiary, (iv) is
a Receivables Subsidiary or (v) is a Foreign Subsidiary or a CFC Holdco existing
on the Closing Date; provided that, notwithstanding the foregoing, (1) a
Subsidiary will not be an Excluded Subsidiary if it (x) owns assets of the type
that would be included in the Collateral, (y) owns individually, or in the
aggregate with other Subsidiaries (including any Subsidiary that would otherwise
qualify as an Excluded Subsidiary), a majority of the Equity Interests of any
Subsidiary that owns any assets of the type that would be included in the
Collateral or is party to any agreements that constitute (or would constitute)
Collateral or (z) guarantees Material Indebtedness of the Parent or any of its



--------------------------------------------------------------------------------

17




Subsidiaries (other than any acquired Subsidiary that guarantees assumed
Indebtedness of a Person acquired pursuant to an acquisition permitted under
this Agreement that is existing at the time of such acquisition or investment;
provided that such Indebtedness was not created in contemplation of or in
connection with such acquisition and the amount of such Indebtedness is not
increased) and (2) Regional Affiliates shall be Excluded Subsidiaries.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loans
(other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(g) and (d) any withholding Taxes imposed under FATCA.
“Export Control Laws” means any applicable export control Laws including the
International Traffic in Arms Regulations (22 C.F.R. 120 et seq.) and the Export
Administration Regulations (15 C.F.R. 730 et seq.).
“FAA” means the United States Federal Aviation Administration and any successor
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCPA” has the meaning specified in Section 3.15(b).
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Finance Entity” means any Person created or formed by or at the direction of
the Parent or any of its Subsidiaries for the purpose of financing aircraft and
aircraft related assets and related pre-delivery payment obligations of the
Parent or such Subsidiaries that; provided, that, such (i) Person holds no
material assets other than the aircraft or aircraft related assets to be
financed or assets pursuant to which related pre-delivery payment obligations
arise, (ii) financing is in the ordinary course of business of



--------------------------------------------------------------------------------

18




the Parent and its Subsidiaries or otherwise customary for airlines based in the
United States and (iii) Person holds no assets constituting, or otherwise
intended to be included in, Collateral.
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings and any successor to its rating agency business.
“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBO Rate. As of the
Closing Date, the Floor shall be 0%.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Parent or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect from time to time; provided that if at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement, or compliance with any covenant, set forth in any Loan
Document, the Required Lenders and the Borrower will negotiate in good faith to
amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that until so amended, (a) such ratio, requirement or
covenant will continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrower will provide to the Administrative Agent and
the Lenders reconciliation statements to the extent requested.
“Gate Leasehold” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the



--------------------------------------------------------------------------------

19




obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 9.01.
“Guarantor” means the Parent and each other Guarantor listed on the signature
page to this Agreement and any other Person that Guarantees the Obligations
under this Agreement and any other Loan Document.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.
“Immaterial Subsidiaries” means one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.50%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of Parent for
which financial statements are available), and (b) the revenues of all such
Subsidiaries account for, in the aggregate, no more than 7.50% of the total
revenues of the Parent and its Subsidiaries on a consolidated basis for the four
(4) fiscal quarter period ending on the last day of the most recent fiscal
quarter of Parent for which financial statements are available; provided that
(x) a Subsidiary will not be an Immaterial Subsidiary if it (i) directly or
indirectly guarantees, or pledges any property or assets to secure, any
Obligations, (ii) owns any assets of the type that are intended to be included
in the Collateral or is party to any agreements that constitute (or would
constitute) Collateral or (iii) owns a majority of the Equity Interests of any
Subsidiary that owns any assets of the type that are intended to be included in
the Collateral or is party to any agreements that constitute (or would
constitute) Collateral and (y) the Borrower shall not be an Immaterial
Subsidiary.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)all direct or contingent obligations of such Person arising under (i) letters
of credit (including standby and commercial), bankers’ acceptances and bank
guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);



--------------------------------------------------------------------------------

20




(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)all Attributable Indebtedness;
(g)all obligations of such Person in respect of Disqualified Equity Interests;
and
(h)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.03(b).
“Information” has the meaning specified in Section 11.12.
“Initial Lender” means Treasury or its designees (but, for the avoidance of
doubt, excluding any assignee of the Loans).
“Intellectual Property” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Interest Payment Date” means the first Business Day following the 14th day of
each March, June, September and December (beginning with September 15, 2021),
and the Maturity Date.
“Interest Period” means, as to any Borrowing, (a) for the initial Interest
Period, the period commencing on the date of such Borrowing and ending on the
next succeeding Interest Payment Date and (b) for each Interest Period
thereafter, the period commencing on the last day of the next preceding Interest
Period and ending on the next succeeding Interest Payment Date.
“International Registry” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the Bloomberg “LIBOR01”
screen page (or any successor or replacement screen on such service; in each
case the “Screen Rate”) for the longest period (for which that Screen Rate is
available) that is shorter than three (3) months and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available)



--------------------------------------------------------------------------------

21




that is equal to or exceeds three (3) months, in each case, at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.
“IP Licenses” has the meaning assigned to such term in the Pledge and Security
Agreement.
“IRS” means the United States Internal Revenue Service.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“IT Systems” has the meaning specified in Section 3.27.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Initial Lender and any other Person that shall have become
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“LIBO Rate” means, the greater of (a) the rate appearing on the Bloomberg
“LIBOR01” screen page (or any successor or replacement screen on such service)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity of three (3) months; provided that (i) if such rate is not available at
such time for any reason, then the “LIBO Rate” shall be the Interpolated Rate,
and (ii) if the Interpolated Rate is not available (except as set forth in
Section 2.10), the “LIBO Rate” shall be the LIBO Rate for the immediately
preceding Interest Period, two (2) Business Days prior to the commencement of
such Interest Period and (b) 0%.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, any option or other
agreement to sell or give a security interest in an asset, or preference,
priority, or other security interest or preferential arrangement



--------------------------------------------------------------------------------

22




of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Liquidity” means the sum of (i) all unrestricted cash and Cash Equivalents of
Parent and its Subsidiaries, (ii) cash or Cash Equivalents of the Parent and its
Subsidiaries restricted in favor of the Obligations or in connection with the
Payroll Support Program Agreement (other than any amounts held in the Blocked
Account, Payment Account and Collateral Proceeds Account), (iii) the aggregate
principal amount committed and available to be drawn by the Parent and its
Subsidiaries (taking into account all borrowing base limitations or other
restrictions) under all revolving credit facilities of the Parent and its
Subsidiaries, (iv) any remaining aggregate principal amount committed and
available to be drawn (taking into account any applicable restrictions) by the
Parent and its Subsidiaries in respect of the Loans and (v) the scheduled net
proceeds (after giving effect to any expected repayment of existing Indebtedness
using such proceeds) of any Capital Markets Offering of the Parent or any of its
Subsidiaries that has priced but has not yet closed (until the earliest of the
closing thereof, the termination thereof without closing or the date that falls
five (5) Business Days after the initial scheduled closing date thereof).
“Loan” means a loan made by a Lender to the Borrower pursuant to the Commitments
under this Agreement.
“Loan Application Form” means the application form and any related materials
submitted by the Borrower to the Initial Lender in connection with an
application for the Loans under Division A, Title IV, Subtitle A of the CARES
Act.
“Loan Documents” means, collectively, this Agreement, any Security Document, any
promissory notes issued pursuant to Section 2.11(b) and any other documents
entered into in connection herewith (including an Administrative Agency Fee
Letter, if any).
“Loyalty Program” means (a) any frequent flyer program, co-branded card program
or any other program (whether now existing or established, arising or acquired
in the future) that grants members in such program or co-branded cardholders
Currency based on such member’s or co-branded cardholder’s purchasing or other
behavior and that entitles a member or co-branded cardholder to accrue, redeem
or otherwise exploit such Currency for a benefit or reward, including flights,
priority access, lounge or “club” access, discounts, upgrades (including in seat
or class) or other goods or services or (b) any Loyalty Subscription Program.
“Loyalty Program Agreement” means each contract, agreement, transaction or other
undertaking described on Schedule 1.01(c) and any other current or future
contract, agreement, transaction or other undertaking between any Credit Party
(or any of its Affiliates, as applicable) and a Loyalty Program Participant
entered into connection with any Carrier Collateral Loyalty Program, including
any card marketing agreement with respect to credit cards co-branded by a Credit
Party and a Loyalty Program Participant and any card network agreement, and any
amendment, supplement or modification thereto, but excluding all reciprocal
passenger Currency accrual and redemption agreements with other Air Carriers.
“Loyalty Program Assets” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Loyalty Program Data” means all data (whether or not constituting Personal
Data) Processed in connection with, or generated or produced in the course of
the operation of, any Carrier Collateral Loyalty Program, but, with respect to
Personal Data, solely to the extent Processed, generated or produced regarding
Loyalty Program Members as Loyalty Program Members (including,



--------------------------------------------------------------------------------

23




notwithstanding anything herein to the contrary, in connection with any activity
by a Loyalty Program Member that occurs outside the United States in connection
with any Carrier Collateral Loyalty Program), including all such data consisting
of (a) a list of all Loyalty Program Members and (b) data concerning each
Loyalty Program Member as a member of the Carrier Collateral Loyalty Program,
including such Loyalty Program Member’s (i) name, mailing address, email
address, date of birth, gender and phone number and other identifiers, (ii)
communication and promotion opt-ins and opt-outs, (iii) financial information
and transaction histories, (iv) total miles and awards, (v) third-party
engagement history and customer experience, (vi) accrual and redemption
activity, (vii) member tier and status designations and member tier and status
activity and qualifications, (viii) internet or network activity (including
information regarding interaction with a website), (ix) profile preferences, (x)
login information, (xi) Loyalty Program Member spend activity, (xii) geolocation
data and (xiii) any inferences drawn or enrichments created from any of the
foregoing. Loyalty Program Data also includes any Proceeds relating to any of
the foregoing (other than any such Proceeds to the extent arising from a Credit
Party’s non-Carrier Collateral Loyalty Program operations). For the avoidance of
doubt, the definition of “Loyalty Program Data” does not impose an obligation on
any Credit Party to collect any data inconsistent with its past or current
practices. Any reference in this definition of “Loyalty Program Data” to data
concerning a “Loyalty Program Member” shall mean, with respect to an applicant
that is a Loyalty Program Member, such data to the extent collected and retained
in accordance with applicable Privacy Law and the Credit Parties’ public-facing
privacy policies in full force and effect at the time such data was collected by
or on behalf of the Credit Parties.
“Loyalty Program Intellectual Property” has the meaning assigned to such term in
the Pledge and Security Agreement.
“Loyalty Program Member” means, as of any date, any individual residing in the
United States who is an applicant or member of any Carrier Collateral Loyalty
Program (in each case, or a legal guardian of such applicant or member).
“Loyalty Program Participant” means (a) a financial institution or other Person
that is a party to any card agreement with a Credit Party to offer credit cards
to any Person incorporated in the United States or residing in the United States
and/or to process transactions on such credit cards and (b) any other Person
incorporated or organized and operating in the United States (other than other
Air Carriers) (i) to which a Credit Party or any of its Affiliates sells, leases
or otherwise transfers Currency in connection with any Carrier Collateral
Loyalty Program, including co-branded card, hotel and car rental partners, (ii)
that provides goods, services or other consideration to Loyalty Program Members
in exchange for, or redemption of, Currency or (iii) that, in connection with
the provision of goods, services or other consideration by such Person to
Loyalty Program Members or the use of the services of such Person by Loyalty
Program Members, such Person offers Currency to such Loyalty Program Members or
provides any Credit Party (or any Affiliate thereof) with sufficient information
so that such Credit Party (or any Affiliate thereof) may post Currency to such
Loyalty Program Members’ accounts.
“Loyalty Program Revenue” means all payments received by, or otherwise required
to be paid to, the Credit Parties (and their Affiliates), and all other amounts
the Credit Parties are entitled to, under the Loyalty Program Agreements and any
Loyalty Subscription Program.
“Loyalty Revenue Advance Transaction” means (i) any Pre-paid Currency Purchase
or (ii) any other transaction between any Credit Party and a counterparty to a
Loyalty Program Agreement providing for the advance of cash that is expected to
be paid from or set off against future payments otherwise required to be made by
the counterparty to such Credit Party.



--------------------------------------------------------------------------------

24




“Loyalty Subscription Program” means any program (whether now existing or
established, arising or acquired in the future) that grants members in such
program access to discounted goods or services in exchange for a periodic cash
payment. The Loyalty Subscription Programs in existence as of the Closing Date
are listed on Schedule 1.01(c) of this Agreement.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Parent and
its Subsidiaries taken as a whole; or (b) a material adverse effect on (i) the
ability of the Borrower or any Credit Party to perform its Obligations, (ii) the
legality, validity, binding effect or enforceability against the Borrower or any
Credit Party of any Loan Document to which it is a party or the validity,
perfection and first priority of the Liens on the Collateral in favor of the
Collateral Agent taken as a whole or with respect to a substantial portion of
the Collateral, (iii) the rights, remedies and benefits available to, or
conferred upon, the Lenders or the Agents under any Loan Documents, (iv) the
ability of the Borrower or any Credit Party to perform its obligations under any
Material Loyalty Program Agreement, (v) the legality, validity, binding effect
or enforceability against the Borrower or any Credit Party of any Material
Loyalty Program Agreement or (vi) the business and operations of any Carrier
Collateral Loyalty Program, in each case, taken as a whole; provided that the
impacts of the COVID-19 disease outbreak will be disregarded for purposes of
clauses (a) and (b)(vi) of this definition to the extent (i) publicly disclosed
in any SEC filing of the Parent or otherwise provided to the Initial Lender
prior to the Closing Date and (ii) the scope of such adverse effect is no
greater than that which has been disclosed as of the Closing Date.
“Material Indebtedness” means Indebtedness of the Parent or any of its
Subsidiaries (other than the Loans) outstanding under the same agreement in a
principal amount exceeding $260,000,000.
“Material Loyalty Program Agreements” means (a) each Loyalty Program Agreement
identified as a Material Loyalty Program Agreement as set forth on Schedule
1.01(c), as updated from time to time pursuant to the terms of the Pledge and
Security Agreement and (b) any other Loyalty Program Agreements between a Credit
Party and a Loyalty Program Participant such that, at all times, the Credit
Parties have identified to Lender Loyalty Program Agreements then in full force
and effect and generating not less than 90% of aggregate Loyalty Program Revenue
(excluding revenues generated under any Loyalty Subscription Program).
“Material Modification” means any amendment or waiver of, or modification or
supplement to, any term or condition of a Loyalty Program Agreement agreed to,
executed or effected on or after the Closing Date, which:
(a)extends, waives, delays or contractually or structurally subordinates one or
more payments due to any Credit Party with respect to such Loyalty Program
Agreement;
(b)reduces the rate or amount of payments due to any Credit Party with respect
to such Loyalty Program Agreement or reduces the frequency or timing of payments
due to any Credit Party;
(c)gives any Person other than Credit Parties party to such Loyalty Program
Agreement additional or improved termination rights with respect to such Loyalty
Program Agreement;



--------------------------------------------------------------------------------

25




(d)shortens the term of such Loyalty Program Agreement (other than in connection
with the replacement of such Loyalty Program Agreement with another Loyalty
Program Agreement on terms at least as favorable to the Lenders, as determined
by the Appropriate Party in its reasonable discretion (or in the case of the
Initial Lender, its sole discretion)) or expands or improves any counterparty’s
rights or remedies following a termination;
(e)limits, or requires or results in the limitation of (x) the right or ability
of any Credit Party, any of its Affiliates, any of its or their successors or
assigns or the Collateral Agent to, or to authorized others to, use, exploit,
share or transfer the Loyalty Program Intellectual Property or the IP Licenses
included in the Collateral (other than third-party Intellectual Property that
ceases to be required or useful for the conduct of any Carrier Loyalty Program
as currently conducted and as currently contemplated to be conducted) or (y) the
right or ability of any Credit Party, any of its Affiliates, any of its or their
successors or assigns or the Collateral Agent to, or to authorized others to,
Process any Loyalty Program Data, including such amendment, waiver, modification
or supplement that removes or narrows, or requires or results in the removal or
narrowing of any disclosure to individuals existing as of the date hereof
regarding the potential future transfer, sharing or disclosure of Loyalty
Program Data, in each case other than pursuant to a change required under
applicable Law; or
(f)imposes new financial obligations on any Credit Party under such Loyalty
Program Agreement;
in each case, to the extent such amendment, waiver, modification or supplement
would reasonably be expected to (1) be materially adverse to the Lenders or any
Secured Party (as defined in the Pledge and Security Agreement) or (2) result in
a Material Adverse Effect; provided that any amendment to a Loyalty Program
Agreement that (i) shortens the scheduled maturity or term thereof (other than
changes that are permitted under (d) above), (ii) amends, modifies or otherwise
changes the calculation or rate of fees, expenses, guarantee payments or
termination payments due and owing thereunder, including changes to interchange
rates, in each case as defined in the applicable Loyalty Program Agreement and
any other term related to the calculation of fees related to the purchase of the
applicable Currency, and in a manner materially reducing the amount owed to the
Credit Parties, (iii) changes the contractual subordination of payments
thereunder in a manner materially adverse to the Lenders, reduces the frequency
of payments thereunder or permits payments due to the applicable Credit Parties
to be deposited to an account other than the Collection Account, (iv) changes
the amendment standards applicable to such Loyalty Program Agreement in a manner
that would reasonably be expected to result in a Material Adverse Effect,
(v) materially impairs the rights of the Collateral Agent or the Initial Lender
to enforce or consent to amendments to any provisions of a Loyalty Program
Agreement in accordance therewith, or (vi) constitutes an action set forth in
clause (e) shall be deemed to result in a Material Adverse Effect and shall be
considered a Material Modification.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means June 30, 2025; provided that to the extent either (x) any
Material Loyalty Program Agreement (other than Material Loyalty Program
Agreements that have been replaced as permitted under this Agreement) or (y)
Loyalty Program Agreements representing 90% of Loyalty Program Revenues
(excluding revenues generated under any Loyalty Subscription Program) in the
aggregate over the immediately preceding twelve (12) calendar month period then
ended, in each case,



--------------------------------------------------------------------------------

26




expires prior to such date, the Maturity Date shall be the date that is six (6)
months prior to the earliest such expiration date.
“Maximum Rate” has the meaning specified in Section 11.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, during the preceding five (5) plan
years has made or been obligated to make contributions, or has any liability.
“Multiple Employer Plan” means a Plan with respect to which any Credit Party or
any ERISA Affiliate is a contributing sponsor, and that has two (2) or more
contributing sponsors at least two (2) of whom are not under common control, as
such a plan is described in Section 4064 of ERISA.
“Net Proceeds” means in connection with any Disposition, Recovery Event or
Contingent Payment Event, the aggregate cash and Cash Equivalents received by
the Parent or any of its Subsidiaries in respect of a Disposition of Collateral
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the Disposition of any non-cash consideration received in any such
Disposition of Collateral) or Recovery Event or Contingent Payment Event, net of
the direct costs and expenses relating to such Disposition and incurred by the
Parent or a Subsidiary (including the sale or disposition of such non-cash
consideration) or any such Recovery Event or Contingent Payment Event,
including, without limitation, legal, accounting and investment banking fees,
and sales commissions, and any relocation expenses incurred as a result of the
Disposition, Recovery Event or Contingent Payment Event, taxes paid or
reasonably estimated to be payable as a result of the Disposition, Recovery
Event or Contingent Payment Event, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.02 and (b) has been approved
by the Required Lenders.
“Note” means the promissory note executed by the Borrower pursuant to Section
2.11(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, each Credit Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or required to be
performed, or to become due or to be performed, now existing or hereafter
arising and including interest and fees that accrue after the commencement by or
against any Credit Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by the Borrower or any other Credit Party under any Loan
Document, (b) the obligation of any Credit Party to reimburse any amount in
respect of any of the foregoing that the Lenders, in each case in their sole
discretion, may elect to pay or advance on behalf of any Credit Party and (c)
the obligation of any Credit Party or any of its Subsidiaries to take any action
or refrain from taking any action as required by the covenants and other
provisions contained in this Agreement and any other Loan Document.
“Obligee Guarantor” has the meaning specified in Section 9.06.



--------------------------------------------------------------------------------

27




“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and
(c) as to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loans or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent” has the meaning specified in introductory paragraph hereof.
“Participant” has the meaning specified in Section 11.04(d).
“Participant Register” has the meaning specified in Section 11.04(d).
“Payment Account” has the meaning specified in Section 5.20(b).
“Payment Event” means (a), the Debt Service Coverage Ratio with respect to any
DSCR Determination Date is less than or equal to 1.50 to 1.00 (including if the
Debt Service Coverage Ratio is less than or equal to 1.25 to 1.00), or (b) an
Event of Default or Term Trigger Event has occurred. A Payment Event shall be
deemed continuing until (i) with respect to clause (a), the Debt Service
Coverage Ratio is greater than 1.50 to 1.00 on a DSCR Determination Date or (ii)
such Event of Default or Term Trigger Event shall no longer be continuing.
“Payroll Support Program Agreement” means that certain Payroll Support Program
Agreement, dated as of April 20, 2020, between the Borrower and Treasury (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA (as modified by
the CARES Act) regarding minimum funding standards and minimum required
contributions (including any installment payment thereof) to Pension Plans and
Multiemployer Plans and set forth in, with respect to



--------------------------------------------------------------------------------

28




plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Credit Party or any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Perfection Requirement” has the meaning specified in the Pledge and Security
Agreement.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent’s common Equity
Interests purchased by the Parent in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction does not exceed the net proceeds received by the Parent
from the sale of such Convertible Indebtedness issued in connection with the
Permitted Bond Hedge Transaction.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
Parent and its Subsidiaries are engaged on the date of this Agreement.
“Permitted Liens” means:
(1)Liens created for the benefit of (or to secure the payment and performance
of) the Obligations or any Guaranteed Obligations;
(2)Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(3)Liens imposed by law, including carriers’, vendors’, materialmen’s,
warehousemen’s, landlord’s, mechanics’ repairmen’s, employees’ or other like
Liens, in each case, incurred in the ordinary course of business;
(4)Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;
(5)(A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, and (B) Liens arising by operation of law or that are
contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of any deposit or securities accounts pledged in favor
of the Collateral Agent; provided that, such Liens shall be subordinated to the
Liens securing the Obligations (other than the Liens relating to amounts and
indemnities owed in connection with the maintenance of such account);
(6)[Reserved];
(7)[Reserved];



--------------------------------------------------------------------------------

29




(8)to the extent applicable, salvage or similar rights of insurers, in each case
as it relates to Collateral;
(9)any licenses or sublicenses (x) granted on a non-exclusive basis to customers
or service providers in the ordinary course of business or to business partners
in the ordinary course of business in a manner and subject to terms consistent
with past practice or (y) granted pursuant to any Loyalty Program Agreement in
full force and effect as of the Closing Date, any successor agreement thereto or
any new Loyalty Program Agreement, in each case that is included in the
Collateral (provided that any such grant pursuant to such new or successor
agreement is made in the ordinary course of business in a manner and subject to
terms substantially similar with those of the predecessor Loyalty Program
Agreement or with any Loyalty Program Agreement in full force and effect as of
the Closing Date, as the case may be);
(10)to the extent constituting Liens on Collateral, Dispositions permitted
pursuant to Section 6.04 (b), (d)(2), (e), (f) or (h); and
(11)Liens expressly permitted by the Pledge and Security Agreement.
“Permitted Refinancing” means with respect to any Person, any refinancings,
renewals, or extensions of any Indebtedness of such Person so long as: (a) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto; (b) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders;
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness; (d) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended and (e) to the extent the Indebtedness that is refinanced,
renewed, or extended is unsecured, the Indebtedness resulting from such
refinancing, renewal or extension must be unsecured.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Personal Data” means any information or data that identifies, relates to,
describes, is reasonably capable of being associated with, or could reasonably
be linked, directly or indirectly, with a particular consumer or household, or
any other data or information that constitutes personal data, personally
identifiable information, personal information or a similar defined term under
any Privacy Law or any policy of a Credit Party or any of its Affiliates
relating to privacy or the Loyalty Program Data.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Parent or any Subsidiary, or any such
plan to which the Parent or any Subsidiary is required to contribute on behalf
of any of its employees or with respect to which any Credit Party has any
liability.
“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.



--------------------------------------------------------------------------------

30




“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered by the Borrower and each Guarantor on the Closing Date in form and
substance acceptable to the Initial Lender and the Collateral Agent, as it may
be amended, supplemented, restated or otherwise modified from time to time. For
the avoidance of doubt, the terms of the “Pledge and Security Agreement” shall
include the terms of all Applicable Annexes (as defined in the Pledge and
Security Agreement).
“Pre-paid Currency Purchases” means the sale, lease or other transfer by any
Credit Party or any Subsidiary of a Credit Party of pre-paid Currency to a
counterparty of a Loyalty Program Agreement.
“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be in such form as the Appropriate Party may approve.
“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Required
Lenders) or any similar release by the Federal Reserve Board (as determined by
the Required Lenders). Any change in the Prime Rate shall take effect at the
opening of business on the day such change is publicly announced or quoted as
being effective.
“Privacy Law” means all Applicable Laws worldwide relating to the Processing,
privacy or security of Personal Data and all regulations issued thereunder,
including, to the extent applicable, the EU General Data Protection Regulation
(EU) 2016/679 (and all Laws implementing it), Section 5 of the Federal Trade
Commission Act, the California Consumer Privacy Act, the Children’s Online
Privacy Protection Act, Title V, Subtitle A of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq. (and the rules and regulations promulgated thereunder),
state data breach notification Laws, state data security Laws, and any Law
concerning requirements for website and mobile application privacy policies and
practices, or any outbound communications (including e-mail marketing,
telemarketing and text messaging), tracking and marketing.
“Proceeds” means “proceeds,” as defined in Article 9 of the UCC.
“Processed”, “Processing” or “Process”, with respect to data (including Loyalty
Program Data), means collected, accessed, recorded, acquired, stored, organized,
altered, adapted, retrieved, disclosed, used, disposed, erased, disclosed,
destructed, transferred or otherwise processed; in each case, whether or not by
automated means.
“PSP Warrant Agreement” means that certain warrant agreement, dated as of April
20, 2020, between the Parent and Treasury (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time).
“Public Lender” has the meaning specified in Section 11.01(e).
“Receivables Subsidiary” means (x) a Wholly-Owned Subsidiary of the Parent
formed for the purpose of and which engages in no activities other than in
connection with the financing or securitization of accounts receivables (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (1) is guaranteed by the Parent by any Subsidiary of the Parent, and
excluding any guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings, (2)
is recourse to or obligates the Parent or any



--------------------------------------------------------------------------------

31




Subsidiary of the Parent in any way other than pursuant to Standard
Securitization Undertakings or (3) subjects any property or asset of the Parent
or any Subsidiary of the Parent (other than accounts receivable and related
assets) or any property or asset of the type that is intended to be include in
the Collateral, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Parent nor any Subsidiary of the Parent
(other than another Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding (other than pursuant to the related
financing of accounts receivable) other than on terms no less favorable to the
Parent or such Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Parent and (c) with which neither the
Parent nor any Subsidiary of the Parent has any obligation to maintain or
preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results or (y) any Subsidiary of a Receivables
Subsidiary. For the avoidance of doubt, the Parent and any Subsidiary of the
Parent may enter into Standard Securitization Undertakings for the benefit of a
Receivables Subsidiary.
“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent or (c)
any Lender, as applicable.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Collateral or any Event of Loss (as defined in the Pledge and Security
Agreement).
“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is USD LIBO Rate, 11:00 a.m. (London time) on the day that
is two London banking days preceding the date of such setting, and (2) if such
Benchmark is not USD LIBO Rate, the time determined by the Required Lenders in
their reasonable discretion, provided that such time is determined to be
administratively feasible by the Administrative Agent.
“Regional Affiliates” means Envoy Aviation Group Inc., Piedmont Airlines, Inc.
and PSA Airlines, Inc. and each of their respective Subsidiaries, if any.
“Register” has the meaning specified in Section 11.04(c).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board or the Federal Reserve Bank of New York, or any successor
thereto.



--------------------------------------------------------------------------------

32




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.
“Required Filings” shall have the meaning specified in the Pledge and Security
Agreement.
“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate Outstanding Amount of Loans of all Lenders at such
time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means (a) the chief executive officer, president,
executive vice president or a Financial Officer of the Borrower or such Credit
Party, as applicable, (b) solely for purposes of the delivery of incumbency
certificates and certified Organizational Documents and resolutions pursuant to
Section 4.01, any vice president, secretary or assistant secretary of the
Borrower or such Credit Party and (c) solely for purposes of Borrowing Requests,
prepayment notices and notices for Commitment terminations or reductions given
pursuant to Article II, any other officer or employee of the Borrower so
designated from time to time by one of the officers described in clause (a) in a
notice to the Administrative Agent (together with evidence of the authority and
capacity of each such Person to so act in form and substance satisfactory to the
Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of the a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership or other action on the
part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“Route Authority” has the meaning assigned to such term in the Pledge and
Security Agreement.
“S&P” means S&P Global Ratings, and any successor to its rating agency business.
“Sanctioned Country” has the meaning specified in Section 3.15(a).
“Sanctioned Person” has the meaning specified in Section 3.15(a).
“Sanctions” has the meaning specified in Section 3.15(a).
“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

33




“Security Document” means the Pledge and Security Agreement and any security or
pledge agreement, mortgage, hypothecation or other agreement, instrument or
document relating to collateral for the Loans (including any short form
agreements, supplements, control agreements, collateral access agreements and
registrations executed or made) that may exist at any time and from time to
time, as amended from time to time.
“Slot” has the meaning assigned to such term in the Pledge and Security
Agreement.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.
“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).
“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. For the avoidance of doubt, a Person
shall not fail to be Solvent on any date solely as a result of such person’s
audit having a “going concern” or like qualification, exception or explanatory
paragraph or any qualification, exception or explanatory paragraph as to the
scope of such audit solely due to the COVID-19 disease outbreak.
“Spare Parts” has the meaning assigned to such term in the Pledge and Security
Agreement.
“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by the Parent or any Subsidiary (other than a Receivables Subsidiary),
which are customary in connection with any financing of accounts receivable.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.



--------------------------------------------------------------------------------

34




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term Trigger Event” has the meaning specified in Section 2.06(b).
“Trade Date” means the date on which an assigning Lender enters into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to another Person.
“Trade Secrets” has the meaning assigned to such term in the Pledge and Security
Agreement.
“Trademark” has the meaning assigned to such term in the Pledge and Security
Agreement.
“Treasury” has the meaning specified in the preamble to this Agreement.



--------------------------------------------------------------------------------

35




“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or, when the context implies,
the Uniform Commercial Code as in effect from time to time in any other
applicable jurisdiction.
“United States” and “U.S.” mean the United States of America.
“USD LIBO Rate” means the LIBO Rate for U.S. dollars.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.16(g).
“Voting Stock” of any specified Person as of any date means the equity interests
of such Person that is at the time entitled to vote in the election of the board
of directors of such Person.
“Warrant Agreement” means the warrant agreement, dated as of the date hereof
between the Parent and Treasury, pursuant to which the Parent agrees to issue
Warrants to Treasury upon each Borrowing.
“Warrants” means, collectively, those certain warrants issued to Treasury under
the Warrant Agreement or the PSP Warrant Agreement.
“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means the Borrower and the Administrative Agent or other
person making or transferring to any Lender any payment on behalf of the
Borrower.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which powers are described in the EU Bail-In Legislation Schedule and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of such Person or any other
Person, to provide that any such contract or instrument is to have effect as if
a right had been



--------------------------------------------------------------------------------

36




exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those power.
SECTION 1.02Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The word “or”
is not exclusive. The word “year” shall refer (i) in the case of a leap year, to
a year of three hundred sixty-six (366) days, and (ii) otherwise, to a year of
three hundred sixty-five (365) days. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.03Accounting Terms; Changes in GAAP.
(a)Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP. Financial statements and other information required to be delivered
by the Parent to the Lenders pursuant to Sections 5.01(a) and 5.01(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)Changes in GAAP. If the Borrower notifies the Administrative Agent (who will
forward such notification to the Lenders) that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn, the Required Lenders shall have notified the Borrower (with a copy to
the Administrative Agent) of their objection to such amendment or such provision
shall have been amended in accordance herewith.
SECTION 1.04Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.



--------------------------------------------------------------------------------

37




SECTION1.05Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
COMMITMENTS AND BORROWINGS
SECTION 2.01Commitments. Subject to the terms and conditions set forth herein,
the Initial Lender agrees to make the Loans to the Borrower in one or more
installments on or after the Closing Date in an aggregate principal amount not
to exceed the Initial Lender’s Commitment. Amounts borrowed under this Section
2.01 and repaid or prepaid may not be reborrowed.
SECTION 2.02Loans and Borrowings.
(a)Borrowings. The Borrower shall request the initial Borrowing of the Loans on
the Closing Date and may request one or more subsequent Borrowings of the Loans;
provided that the Borrower shall request no more than three (3) total
Borrowings.
(b)Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$550,000,000 or a larger multiple of $5,000,000; provided that, the final
Borrowing may be in an amount equal to the aggregate remaining outstanding
Commitments available to the Borrower under the terms and conditions of this
Agreement.
(c)Funding of Borrowings. Each Lender shall make the amount of each Borrowing to
be made by it hereunder available to the Administrative Agent by wire transfer
of immediately available funds to the Administrative Account not later than
12:00 noon (New York City time) on the proposed date thereof. The Administrative
Agent will make all such funds so received available to the Borrower in like
funds, by wire transfer of such funds in accordance with the instructions
provided in the applicable Borrowing Request; provided that if all such
requested funds are not received by the Administrative Agent by 12:00 noon (New
York City time) on the proposed date for such Borrowing, the Administrative
Agent shall distribute such funds on the next succeeding Business Day.
SECTION 2.03Borrowing Requests.
(a)Notice by Borrower. In order to request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing not later than 11:00
a.m. (New York City time) (i) with respect to the initial Borrowing under this
Agreement, three (3) Business Days prior to the date of the requested Borrowing
and (ii) for each subsequent Borrowing, five (5) Business Days before such
Borrowing. Each such notice shall be irrevocable and shall be in the form of a
written Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower. The Administrative Agent shall promptly advise the
applicable Lenders of any Borrowing Request given pursuant to this Section
2.03(a) (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
(b)Content of Borrowing Requests. Each Borrowing Request for a Borrowing
pursuant to this Section shall specify the following information in compliance
with Section 2.02: (i) the



--------------------------------------------------------------------------------

38




aggregate amount of the requested Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); and (iii) the location and number of the
Borrower’s account to which funds are to be disbursed.
SECTIION 2.04[Reserved].
SECTIION 2.05[Reserved].
SECTIION 2.06Prepayments.
(a)Optional Prepayments. The Borrower may, upon written notice to the
Administrative Agent, at any time and from time to time prepay the Loans in
whole or in part without premium or penalty, subject to the requirements of this
Section. Partial prepayments of the Loans shall be in a minimum aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Notwithstanding anything herein to the contrary, the Borrower may at
any time elect to prepay the Loans with funds contained in the Collateral
Proceeds Account.
(b)Mandatory Prepayments.
(i)Dispositions of Collateral. Within three (3) Business Days of the receipt by
the Parent or any of its Subsidiaries of any Net Proceeds from a Disposition of
Collateral not permitted by Section 6.04, the Borrower shall prepay the Loans in
an amount equal to 100% of such Net Proceeds.
(ii)Recovery Events. Within three (3) Business Days of the receipt by the Parent
or any of its Subsidiaries of any Net Proceeds from a Recovery Event in respect
of Collateral, the Borrower shall prepay the Loans in an amount equal to 100% of
such Net Proceeds; provided that with respect to Collateral consisting of
airframes, aircraft, engines and Spare Parts, the Borrower may deposit such Net
Proceeds into the Collateral Proceeds Account for such purpose and thereafter
such Net Proceeds shall be applied (to the extent not otherwise applied pursuant
to the immediately succeeding proviso) to prepay the Loans; provided further
that (I) the Borrower may use such Net Proceeds to (A) replace the assets which
are the subject of such Recovery Event with assets that are of the same type of
Collateral or (B) repair the assets which are the subject of such Recovery
Event, in each case, within 270 days after such deposit is made, (II) all such
Net Proceeds amount may, at the option of the Borrower at any time, be applied
to repay the Loans, and (III) upon the occurrence of an Event of Default, the
amount of any such deposit may be applied by the Administrative Agent to repay
the Loans.
(iii)Certain Debt Issuances. Immediately upon receipt by the Parent or any of
its Subsidiaries of any proceeds from the incurrence of any Indebtedness that is
secured by Liens on the Collateral (other than Permitted Liens), the Borrower
shall prepay the Loans in an amount equal to 100% of any such proceeds from any
such Indebtedness.
(iv)Contingent Payment Events. Within three (3) Business Days of the receipt by
the Parent or any of its Subsidiaries of any Net Proceeds from a Contingent
Payment Event under a Loyalty Program Agreement, which Net Proceeds, together
with the aggregate amount of Net Proceeds previously received from Contingent
Payment Events, are in excess of $5,000,000, the Borrower shall prepay the Loans
in an amount equal to 100% of such Net Proceeds.
(v)Loyalty Revenue Advance Transactions. Within three (3) Business Days of the
receipt by the Parent or any of its Subsidiaries of any Net Proceeds from a
Loyalty Revenue Advance Transaction, which Net Proceeds, together with the
aggregate amount of Net



--------------------------------------------------------------------------------

39




Proceeds previously received from Loyalty Revenue Advance Transactions during
the term of this Agreement, are in excess of an amount equal to the greater of
(x) $10,000,000 and (y) 10% of the aggregate amount of Collateral Cash Flow
received during the most recently ended DSCR Test Period that has been deposited
into a Collateral Account, the Borrower shall prepay the Loans in an amount
equal to 100% of such excess Net Proceeds.
(vi)Payment Events.
(A)The Loans shall be required to be repaid if the Debt Service Coverage Ratio
with respect to any DSCR Determination Date is less than 1.50 to 1.00 or 1.25 to
1.00, as the case may be, as set forth in Section 6.17(c).
(B)After the occurrence and during the continuation of an Event of Default, the
Loans shall be repaid in an amount equal to 100% of all Loyalty Program Revenue
received thereafter, and the Parent and the Subsidiaries shall ACH or wire
transfer daily such Loyalty Program Revenue to the Payment Account (from the
Collection Account or otherwise) with all such amounts deposited into the
Payment Account to be applied to the prepayment of any Loans then outstanding.
(C)If at any time (x) any Material Loyalty Program Agreement has a remaining
term of less than two (2) years or (y) Loyalty Program Agreements representing
90% of Loyalty Program Revenues (excluding revenues generated under any Loyalty
Subscription Program) in the aggregate over the immediately preceding twelve
(12) calendar month period then ended have remaining terms of less than two (2)
years (a “Term Trigger Event”) and such Term Trigger Event is continuing, then
the Loans shall be repaid in an amount equal to 100% of all Loyalty Program
Revenue received thereafter, and the Parent and the Subsidiaries shall ACH or
wire transfer daily such Loyalty Program Revenue to the Payment Account (from
the Collection Account or otherwise) with all such amounts deposited into the
Payment Account to be applied to the prepayment of any Loans then outstanding.
(vii)Change of Control. Immediately upon the occurrence of a Change of Control,
the Borrower shall prepay the Loans in an amount equal to 100% of the aggregate
outstanding principal amount of Loans.
(c)Notices. Each such notice pursuant to this Section shall be in the form of a
written Prepayment Notice, appropriately completed and signed by a Responsible
Officer of the Borrower, and must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) three (3) Business Days before the
date of prepayment (which delivery may initially be by electronic communication
including fax or email and shall be followed by an original authentic
counterpart thereof). Each Prepayment Notice shall specify (x) the prepayment
date and (y) the principal amount of the Loans or portion thereof to be prepaid.
Each Prepayment Notice shall be irrevocable.
(d)Payments. Any prepayment of the Loans pursuant to this Section SECTION 2.06
shall be accompanied by accrued interest on the principal amount prepaid as set
forth in Section SECTION 2.09(c).
SECTION 2.07Reduction and Termination of Commitments. The Initial Lender’s
Commitment shall (x) automatically and permanently be reduced by the amount of
any Borrowing of a Loan and (y) automatically and permanently terminate on March
26, 2021. The Borrower may, upon not less than three (3) Business Days’ notice
to the Initial Lender and the Administrative Agent, terminate the



--------------------------------------------------------------------------------

40




Commitment or, from time to time, reduce the Commitment. Any such reduction in
the Commitment shall be in an amount equal to $1,000,000 or a whole multiple
thereof, and shall permanently reduce the Commitment.
SECTION 2.08Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders the aggregate principal amount of
all Loans outstanding on the Maturity Date.
SECTION 2.09Interest.
(a)Interest Rates. Subject to paragraph (b) of this Section, the Loans shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate plus the
Applicable Rate.
(b)Default Interest. If any amount payable by the Borrower under this Agreement
or any other Loan Document (including principal of any Loan, interest, fees and
other amount) is not paid when due, whether at stated maturity, by acceleration
or otherwise, such amount shall thereafter bear interest at a rate per annum
equal to the applicable Default Rate. Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all Loans outstanding hereunder at a rate per annum equal to
the applicable Default Rate.
(c)Payment Dates. Accrued interest on each Loan shall be payable in arrears on
or before 12:00 noon (New York City time) on each Interest Payment Date
applicable thereto and at such other times as may be specified herein; provided
that (i) interest accrued pursuant to paragraph (b) of this Section shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Loan (including mandatory prepayments under Section 2.06(b)), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
(d)Interest Computation. All interest hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.10Benchmark Replacement Setting.
(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, if a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, as notified by the Required Lenders to the
Administrative Agent in writing, then (x) if a Benchmark Replacement is
determined in accordance with clause (1) or (2) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of such Benchmark setting and subsequent Benchmark settings
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document and (y) if a Benchmark Replacement is
determined in accordance with clause (3) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders and the Administrative Agent by
the Required Lenders without any amendment to, or further action or consent of
any other party to, this Agreement or any other Loan Document, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders.



--------------------------------------------------------------------------------

41




(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (after
consultation with the Required Lenders) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document.
(c)Notices; Standards for Decisions and Determinations. The Initial Lender or
the Required Lenders, as the case may be, will promptly notify the
Administrative Agent, which will then promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date, (ii) the
implementation of any Benchmark Replacement, (iii) the removal or reinstatement
of any tenor of a Benchmark pursuant to clause (d) below and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. The
Administrative Agent will promptly notify the Borrower and the Lenders of the
effectiveness of any Benchmark Replacement Conforming Changes. Any
determination, decision or election that may be made by any Lender (or group of
Lenders) or the Administrative Agent, if applicable, pursuant to this Section
2.10 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 2.10. Notwithstanding anything in this Agreement to the contrary,
the Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, any determination made by it in
connection with the adoption of Benchmark Replacement Conforming Changes or for
the impact of such Benchmark Replacement Conforming Changes, nor for the failure
to adopt any Benchmark Replacement Conforming Changes due to the failure of the
Required Lenders to cooperate in good faith in connection with the determination
of any Benchmark Replacement Conforming Changes.
(d)Unavailability of Tenor of Benchmark. Notwithstanding anything to the
contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or USD LIBO Rate) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion or (B) the regulatory
supervisor for the administrator of such Benchmark has provided a public
statement or publication of information announcing that any tenor for such
Benchmark is or will be no longer representative, then the definition of
“Interest Period” may be modified for any Benchmark settings at or after such
time to remove such unavailable or non-representative tenor and (ii) if a tenor
that was removed pursuant to clause (i) above either (A) is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) used by the Administrative Agent or (B) is not, or is no
longer, subject to an announcement that it is or will no longer be
representative for a Benchmark (including a Benchmark Replacement), then the
definition of “Interest Period” may be modified for all Benchmark settings at or
after such time to reinstate such previously removed tenor.
(e)Benchmark Unavailability Period. During any Benchmark Unavailability Period,
all calculations of interest by reference to a LIBO Rate hereunder shall instead
be made by reference to the Alternate Base Rate.





--------------------------------------------------------------------------------

42




SECTION 2.11Evidence of Debt.
(a)Maintenance of Records. The Administrative Agent shall maintain the Register
in accordance with Section 11.04(c). The entries made in the records maintained
pursuant to this paragraph (a) shall be prima facie evidence absent manifest
error of the existence and amounts of the obligations recorded therein. Any
failure of the Administrative Agent to maintain such records or make any entry
therein or any error therein shall not in any manner affect the obligations of
the Borrower under this Agreement and the other Loan Documents.
(b)Promissory Notes. The Borrower shall prepare, execute and deliver to such
Lender a promissory note of the Borrower payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and a form
attached as Exhibit C hereto, which shall evidence such Lender’s Loan.
SECTION 2.12Payments Generally.
(a)Payments by Borrower. All payments to be made by the Borrower hereunder and
the other Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all such payments shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, to the
Administrative Account in immediately available funds not later than 12:00 noon
(New York City time) on the date specified herein. All amounts received by a
Lender or the Administrative Agent after such time on any date shall be deemed
to have been received on the next succeeding Business Day and any applicable
interest or fees shall continue to accrue. The Administrative Agent will
promptly distribute to each Lender its ratable share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s applicable lending office (or otherwise distribute such payment
in like funds as received to the Person or Persons entitled thereto as provided
herein). If any payment to be made by the Borrower shall fall due on a day that
is not a Business Day, payment shall be made on the next succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such next succeeding Business Day would fall
after the Maturity Date, payment shall be made on the immediately preceding
Business Day. Except as otherwise expressly provided herein, all payments
hereunder or under any other Loan Document shall be made in Dollars.
(b)Application of Insufficient Payments. Subject to Section 7.02, if at any time
insufficient funds are received by and available to the Lenders or the
Administrative Agent to pay fully all amounts of principal, interest, fees and
other amounts then due hereunder, such funds shall be applied (i) first, to pay
interest, fees and other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees and other
amounts then due to such parties, and (ii) second, to pay principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, but shall not be obligated to, distribute
to the Lenders the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent,



--------------------------------------------------------------------------------

43




at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Notwithstanding the foregoing, the Administrative Agent is not
required to make any payment to the Lenders until it is in possession of cleared
funds from the Borrower.
(d)Deductions by Administrative Agent. If any Lender (other than the Initial
Lender) shall fail to make any payment required to be made by it pursuant to
Section 2.13 or 11.03(c), then the Administrative Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender’s obligations
to the Administrative Agent until all such unsatisfied obligations are fully
paid or (ii) hold any such amounts in a segregated account as cash collateral
for, and for application to, any future funding obligations of such Lender under
any such Section, in the case of each of clauses (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
(e)Several Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.03(c) are several and not
joint. The failure of any Lender to make any Loan or to make any such payment on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03(c).
SECTION 2.13Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 2.14Compensation for Losses. In the event of (a) the payment of any
principal of the Loans other than on the last day of an Interest Period
(including as a result of an Event of Default), (b) the failure to borrow or
prepay the Loans (or any portion thereof) on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of the Loans (or any portion
thereof) other than on



--------------------------------------------------------------------------------

44




the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19(b), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, for the date that would have been the applicable Interest
Period), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate promptly after
receipt thereof.
SECTION 2.15Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)[Reserved].
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) of this Section and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this



--------------------------------------------------------------------------------

45




Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 2.16Taxes.
(a)Defined Terms. For purposes of this Section, the term “Applicable Law”
includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made. Borrower acknowledges and agrees that, absent a Change in
Law, Borrower is not required to withhold or deduct from any such payments to
the Initial Lender on account of any U.S. federal withholding taxes or Taxes
imposed pursuant to FATCA.
(c)Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Initial Lender, the Required Lenders or the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within thirty (30) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent if such Lender is not the Initial Lender), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.



--------------------------------------------------------------------------------

46




(e)Indemnification by the Lenders. Each Lender (other than the Initial Lender)
shall severally indemnify the Administrative Agent, within thirty (30) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any such Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender (other than the Initial Lender) hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(g)Status of Lenders. Any Lender (other than the Initial Lender) that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower (or, if such Lender is not the Initial
Lender, the Administrative Agent) as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
(other than the Initial Lender), if reasonably requested by the Borrower (or the
Administrative Agent), shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower (or the Administrative
Agent) as will enable the Borrower (or the Administrative Agent) to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (g)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing,
(A)any Lender (other than the Initial Lender) that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or about the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;



--------------------------------------------------------------------------------

47




(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)executed copies of IRS Form W-8ECI (or any successor forms) and, in the case
of an Agent, a withholding certificate that satisfies the requirements of
Treasury Regulation Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as
applicable to a U.S. branch that has agreed to be treated as a U.S. Person for
withholding tax purposes;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a



--------------------------------------------------------------------------------

48




reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)if a payment made to a Lender (other than the Initial Lender) under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding anything to
the contrary in this Agreement, the Initial Lender shall be entitled to the
benefits of this Section 2.16 and all related provisions under this Agreement
without regard to whether it provides any documentation described in Section
2.16(g).
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



--------------------------------------------------------------------------------

49




SECTION 2.17[Reserved].
SECTION 2.18[Reserved].
SECTION 2.19Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.16, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.16) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.04;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with Applicable Law; and
(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



--------------------------------------------------------------------------------

50




ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Credit Parties represent and warrant to the Administrative Agent, the
Collateral Agent and the Lenders on the Closing Date and on the date of each
Borrowing that:
SECTION 3.01Existence, Qualification and Power. Each of the Credit Parties and
their respective Material Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except, in each case referred to in clause (a) (other
than with respect to any Credit Party), (b)(i) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 3.02Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which each Credit Party is a party or
affecting each Credit Party or the material properties of any Credit Party or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Credit Party or its property is
subject or (c) violate any Law, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.03Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, each Credit Party of this Agreement or any other Loan Document, except
for (i) such approvals, consents, exemptions, authorizations, actions or notices
that have been duly obtained, taken or made and in full force and effect and
(ii) filings and consents contemplated by the Security Documents or Section
5.14.
SECTION 3.04Execution and Delivery; Binding Effect. This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Credit Party. This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Credit Party, enforceable against each Credit Party
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.
SECTION 3.05Financial Statements; No Material Adverse Change.
(a)Financial Statements. The financial statements described in Schedule 3.05
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and fairly present
in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the



--------------------------------------------------------------------------------

51




period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)No Material Adverse Change. Since the date of the most recent audited balance
sheet included in the financial statements described in Schedule 3.05, there has
been no event or circumstance that, either individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect.
SECTION 3.06Litigation. Except for those matters which have been publicly
disclosed in any SEC filing of the Parent filed prior to the Closing Date, there
are no actions, suits, proceedings, claims, disputes or investigations pending
or, to the knowledge of any Credit Party, threatened, at Law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or (b) purport to affect or pertain to this Agreement
or any other Loan Document or any of the transactions contemplated hereby.
SECTION 3.07Contractual Obligations; No Default. None of the Credit Parties and
their respective Subsidiaries is in default under or with respect to any
Contractual Obligation that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
SECTION 3.08Property.
(a)Ownership of Properties and Collateral. Each of the Credit Parties and their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Credit Party has good title to the Collateral
owned by it, free and clear of all Liens other than Permitted Liens.
(b)Intellectual Property and Personal Data. Each of the Credit Parties and their
respective Subsidiaries owns, licenses or possesses the valid and enforceable
right to use all of the material Intellectual Property and data (including
Personal Data) that is used in or necessary for the operation of each Carrier
Collateral Loyalty Program. The use of Loyalty Program Intellectual Property and
the Loyalty Program Data by the Credit Parties and the conduct of the Carrier
Collateral Loyalty Programs as currently conducted do not materially infringe
upon, misappropriate, dilute or otherwise violate any Privacy Law nor any rights
held by any other Person. No claim or litigation regarding any of the foregoing,
or challenging the ownership, validity or enforceability of any Loyalty Program
Intellectual Property is pending or, to the knowledge of any of the Credit
Parties, threatened that could reasonably be expected to be material to any of
the Credit Parties, and to the knowledge of the Credit Parties, there is no
basis for any such claim.
SECTION 3.09Taxes. The Credit Parties and their respective Subsidiaries have
filed all federal, state and other tax returns and reports required to be filed,
and have paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves are being maintained in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

52




SECTION 3.10Disclosure. (a) The Credit Parties and their respective Subsidiaries
have disclosed to the Administrative Agent, the Collateral Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which they
are subject, and all other matters known to them, that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The Loan Application Form, reports, financial statements, certificates
and other written information (other than projected or pro forma financial
information) furnished by or on behalf of the Credit Parties and their
respective Subsidiaries to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected or pro forma financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation and delivery
(it being understood that such projected information may vary from actual
results and that such variances may be material) and (b) as of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.
SECTION 3.11Compliance with Laws. Each of the Credit Parties and their
respective Subsidiaries is in compliance with the requirements of all Laws
(including Environmental Laws and Privacy Laws) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to so comply, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.12ERISA Compliance.
(a)Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter,
opinion letter or advisory letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS, and, to the knowledge of any Credit Party,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.
(b)There are no pending or, to the knowledge of any Credit Party, threatened or
contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(c)No ERISA Event has occurred, and neither any Credit Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event that, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
(d)Except as would not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect, the present value of all accrued benefits
under each Pension Plan (based on those assumptions used to fund such Pension
Plan) did not, as of the last annual valuation date



--------------------------------------------------------------------------------

53




prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Pension Plan allocable to such accrued benefits
by a material amount.
(e)To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable requirements
of Law and has been maintained, where required, in good standing with applicable
regulatory authorities, except to the extent that the failure so to comply could
not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. Neither the Parent nor any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan that, either individually or in the aggregate, would reasonably be expected
to have individually or in the aggregate, a Material Adverse Effect. Except as
would not reasonably be expected to have individually or in the aggregate, a
Material Adverse Effect, the present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan that is funded, determined as of
the end of the most recently ended fiscal year of the Parent or Subsidiary, as
applicable, on the basis of actuarial assumptions, each of which is reasonable,
did not exceed the current value of the property of such Foreign Plan by a
material amount, and for each Foreign Plan that is not funded, the obligations
of such Foreign Plan are properly accrued.
SECTION 3.13Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, none of the Credit Parties and their respective
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (b) knows of any basis for any permit, license or other
approval required under any Environmental Law to be revoked, canceled, limited,
terminated, modified, appealed or otherwise challenged, (c) has or could
reasonably be expected to become subject to any Environmental Liability, (d) has
received notice of any claim, complaint, proceeding, investigation or inquiry
with respect to any Environmental Liability (and no such claim, complaint,
proceeding, investigation or inquiry is pending or, to the knowledge of the
Parent, is threatened or contemplated) or (e) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
with respect thereto.
SECTION 3.14Investment Company Act. None of the Credit Parties is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 3.15Sanctions; Export Controls; Anti-Corruption; AML Laws.
(a)None of the Credit Parties and their respective Subsidiaries and no director,
officer, or affiliate of the foregoing is a Person that is: (i) the subject of
any sanctions administered or enforced by the United States (including, but not
limited to, those administered by the U.S. Department of the Treasury’s Office
of Foreign Assets Control, the U.S. Department of State, and the U.S. Department
of Commerce’s Bureau of Industry and Security) (“Sanctions”), (ii) organized or
resident in a country or territory that is the subject of country-wide or
region-wide Sanctions (including, currently, Crimea, Cuba, Iran, North Korea,
and Syria) (each a “Sanctioned Country”) or located in a Sanctioned Country
except to the extent authorized under Sanctions or (iii) a Person with whom
dealings are restricted or prohibited by Sanctions as a result of a relationship
of ownership or control with a Person listed in (i) or (ii) (each of (i), (ii)
and (iii) is a “Sanctioned Person”).
(b)For the period beginning eight (8) years prior to the date hereof, each of
the Credit Parties and their respective Subsidiaries and their respective
directors, officers and employees and, to the knowledge of the Credit Parties,
such respective affiliates, have been, in all material respects, in compliance
with the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-bribery or
anti-corruption laws and regulations



--------------------------------------------------------------------------------

54




(collectively with the FCPA, the “Anticorruption Laws”) and all applicable
Sanctions, Export Control Laws, and AML Laws.
SECTION 3.16Solvency. The Borrower and its Subsidiaries are Solvent on a
consolidated basis after giving effect to the borrowing of the Loans.
SECTION 3.17Subsidiaries. Schedule 3.17 sets forth the name of, and the
ownership interests of the Parent and each of its Subsidiaries and indicates
which of such Subsidiaries are Excluded Subsidiaries as of the date hereof.
SECTION 3.18Senior Indebtedness. The Loans, the Obligations and the Guaranteed
Obligations constitute “senior indebtedness” (or any other similar or comparable
term) under and as defined in the documentation governing any Indebtedness of
the Credit Parties that is subordinated in right of payment to any other
Indebtedness thereof.
SECTION 3.19Insurance Matters. The properties of the Credit Parties are insured
pursuant to Section 5.06 hereof. Each insurance policy required to be maintained
by the Credit Parties pursuant to Section 5.06 is in full force and effect and
all premiums in respect thereof that are due and payable have been paid.
SECTION 3.20Labor Matters. Except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Credit
Party or any of its Subsidiary thereof pending or, to the knowledge of the
Credit Parties, threatened, (b) the Credit Parties and their respective
Subsidiaries have complied with all applicable federal, state, local and foreign
Laws relating to the employment (or termination thereof), the hours worked by
and payments made to employees of the Parent and its Subsidiaries comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters and (c) all payments due from the Credit
Parties and their respective Subsidiaries, or for which any claim may be made
against the Credit Parties and their respective Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
the Parent or such Subsidiary. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against the Credit Parties or their respective
Subsidiaries pending or, to the knowledge of the Credit Parties, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment of any employee of the Credit Parties and their respective
Subsidiaries that would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.
SECTION 3.21Insolvency Proceedings. None of the Credit Parties has taken, and
none of the Credit Parties is currently evaluating taking, any action to seek
relief or commence proceedings under any Debtor Relief Law in any applicable
jurisdiction.
SECTION 3.22Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing hereunder
will be used to buy or carry any Margin Stock. Following the application of the
proceeds of each Borrowing, not more than 25% of the value of the assets (either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) will be Margin Stock.



--------------------------------------------------------------------------------

55




SECTION 3.23Liens. There are no Liens of any nature whatsoever on any Collateral
other than Liens permitted under Section 6.02 hereof.
SECTION 3.24Perfected Security Interests.
(a)As of the Closing Date (or such later date as permitted under Section 5.14)
and as of the date of each Borrowing, the Security Documents, taken as a whole,
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority security interest
in all of the Collateral to the extent purported to be created thereby.
(b)As of the Closing Date (or such later date as permitted under Section 5.14)
and as of the date of each Borrowing, each Credit Party has or shall have
satisfied the Perfection Requirement with respect to the Collateral.
SECTION 3.25US Citizenship. The Borrower is a “citizen of the United States” as
defined in Section 40102(a)(15) of Title 49 and as that statutory provision has
been interpreted by the DOT pursuant to its policies.
SECTION 3.26Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49, holds a certificate under Section 41102 of
Title 49 and, during the time period from April 1, 2019 to September 30, 2019,
derived more than 50% of its air transportation revenue from the transportation
of passengers. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower possesses all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents which relate
to the operation of the routes flown by it and the conduct of its business and
operations as currently conducted, except where failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.27Cybersecurity. Except as could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, the
information technology assets, equipment, systems, networks, software, hardware,
and the computers, websites, applications and databases used by or on behalf of
the Credit Parties in connection with any of the Carrier Collateral Loyalty
Programs (collectively, “IT Systems”) (i) are adequate for the operation of the
Carrier Collateral Loyalty Programs as currently conducted and for the
Processing of the Loyalty Program Data as currently conducted, and (ii) are free
and clear of all bugs, errors, defects, Trojan horses, time bombs, malware and
other corruptants. Except as could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, (i) the
Credit Parties have implemented and maintained commercially reasonable (taking
into account the nature, scope and sensitivity of the information) policies,
procedures, and safeguards designed to maintain and protect all Loyalty Program
Data and confidential information (including Trade Secrets) included in the
Collateral and the integrity, continuous operation, redundancy and security of
all IT Systems and data and (ii) there have been no breaches, cyberattacks
(including ransomware attacks) or unauthorized uses of or accesses to the IT
Systems or any Loyalty Program Data, Trade Secrets or confidential information
stored therein or processed thereby, except for those that have been fully
remedied.
SECTION 3.28Loyalty Program Agreements. The Credit Parties have delivered or
made available to the Initial Lender complete and correct copies of each of the
Material Loyalty Program Agreements. Each of the Material Loyalty Program
Agreements is in full force and effect and except as could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, none of the Credit Parties has knowledge of or has received notice of
(i) any breach, (ii) change in law or (iii) force majeure event, in the case of
(ii) and (iii) as defined under the applicable Material Loyalty



--------------------------------------------------------------------------------

56




Program Agreement, that would prevent such Credit Party and/or the applicable
counterparty from performing its respective obligations under such Material
Loyalty Program Agreement.
ARTICLE IV
CONDITIONS


SECTION 4.01Closing Date and Initial Borrowing. The effectiveness of this
Agreement and the funding of the initial Borrowing hereunder are subject to the
satisfaction (or waiver in accordance with Section 11.02) of the following
conditions (and, in the case of each document specified in this Section to be
received by the Initial Lender (and the applicable Agent or Agents), such
document shall be in form and substance satisfactory to the Initial Lender
and/or the applicable Agent or Agents):
(a)Executed Counterparts. The Initial Lender and the Agents shall have received
from each party hereto a counterpart of this Agreement, any Security Documents
to which it is a party and the Note, each signed on behalf of such party.
Notwithstanding anything herein to the contrary, delivery of an executed
counterpart of a signature page of this Agreement or any Security Documents by
telecopy or other electronic means, or confirmation of the execution of this
Agreement on behalf of a party by an email from an authorized signatory of such
party shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)Certificates. The Initial Lender and any applicable Agent shall have received
such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Credit
Parties as the Lenders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with the Loan Documents;
(c)Organizational Documents. The Initial Lender shall have received customary
resolutions or evidence of corporate authorization, secretary’s certificates and
such other documents and certificates (including Organizational Documents and
good standing certificates) as the Initial Lender may request relating to the
organization, existence and good standing of each Credit Party and any other
legal matters relating to the Credit Parties, the Loan Documents or the
transactions contemplated thereby.
(d)Opinion of Counsel to Credit Parties. The Initial Lender and the applicable
Agent or Agents shall have received all opinions of counsel (including any
additional opinions of counsel as required under any Security Document) to the
Credit Parties that is acceptable to the Initial Lender, addressed to the
Initial Lender and the applicable Agent or Agents and dated the Closing Date, in
form and substance satisfactory to the Initial Lender and the applicable Agent
(and the Parent hereby instructs such counsel to deliver such opinions to such
Persons).
(e)Beneficial Ownership Regulation Information. At least five (5) days prior to
the Closing Date, the Borrower shall deliver to the Initial Lender a Beneficial
Ownership Certification.
(f)Expenses. The Borrower shall have paid all reasonable fees, expenses
(including the fees and expenses of legal counsel) and other amounts due to the
Initial Lender, the Administrative Agent and the Collateral Agent (to the extent
that statements for such expenses shall have been delivered to the Borrower on
or prior to the Closing Date); provided that such expenses payable by the
Borrower may be offset against the proceeds of the Loans funded on the Closing
Date.



--------------------------------------------------------------------------------

57




(g)Officer’s Certificate. The Initial Lender shall have received a certificate
executed by a Responsible Officer of the Parent and the Borrower confirming
(i) that the representations and warranties contained in Article III of this
Agreement are true and correct on and as of the Closing Date, (ii) that the
information provided in the Loan Application Form submitted by the Borrower was
true and correct on and as of the date of delivery thereof, (iii) the
satisfaction of such condition and (iv) that no Default or Event of Default
exists or will result from the borrowing of the Loans on the Closing Date.
(h)Other Documents. The Initial Lender and the Agents shall have received such
other documents as it may request.
(i)Appraisals. The Initial Lender shall have received Appraisals satisfactory in
form and substance and performed by an Eligible Appraiser dated as of a date no
earlier than thirty (30) days prior to the Closing Date.
(j)Security Interests. Each Credit Party shall have, and caused its Subsidiaries
to, take any action and execute and deliver, or cause to be executed and
delivered, any agreement, document or instrument required in order to create a
valid, perfected first priority security interest in the Collateral in favor of
the Collateral Agent for the benefit of the Secured Parties (including delivery
of UCC financing statements in appropriate form for filing under the UCC and of
the Intellectual Property security agreements included in the Required Filings
and entering into control agreements). Each Credit Party shall have satisfied,
and caused its Subsidiaries to satisfy, the Perfection Requirement with respect
to the Collateral. In addition, the Credit Parties shall have delivered a
completed Perfection Certificate (as defined in the Pledge and Security
Agreement).
(k)Consents and Authorizations. Each Credit Party shall have obtained all
consents and authorizations from Governmental Authorities and all consents of
other Persons (including shareholder approvals, if applicable) that are
necessary or advisable in connection with this Agreement, any Loan Document, any
of the transactions contemplated hereby or thereby or the continuing operations
of the Credit Parties and each of the foregoing shall be in full force and
effect and in form and substance satisfactory to the Initial Lender.
(l)Lien Searches. The Initial Lender shall have received (i) UCC, Intellectual
Property and other lien searches conducted in the jurisdictions and offices
where liens on material assets of the Credit Parties are required to be filed or
recorded and (ii) to the extent Collateral consists of (x) Aircraft and Engine
Assets (as defined in the Pledge and Security Agreement), aircraft registry lien
searches conducted with the FAA and the International Registry, and (y) Spare
Part Assets (as defined in the Pledge and Security Agreement), registry lien
searches conducted with the FAA (with reference to each Designated Spare Parts
Location set forth on Schedule 2.1 of the Pledge and Security Agreement), in
each case, reflecting the absence of Liens on the assets of the Credit Parties,
other than Permitted Liens or Liens to be discharged on or prior to the Closing
Date pursuant to documentation satisfactory to the Initial Lender.
(m)Collateral Coverage Ratio. On the Closing Date (and after giving pro forma
effect to any Borrowings on such date), the Collateral Coverage Ratio shall not
be less than 2.0 to 1.0.
(n)Solvency Certificate. The Initial Lender shall have received a certificate of
the chief financial officer or treasurer (or other comparable officer) of the
Parent certifying that the



--------------------------------------------------------------------------------

58




Borrower and its Subsidiaries (taken as a whole) are, and will be immediately
after giving effect to any Loans borrowed on the Closing Date, Solvent.
(o)Warrant Agreement. Treasury and the Parent shall have entered into the
Warrant Agreement.
(p)Loyalty Revenue Advance Transactions.  On the Closing Date, the aggregate
outstanding balance of Loyalty Revenue Advance Transactions shall not exceed an
aggregate amount equal to $15,000,000.
(q)Control Agreements. The Initial Lender and the Collateral Agent shall have
received fully executed copies of account control agreements in form and
substance satisfactory to the Initial Lender with respect to the Collateral
Accounts.
(r)[Reserved].
(s)Loyalty Partner Direct Agreements. The Initial Lender and the Collateral
Agent shall have received duly executed Direct Agreements from the
counterparties to each Material Loyalty Program Agreement in effect on the
Closing Date substantially in the form of Exhibit D hereto.
(t)Other Matters. Since June 29, 2020, (i) there has been no event or
circumstance that, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect and (ii) none of the
Credit Parties has made a Disposition (including any sale of Currency) of any
assets of the type that would be included in the Collateral had this Agreement
been in effect at such time other than as would have been permitted under
Section 6.04(b), (d), (e) or (h).
SECTION 4.02Each Borrowing. The funding by the Lenders of each Borrowing
(including the Borrowing to be requested on the Closing Date) is additionally
subject to the satisfaction of the following conditions:
(a)the Administrative Agent shall have received a written Borrowing Request in
accordance with the requirements of Section 2.03(a), with a copy to the Initial
Lender (solely to the extent the Initial Lender is a Lender at the time of such
Borrowing);
(b)the representations and warranties of the Credit Parties set forth in this
Agreement and in any other Loan Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Borrowing (or, in the case of any such representation or warranty expressly
stated to have been made as of a specific date, as of such specific date);
(c)no Default shall have occurred and be continuing or would result from such
Borrowing or from the application of proceeds thereof;
(d)on the date of the funding of such Borrowing (and after giving pro forma
effect thereto and the pledge of any Additional Collateral), the Collateral
Coverage Ratio shall not be less than 2.0 to 1.0 as evidenced by a certificate
of a Responsible Officer of the Parent;
(e)[Reserved];



--------------------------------------------------------------------------------

59




(f) the Initial Lender shall have received satisfactory evidence that (x) each
Material Loyalty Program Agreement (other than Material Loyalty Programs that
have been replaced as permitted under this Agreement) has and (y) Loyalty
Program Agreements representing 90% of Loyalty Program Revenues (excluding
revenues generated under any Loyalty Subscription Program) in the aggregate over
the immediately preceding twelve (12) calendar month period then ended have, in
each case, an expiration date that is at least six (6) months after the Maturity
Date (without giving effect to the proviso in the definition thereof);
(g)on the date of such Borrowing, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Parent pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change; and
(h)on or prior to the date of such Borrowing, each Credit Party shall have
satisfied the Perfection Requirement with respect to the Collateral.
Each Borrowing Request by the Borrower hereunder and each Borrowing shall be
deemed to constitute a representation and warranty by the Borrower on and as of
the date of the applicable Borrowing as to the matters specified in clauses (b)
and (c) above in this Section.
ARTICLE V
AFFIRMATIVE COVENANTS


Until all the later of (i) the date on which all of the Obligations shall have
been paid in full and (ii) such later date specified in this Agreement, the
Credit Parties covenant and agree with the Lenders that:
SECTION 5.01Financial Statements. The Parent will furnish to the Administrative
Agent and each Lender:
(a)as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Parent (or, if earlier, five (5) days after the date
required to be filed with the SEC) (commencing with the fiscal year ended prior
to the Closing Date), a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of
independent public accountants of nationally recognized standing, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards (and shall not be subject to any “going concern” or like qualification
(other than a qualification solely resulting from (x) the impending maturity of
any Indebtedness or (y) any prospective or actual default under any financial
covenant), exception or explanatory paragraph or any qualification, exception or
explanatory paragraph as to the scope of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent (or, if earlier, five



--------------------------------------------------------------------------------

60




(5) days after the date required to be filed with the SEC) (commencing with the
first of such fiscal quarters ended prior to the Closing Date), a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of the Parent as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes;
(c)for so long as the Initial Lender is the only Lender, as soon as available,
but in any event no later than seventy-five (75) days after the beginning of
each fiscal year of the Parent, forecasts prepared by management of the Parent
and a summary of material assumptions used to prepare such forecasts, in form
satisfactory to the Initial Lender, including projected consolidated balance
sheets and statements of income or operations and cash flows of the Parent and
its Subsidiaries on a quarterly basis for such fiscal year; and
(d)solely at the request of the Appropriate Party (which shall be no more than
quarterly), at a time mutually agreed with the Appropriate Party and the Parent,
participate in a conference call for Lenders to discuss the financial condition
and results of operations of the Parent and its Subsidiaries and any forecasts
which have been delivered pursuant to this Section 5.01.
SECTION 5.02Certificates; Other Information. The Parent will deliver to the
Administrative Agent and each Lender:
(a)[Reserved];
(b)concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed certificate signed by a Responsible
Officer of the Parent certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto;
(c)[Reserved];
(d)promptly after the furnishing thereof, copies of any notice of default or
potential default or other material written notice received by the Parent or any
Subsidiary from, or furnished by the Parent or any Subsidiary to, any holder of
Material Indebtedness of the Parent or any Subsidiary;
(e)promptly after receipt thereof by any Credit Party or any Subsidiary thereof,
copies of each material notice or other material written correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding material financial or other material operational results of any
Credit Party or any Subsidiary thereof;
(f)[Reserved];
(g)promptly following any request therefor, (i) such other information regarding
the operations, business, properties, liabilities (actual or contingent),
condition (financial or



--------------------------------------------------------------------------------

61




otherwise) or prospects of any Credit Party or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent, the Initial
Lender or any other Lender (acting through the Administrative Agent) may from
time to time request; or (ii) beneficial ownership information and documentation
reasonably requested by the Administrative Agent or any Lender from time to time
for purposes of ensuring compliance with Sanctions and AML Laws. For purposes of
determining whether or not a representation with respect to any indirect
ownership is true or a covenant is being complied with under this Section, the
Parent shall not be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the ownership
of assets by a collective investment fund that holds assets for employee benefit
plans or retirement arrangements;
(h)concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed certificate signed by a Responsible
Officer of the Borrower certifying as to its compliance with Article X of this
Agreement;
(i)knowledge or notice of any event or circumstance that has had or is
reasonably expected to (i) result in a material reduction or suspension of
payments under any Material Loyalty Program Agreement or any Loyalty
Subscription Program or (ii) have a material adverse effect on the ability of a
Credit Party and/or any counterparty to a Material Loyalty Program Agreement to
perform its material obligations thereunder;
(j)certificates with reasonably detailed calculations of the Collateral Coverage
Ratio on each CCR Certificate Delivery Date and the Debt Service Coverage Ratio
on each DSCR Determination Date; and
(k)no later than ten (10) Business Days following the last day of each March,
June, September and December (commencing December 31, 2020), deliver a
certificate of a Responsible Officer of the Parent (i) setting forth the name of
each new Material Loyalty Program Agreement entered into as of such date and
each of the parties thereto, (ii) certifying that all Loyalty Program Revenue
for the immediately preceding calendar quarter were deposited, directly or
indirectly, into the Collection Account or another Collateral Account (and at
least 90% of all Loyalty Program Revenues (excluding revenues generated under
any Loyalty Subscription Program) were deposited directly into a Collateral
Account) and (iii) setting forth in reasonable detail and in form satisfactory
to the Appropriate Party (x) all Loyalty Program Revenues and related cash flows
for the immediately preceding calendar quarter and (y) for so long as the
Initial Lender is the only Lender, projected Loyalty Program Revenues for the
current calendar quarter.
(l)no later than ten (10) Business Days following the last day of each March,
June, September and December (commencing December 31, 2020), deliver a
certificate of a Responsible Officer of the Parent (i) setting forth the name of
each Excluded Closing Date Program in effect as of such date, (ii) verifying
that revenues from the Excluded Closing Date Programs, individually and in the
aggregate, were less than seventy five million dollars ($75,000,000) in the
immediately preceding twelve (12) month period and (iii) setting forth in
reasonable detail and in form satisfactory to the Appropriate Party all revenues
and related cash flows for the immediately preceding twelve (12) month period
for each Excluded Closing Date Program.
Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(c), (d) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and



--------------------------------------------------------------------------------

62




Retrieval system (EDGAR); or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) upon written request by the Administrative Agent, the Parent shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Parent to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Parent shall notify the Administrative Agent and each Lender
(by facsimile or electronic mail) of the posting of any such documents and
provide to the Lenders by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.
SECTION 5.03Notices. The Parent will promptly notify the Administrative Agent
and each Lender of:
(a)promptly after any Responsible Officer of Parent or any of its Subsidiaries
obtains knowledge thereof, the occurrence of any Default;
(b)the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Parent or any Controlled Affiliate thereof, including pursuant to any applicable
Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to have a
Material Adverse Effect;
(c)the occurrence of any ERISA Event that, either individually or together with
any other ERISA Events, could reasonably be expected to have a Material Adverse
Effect;
(d)notice of any action arising under any Environmental Law or of any
noncompliance by any Credit Party or any Subsidiary with any Environmental Law
or any permit, approval, license or other authorization required thereunder
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;
(e)to the extent not publicly disclosed pursuant to an SEC filing of the Parent,
any material change in accounting or financial reporting practices by the
Parent, any Credit Party or any Subsidiary;
(f)any change in the Credit Ratings from a Credit Rating Agency with negative
implications, or the cessation by a Credit Rating Agency of, or its intent to
cease, rating the Borrower’s or the Parent’s debt; and
(g)any matter or development that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth the details of the occurrence
requiring such notice and stating what action the Parent has taken and proposes
to take with respect thereto.
SECTION 5.04Preservation of Existence, Etc. Each Credit Party will, and will
cause each of its Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 6.03 or 6.04; (b) take all reasonable action to maintain all rights,
licenses, permits, privileges and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do



--------------------------------------------------------------------------------

63




so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
SECTION 5.05Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear excepted) and (b) make all
necessary repairs thereto and renewals and replacements thereof, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.06Maintenance of Insurance. Subject to any additional requirements
under any Security Document, each Credit Party will maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as
Parent and its Subsidiaries; provided that, insurance in respect of Collateral
shall be maintained with such third party insurance companies except to the
extent expressly permitted in the Pledge and Security Agreement) as are
customarily carried under similar circumstances by such Persons.
SECTION 5.07Payment of Obligations. Each Credit Party will pay, discharge or
otherwise satisfy as the same shall become due and payable, all of its
obligations and liabilities, including Tax liabilities, except to the extent (a)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent or such Credit Party or (b) the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
SECTION 5.08Compliance with Laws. Each Credit Party will, and will cause each of
its Subsidiaries to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 5.09Environmental Matters. Except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect, each
Credit Party will, and will cause each of its Subsidiaries to, (a) comply with
all Environmental Laws, (b) obtain, maintain in full force and effect and comply
with any permits, licenses or approvals required for the facilities or
operations of the Parent or any of its Subsidiaries, and (c) conduct and
complete any investigation, study, sampling or testing, and undertake any
corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and clean up all Hazardous Materials present or
released at, on, in, under or from any of the facilities or real properties of
the Parent or any of its Subsidiaries.
SECTION 5.10Books and Records. Each Credit Party will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be.
SECTION 5.11Inspection Rights. Each Credit Party will, and, to the extent
relevant for inspections of Collateral will cause each of its Subsidiaries to,
permit representatives, agents and independent contractors of the Administrative
Agent, the Initial Lender and the Special Inspector General for Pandemic
Recovery to visit and inspect any of its properties (including all Collateral),
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its



--------------------------------------------------------------------------------

64




affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Parent and at such
reasonable times during normal business hours and as often as may be reasonably
requested; provided that, other than with respect to such visits and inspections
during the continuation of an Event of Default or by the Initial Lender or the
Special Inspector General for Pandemic Recovery, (a) only the Administrative
Agent (or its representatives, agents and independent contractors) at the
direction of a Lender may exercise rights under this Section and (b) the
Administrative Agent (or its representatives, agents and independent
contractors) shall not exercise such rights more often than two (2) times during
any calendar year; provided, further, that when an Event of Default exists the
Administrative Agent, any Lender or the Special Inspector General for Pandemic
Recovery (or any of their respective representatives, agents or independent
contractors) may do any of the foregoing under this Section at the expense of
the Parent and at any time during normal business hours and without advance
notice.
SECTION 5.12Sanctions; Export Controls; Anti-Corruption Laws and AML Laws. Each
Credit Party and its Subsidiaries will remain in compliance in all material
respects with applicable Sanctions, Export Control Laws, Anticorruption Laws,
and AML Laws. Until all Obligations have been paid in full, neither any Credit
Party, any Subsidiary of a Credit Party, nor any director or officer of any
Credit Party or any Subsidiary of a Credit Party shall become a Sanctioned
Person or a Person that is organized or resident in a Sanctioned Country or
located in a Sanctioned Country except to the extent authorized under Sanctions.
SECTION 5.13Guarantors; Additional Collateral.
(a)The Guarantors listed on the signature page to this Agreement hereby
Guarantee the Guaranteed Obligations as set forth in Article IX. If any
Subsidiary (other than an Excluded Subsidiary) is formed or acquired after the
Closing Date, if any Subsidiary ceases to be an Excluded Subsidiary or if
required in connection with the addition of Additional Collateral, then the
Parent will cause such Subsidiary, promptly (in any event, within thirty (30)
days of such Subsidiary being formed or acquired or of such Subsidiary ceasing
to be an Excluded Subsidiary), (i) to become a Guarantor of the Loans pursuant
to joinder documentation reasonably acceptable to the Appropriate Party and on
the terms and conditions set forth in Article IX, (ii) to become a party to each
applicable Security Document and all other agreements, instruments or documents
that create or purport to create and perfect a first priority Lien (subject to
Permitted Liens) in favor of the Collateral Agent for the benefit of the Secured
Parties in its assets that are of a type that are intended to be included in the
Collateral (other than any Excluded Assets), subject to and in accordance with
the terms, conditions and provisions of the Loan Documents, (iii) to satisfy the
Perfection Requirement, (iv) to deliver a secretary’s certificate of such
Subsidiary, in form and substance reasonably acceptable to the Appropriate
Party, with appropriate insertions and attachments, and (v) to deliver legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, satisfactory to the Appropriate Party.
(b)If the Parent or any Subsidiary desires, or is required pursuant to the terms
of this Agreement, to add Additional Collateral or, if any Subsidiary acquires
any existing Collateral from a Grantor (as defined in the Pledge and Security
Agreement) that it is required pursuant to the terms of this Agreement to
maintain as Collateral, in each case, after the Closing Date, the Parent shall,
in each case at its own expense, promptly (in any event, unless any other time
period is specified in this Agreement or any other Loan Document, within thirty
(30) days of the relevant date) (i) cause any such Subsidiary to become a
Grantor (to the extent such Subsidiary is not already a Grantor) pursuant to
joinder documentation acceptable to the Appropriate Party and on the terms and
conditions set forth in the relevant Security Documents, (ii) cause any such
Subsidiary to become a party to each applicable Security Document and all other
agreements, instruments or documents that create or purport to create and
perfect a first priority Lien (subject to Permitted Liens) in favor of the
Collateral Agent for the benefit of the



--------------------------------------------------------------------------------

65




Secured Parties applicable to such Collateral, in form and substance
satisfactory to the Appropriate Party (it being understood that in the case of
any Additional Collateral of a type, or in a jurisdiction, that has not been
theretofore included in the Collateral, such Additional Collateral may be
subject to such additional terms and conditions as requested by the Appropriate
Party), (iii) promptly execute and deliver (or cause such Subsidiary to execute
and deliver) to the Collateral Agent such documents and take such actions to
create, grant, establish, preserve and perfect the first priority Liens (subject
to Permitted Liens) (including to obtain any release or termination of Liens not
permitted under the definition of “Additional Collateral” in Section 1.01 or
under Section 6.02 and to satisfy all Perfection Requirements, including the
filing of UCC financing statements, filings with the FAA and registrations with
the International Registry, as applicable) in favor of the Collateral Agent for
the benefit of the Secured Parties on such assets of the Parent or such
Subsidiary, as applicable, to secure the Obligations to the extent required
under the applicable Security Documents or reasonably requested by the
Appropriate Party, and to ensure that such Collateral shall be subject to no
other Liens other than Permitted Liens and (iv) if requested by the Appropriate
Party, deliver (or cause such Subsidiary to deliver) legal opinions to the
Collateral Agent, for the benefit of the Secured Parties, relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, satisfactory to the Appropriate Party.
(c)If at any time, the Excluded Closing Date Programs, when taken individually
or in the aggregate, generated seventy five million dollars ($75,000,000) or
more in revenue within the immediately preceding twelve (12) month period, the
Borrower shall promptly (and, in any event, within ten (10) Business Days of
such date) designate one or more of the Excluded Closing Date Programs to
immediately and automatically cease to be “Excluded Collateral Programs,”
including for the purposes of the definitions of “Carrier Loyalty Programs” and
“Carrier Collateral Loyalty Programs,” such that the revenue derived from all
Excluded Collateral Programs, in the aggregate, does not exceed the threshold
specified in the definition thereof, and all provisions of the Loan Documents
that pertain to such “Carrier Loyalty Programs” or “Carrier Collateral Loyalty
Programs” (including Section 2.1 of the Security Document) shall immediately and
automatically apply thereto, provided that if the Borrower fails to meet its
designation obligation set forth in this Section 5.13(c) within ten (10)
Business Days, all Excluded Closing Date Programs shall immediately and
automatically cease to be “Excluded Collateral Programs.” Promptly following
such Excluded Closing Date Programs becoming Carrier Loyalty Programs and
Carrier Collateral Loyalty Programs, the Credit Parties shall execute and
deliver (or cause any relevant Subsidiary to execute and deliver) to the
Collateral Agent such documents and take such actions to create, grant,
establish, preserve and protect the first priority Liens (subject to Permitted
Liens) (including to obtain any release or termination of Liens not permitted
under Section 6.02 and satisfy all Perfection Requirements, including the filing
of updated UCC financing statements as applicable) in favor of the Collateral
Agent for the benefit of the Secured Parties on the Loyalty Program Assets of
such Excluded Closing Date Programs that cease to be Excluded Collateral
Programs and become Carrier Loyalty Programs and Carrier Collateral Loyalty
Programs pursuant to this Section, to secure the Obligations to the extent
required under the applicable Security Documents or reasonably requested by the
Appropriate Party to ensure that such Collateral shall be subject to no Liens
other than Permitted Liens and, if requested by the Appropriate Party, deliver
(or cause such Subsidiary to deliver) legal opinions to the Collateral Agent,
for the benefit of the Secured Parties, relating to the matters described above,
which opinions shall be in form and substance, and from counsel, satisfactory to
the Appropriate Party.
SECTION 5.14Post-Closing Matters. As promptly as practicable, and in any event
within the time periods after the Closing Date specified on Schedule 5.14 or
such later date as the Initial Lender may agree to in writing in its sole
discretion, the Parent shall deliver the documents or take the actions specified
on Schedule 5.14 that would have been required to be delivered or taken on the
Closing Date.



--------------------------------------------------------------------------------

66




SECTION 5.15Further Assurances. In each case subject to the terms, conditions
and limitations in the Loan Documents, (a) each Credit Party shall remain in
compliance with the Perfection Requirement with respect to all Collateral
(including any assets, rights and properties that (x) become Collateral after
the Closing Date and (y) any permitted replacement or substitute assets, rights
and properties thereof (including any Additional Collateral) and (b) each Credit
Party shall, promptly and at its expense, execute any and all further documents
and instruments and take all further actions, that may be required or advisable
under applicable law or that the Initial Lender, the Administrative Agent or the
Collateral Agent may request, in order to create, grant, establish, preserve,
protect, renew or perfect the validity, perfection or first priority of the
Liens and security interests created or intended to be created by the Security
Documents, in each case to the extent required under this Agreement or the
Security Documents (including with respect to any additions to the Collateral
(including any Additional Collateral) or replacements, substitutes or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any Credit Party that are of a type that are intended to be included in the
Collateral). Promptly following the entry by any Credit Party into any Material
Loyalty Program Agreement after the Closing Date, the Parent will enter into and
cause the counterparty to enter into a Direct Agreement substantially in the
form of Exhibit D hereto.
SECTION 5.16Delivery of Appraisals. The Parent shall (1) within ten (10)
Business Days prior to the last Business Day of March and September of each
year, beginning with March 31, 2021 and (2) promptly (but in any event within
thirty (30) days) following request by the Administrative Agent (acting at the
direction of the Required Lenders) if an Event of Default has occurred and is
occurring, deliver to the Administrative Agent one or more Appraisals
determining the Appraised Value of the Collateral. In addition, on the date upon
which any Additional Collateral is pledged as Collateral to the Collateral Agent
for the benefit of the Secured Parties to secure the Obligations, but only with
respect to such Additional Collateral, the Parent shall deliver to the
Administrative Agent one or more Appraisals determining the Appraised Value of
such Additional Collateral.
SECTION 5.17Ratings. At any time when the Initial Lender is a Lender, the
Borrower shall, upon request by the Initial Lender, use its reasonable best
efforts to obtain a public rating in respect of the Loans by any two of S&P,
Moody’s and Fitch in connection with any contemplated assignment of, or
participation in, the Loans.
SECTION 5.18Regulatory Matters.
(a)US Citizenship. The Borrower will at all times maintain its status as a
“citizen of the United States” as defined in Section 40102(a)(15) of Title 49
and as that statutory provision has been interpreted by the DOT pursuant to its
policies.
(b)Air Carrier Status. The Borrower will at all times maintain its status as an
“air carrier” within the meaning of Section 40102 of Title 49 and holds a
certificate under Section 41102 of Title 49. The Borrower will at all times
possess an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. The Borrower will at all times possess all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted, except where failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.19Loyalty Programs; Loyalty Program Agreements.
(a)Loyalty Programs. The Parent will, and will cause each of its Subsidiaries
to, take all actions necessary to maintain the existence, business and
operations of the Carrier Collateral



--------------------------------------------------------------------------------

67




Loyalty Programs as in effect on the Closing Date or on terms at least as
favorable to the Lenders, as determined by the Appropriate Party in its sole
discretion, except as otherwise expressly permitted under this Agreement.
(b)Loyalty Program Agreements. The Parent will, and will cause each of its
Subsidiaries to, take any action permitted under the Material Loyalty Program
Agreements and applicable law that it, in its reasonable business judgment,
determines is advisable, in order to diligently and promptly (i) enforce its
rights and any remedies available to it under the Material Loyalty Program
Agreements, (ii) perform its obligations under the Material Loyalty Program
Agreements and (iii) use reasonable best efforts to cause the applicable
counterparties to perform their obligations under the related Material Loyalty
Program Agreements, including such counterparties’ obligations to make payments
to and indemnify the applicable Credit Parties in accordance with the terms
thereof, in each case except as would not (1) be materially adverse to the
Lenders or (2) reasonably be expected to result in a Material Adverse Effect.
SECTION 5.20Collections; Accounts; Payments.
(a)The Credit Parties shall (x) instruct and use their reasonable best efforts
to cause counterparties to all Material Loyalty Program Agreements to direct
payments of all Loyalty Program Revenue into the Collection Account and (y)
cause sufficient counterparties to the Loyalty Program Agreements to direct
payments of Loyalty Program Revenue into the Collection Account (in the case of
Loyalty Program Revenue generated under any Material Loyalty Program Agreement,
pursuant to a Direct Agreement) such that during any DSCR Test Period, at least
90% of Loyalty Program Revenue (excluding revenues generated under any Loyalty
Subscription Program) for such period is deposited directly into the Collection
Account. Promptly following the entry by any Credit Party into any Material
Loyalty Program Agreement after the Closing Date, the applicable Credit Party
will enter into and cause the counterparty to enter into a Direct Agreement with
respect to such Material Loyalty Program Agreement. To the extent the Parent,
any Subsidiary or any of their respective Controlled Affiliates receives any
payments of Loyalty Program Revenues to an account other than the Collection
Account, such Person shall ACH or wire transfer as soon as practicable, but in
any event within three (3) Business Days of receipt, any such amounts to the
Collection Account. All amounts in the Collection Account shall be conclusively
presumed to be Collateral and proceeds of Collateral, and the Agents and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the Collection Account. No Credit Party shall revoke, or permit to be
revoked, any payment direction included in any Direct Agreement other than in
connection with a replacement Collection Account (which shall be at a depository
institution satisfactory to the Appropriate Party).
(b)Each account control agreement with respect to each Blocked Account shall
require, after the occurrence and during the continuance of a Payment Event, the
ACH or wire transfer no less frequently than once per Business Day (unless the
Obligations are no longer outstanding), of all collected and available funds in
such Blocked Account (net of such minimum balance, not to exceed $25,000, as may
be required to be kept in the subject Blocked Account by the account bank), to
an account in the name of the Borrower maintained by the Administrative Agent at
The Bank of New York Mellon (the “Payment Account”) or such other account as
directed by the Administrative Agent. The Payment Accounts and the Blocked
Accounts shall be non-interest bearing accounts. Funds on deposit in the Blocked
Accounts and the Payment Accounts shall be uninvested. All amounts in the
Blocked Account shall be conclusively presumed to be Collateral and proceeds of
Collateral, and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in the Blocked Account. The Borrower may at
any time elect to apply amounts on deposit in the Blocked Account to



--------------------------------------------------------------------------------

68




prepay the Loans, by requesting that the Collateral Agent instruct the account
bank to withdraw such amounts for such prepayment.
(c)The Payment Account shall at all times be under the sole dominion and control
of the Collateral Agent and shall be subject to an account control agreement in
form and substance satisfactory to the Appropriate Party. The Credit Parties
hereby acknowledge and agree that (i) the Credit Parties have no right of
withdrawal from the Payment Account, (ii) the funds on deposit in the Payment
Account shall at all times be collateral security for all of the Obligations,
and (iii) the funds on deposit in the Payment Account shall be applied to repay
the Loans. All amounts in the Payment Account shall be conclusively presumed to
be Collateral and proceeds of Collateral, and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in the
Payment Account. Upon payment in full of the Loans and all Obligations under
this Agreement (other than contingent indemnification or reimbursement
obligations not yet accrued and payable) and termination of the Commitments, any
remaining amounts in the Payment Account will be released and transferred to a
deposit account of the Credit Parties as the Borrower shall direct.
ARTICLE VI
NEGATIVE COVENANTS
Until all the later of (i) the date on which all of the Obligations shall have
been paid in full and (ii) such later date specified in this Agreement, the
Credit Parties covenant and agree with the Lenders that:
SECTION 6.01[Reserved].
SECTION 6.02Liens. Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets constituting Collateral, whether now owned or hereafter acquired, except
for Permitted Liens.
SECTION 6.03Fundamental Changes. Parent will not, and will not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that (x) when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person and (y) when any Subsidiary that is a Credit Party is merging
with another Subsidiary, then such other Subsidiary shall be a Credit Party;
(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Parent or to another Subsidiary;
provided that (x) if the transferor in such a transaction is a Wholly-Owned
Subsidiary, then the transferee shall either be the Parent or another
Wholly-Owned Subsidiary and (y) if the transferor in such a transaction is a
Credit Party, then the transferee shall be a Credit Party;
(c)the Parent and its Subsidiaries may make Dispositions permitted by
Section 6.04;



--------------------------------------------------------------------------------

69




(d)any Investment permitted by Section 6.06 may be structured as a merger,
consolidation or amalgamation;
(e)any Subsidiary may dissolve, liquidate or wind up its affairs if it owns no
material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and good standing;
and
(f)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise); provided that such assets do not constitute
all or substantially all of the consolidated assets of the Parent and its
Subsidiaries.
SECTION 6.04Dispositions. Parent will not, and will not permit any of its
Subsidiaries to, sell or otherwise make any Disposition of Collateral or enter
into any agreement to make any sale or other Disposition of Collateral (in each
case, including, without limitation by way of any sale or other Disposition of
any Guarantor), except, subject to Article X and so long as no Default shall
have occurred and be continuing at the time of any action described below, or
would result therefrom:
(a)the Disposition of Collateral expressly permitted under the applicable
Security Documents;
(b)any licenses or sublicenses (i) granted on a non-exclusive basis to customers
or service providers in the ordinary course of business or to business partners
in the ordinary course of business in a manner and subject to terms consistent
with past practice or (ii) granted pursuant to any Loyalty Program Agreement in
full force and effect as of the Closing Date, any successor agreement thereto or
any new Loyalty Program Agreement, in each case that is included in the
Collateral (provided that any such grant pursuant to such new or successor
agreement is made in the ordinary course of business in a manner and subject to
terms substantially similar with those of the predecessor Loyalty Program
Agreement or with any Loyalty Program Agreement in full force and effect as of
the Closing Date, as the case may be);
(c)any abandonment, lapse, forfeiture or dedication to the public, in the
ordinary course of business, of any Intellectual Property that, in the
applicable Credit Party’s reasonable good faith judgment, is no longer used and
no longer useful in the business of the Borrower or its Subsidiaries;
(d)any (1) deletion, de-identification or purge of any Personal Data that is
required under applicable Privacy Laws, under any of the Credit Parties’
public-facing privacy policies in full force and effect as of the Closing Date
or in the ordinary course of business (including in connection with terminating
inactive Carrier Collateral Loyalty Program accounts) pursuant to the applicable
Credit Party’s privacy and data retention policies in full force and effect as
of the Closing Date consistent with past practice, (2) transfer of any Loyalty
Program Data to services providers for their Processing of such data on behalf
of any of the Credit Parties in the ordinary course of business, subject to a
prohibition on deletion, de-identification and purging, except as permitted
under clause (1) or (3) transfer of any Loyalty Program Data to a third party in
the ordinary course of business to the extent such Credit Party also retains a
copy of such Loyalty Program Data;
(e)the sale, lease or other transfer any Currency under any Loyalty Program in
accordance with any Loyalty Program Agreement as in existence on the Closing
Date (or any (i) permitted successor agreement thereto or (ii) new Loyalty
Program Agreement permitted under this Agreement, in each case that is included
in the Collateral) or subsequently approved by the Appropriate Party;



--------------------------------------------------------------------------------

70




(f)Loyalty Revenue Advance Transactions in an aggregate amount (together with
any Loyalty Revenue Advance Transactions outstanding on the Closing Date that
remain outstanding) not to exceed an amount equal to the greater of (x)
$15,000,000 and (y) 15% of the aggregate amount of Collateral Cash Flow received
during the most recently ended DSCR Test Period that has been deposited into a
Collateral Account;
(g)to the extent constituting a Disposition of Collateral, the incurrence of
Liens that are permitted to be incurred pursuant to Section 6.02;
(h)to the extent constituting a Disposition of Collateral, (1) the sale or other
transfer of Currency in the ordinary course of business under the terms of the
Loyalty Program Agreements and (2) transfers of Currency to Loyalty Program
Members in the ordinary course of business in accordance with program terms;
(i)Dispositions of Collateral among the Credit Parties (including any Person
that shall become a Credit Party simultaneous with such Disposition in the
manner contemplated by Section 5.13); provided that:
(i)such Collateral remains at all times subject to a Lien with the same priority
and level of perfection as was the case immediately prior to such Disposition
(and otherwise subject only to Permitted Liens) in favor of the Collateral Agent
for the benefit of the Secured Parties following such Disposition;
(ii)concurrently therewith, the Credit Parties shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Security Documents;
(iii)if requested by the Appropriate Party, concurrently therewith the
Appropriate Party shall receive an opinion of counsel to the applicable Credit
Party as to the validity and perfection of such Lien on the Collateral, in each
case in form and substance satisfactory to the Appropriate Party; and
(iv)concurrently with any Disposition of Collateral to any Person that shall
become a Credit Party simultaneous with such Disposition in the manner
contemplated by Section 5.13, such Person shall have complied with the
requirements of Section 5.13;
(j)any Disposition of property resulting from an event of loss with respect to
any aircraft, airframe, engine, spare engine or Spare Parts if the Credit Party
is replacing such aircraft, airframe, engine, spare engine or Spare Parts in
accordance with the terms of the Loan Documents;
(k)any Disposition of Collateral permitted by any of the Security Documents; and
(l)Dispositions of cash or Cash Equivalents in exchange for other cash or Cash
Equivalents constituting Collateral and having reasonably equivalent value
therefor.
SECTION 6.05Restricted Payments. Parent will not, and will not permit any of its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except,
that, subject to additional restrictions set forth in Article X, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:



--------------------------------------------------------------------------------

71




(a)each Subsidiary may make Restricted Payments to the Parent and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of such Equity Interests in respect of which such
Restricted Payment is being made;
(b)the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;
(c)the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new common Equity Interests;
(d)the Parent and each Subsidiary may pay withholding or similar taxes payable
by any future, present or former employee, director or officer (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) in connection with any repurchases of
Equity Interests or the exercise of stock options;
(e)the repurchase of Equity Interests or other securities deemed to occur upon
(A) the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities or (B) the withholding of a
portion of Equity Interests issued to employees and other participants under an
equity compensation program of the Parent or its Subsidiaries to cover
withholding tax obligations of such persons in respect of such issuance;
(f)payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by the Parent or any of its Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (A) the
exercise of options or warrants, (B) the conversion or exchange of capital stock
of any such Person or (C) the conversion or exchange of Indebtedness or hybrid
securities into capital stock of any such Person;
(g)the Parent may make cash payments in connection with any conversion or
exchange of Convertible Indebtedness in amount equal to the sum of (i) the
principal amount of such Convertible Indebtedness and (ii) the proceeds of any
payments received by the Parent or any of its Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction;
(h)the Parent may make payments in connection with a Permitted Bond Hedge
Transaction (i) by delivery of shares of the Parent’s Equity Interests upon net
share settlement thereof or (ii) by (A) set-off against the related Permitted
Bond Hedge Transaction and (B) payment of an early termination amount thereof in
common Equity Interests of the Parent upon any early termination thereof; and
(i)Restricted Payments not to exceed the amount allowable pursuant to Schedule
6.05(i).
SECTION 6.06Investments. Parent will not, and will not permit any of its
Subsidiaries to, make any Investments, except:
(a)Investments held by the Parent or such Subsidiary in the form of cash or Cash
Equivalents;



--------------------------------------------------------------------------------

72




(b)(i) Investments in Subsidiaries in existence on the Closing Date, (ii) other
Investments in existence on the Closing Date and listed in Section I to
Schedule 6.06 and (iii) other Investments described on Section II of
Schedule 6.06, and, in each case, any refinancing, refunding, renewal or
extension of any such Investment that does not increase the amount thereof;
(c)advances to officers, directors and employees of the Parent and its
Subsidiaries in an aggregate amount not exceeding, at any time outstanding, an
amount that is customary and consistent with past practice, for travel,
entertainment, relocation and similar ordinary business purposes;
(d)(x) Investments of the Parent in the Borrower or any other Credit Party, (y)
Investments of any Subsidiary in the Parent or any other Credit Party and (z)
Investments made between Subsidiaries that are not Credit Parties; provided that
any such Investments made pursuant to this clause (d) in the form of
intercompany indebtedness incurred by a Credit Party and owed to a Subsidiary
that is not a Credit Party shall be subordinated to the Obligations and the
Guaranteed Obligations on customary terms (it being understood and agreed that
any Investments permitted under this clause (d) in the form of intercompany
indebtedness that are not already subordinated on such terms as of the Closing
Date shall not be required to be so subordinated until the date that is thirty
(30) days after the Closing Date);
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)Investments consisting of the indorsement by the Parent or any Subsidiary of
negotiable instruments payable to such Person for deposit or collection in the
ordinary course of business;
(g)to the extent constituting an Investment, transactions otherwise permitted by
Sections 6.03 and 6.05;
(h)any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or (ii) litigation, arbitration or other disputes;
(i)Investments represented by obligations in respect of Swap Contracts that are
not speculative in nature and that are entered into to hedge or mitigate risks
to which the Parent or any of its Subsidiaries has (or will have) actual
exposure (other than those in respect of the Equity Interests or Indebtedness of
the Parent or any of its Subsidiaries);
(j)accounts receivable arising in the ordinary course of business;
(k)any guarantee of Indebtedness of Parent or any Subsidiary of Parent other
than any guarantee of Indebtedness secured by Liens that would not be permitted
under Section 6.02;
(l)Investments to the extent that payment for such Investment is made with the
capital stock of the Parent;



--------------------------------------------------------------------------------

73




(m)Investments having an aggregate fair market value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (n) that are at the time outstanding, not to exceed 30% of the total
consolidated assets of the Parent and its Subsidiaries at the time of such
Investment;
(n)Permitted Bond Hedge Transactions to the extent constituting Investments; and
(o)Investments in Finance Entities in the ordinary course of business of the
Parent and its Subsidiaries or that are otherwise customary for airlines based
in the United States.
SECTION 6.07Transactions with Affiliates. Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction of any kind involving
aggregate payments or consideration in excess of $50,000,000 with any Affiliate
of the Parent, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Parent or such
Subsidiary as would be obtainable by the Parent or such Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
subject to delivery of (x) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $100,000,000, a
certificate of a Responsible Officer of the Parent certifying as to compliance
with the foregoing and (y) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $150,000,000, an
opinion as to the fairness to the Parent or such Subsidiary of such transaction
from a financial point of view issued by an accounting, appraisal or investment
banking firm of national standing (provided that this clause (y) shall not apply
to any transaction between or among the Parent or any of its Subsidiaries and
any Finance Entities); provided that, subject to Article X, the foregoing
restriction shall not apply to:
(a)transactions between or among the Parent and any Wholly-Owned Subsidiaries,
(b)Restricted Payments permitted by Section 6.05,
(c)Investments permitted by Section 6.06(b), or (c) or (d),
(d)transactions described in Schedule 6.07,
(e)any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Parent
or any of its Subsidiaries in the ordinary course of business and payments
pursuant thereto, and
(f)payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or on behalf of officers, directors, employees or consultants of the
Parent or any of its Subsidiaries.
SECTION 6.08[Reserved].
SECTION 6.09[Reserved].
SECTION 6.10Changes in Nature of Business. Parent will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than those businesses conducted



--------------------------------------------------------------------------------

74




by the Parent and its Subsidiaries on the date hereof or any business reasonably
related or incidental thereto or representing a reasonable expansion thereof.
SECTION 6.11Sanctions; AML Laws. Parent will not, and will not permit any of its
Subsidiaries to, directly or knowingly indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person in a manner that would result in a violation of
Sanctions or AML Laws by any Person.
SECTION 6.12Amendments to Organizational Documents. Parent will not, and will
not permit any of its Subsidiaries to amend, modify, or grant any waiver or
release under or terminate in any manner, any Organizational Documents in any
manner materially adverse to, or which would impair the rights of, the Lenders.
SECTION 6.13[Reserved]
SECTION 6.14Prepayments of Junior Indebtedness. Parent will not, and will not
permit any of its Subsidiaries to, make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value, in each case prior
to any scheduled repayment, sinking fund payment or maturity, any Indebtedness
secured by junior Liens on the Collateral or that is subordinated in right of
payment to the Obligations, in each case other than in connection with a
Permitted Refinancing of such Indebtedness.
SECTION 6.15Lobbying. Parent will not, and will not permit any of its
Subsidiaries to, directly, or to the Parent or such Subsidiary’s knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute, or otherwise
make available such proceeds to any other Person (i) for publicity or propaganda
purposes designated to support or defeat legislation pending before the U.S.
Congress or (ii) to fund any activities that would constitute “lobbying
activities” as defined under 2 U.S.C. § 1602. The Parent shall, and shall cause
its subsidiaries to, comply with the provisions of 31 U.S.C. § 1352, as amended,
and with the regulations at 31 CFR Part 21.
SECTION 6.16Use of Proceeds. Parent will not, and will not permit any of its
Subsidiaries to, use the proceeds of the Loans for any purpose other than for
general corporate purposes and operating expenses (including payroll, rent,
utilities, materials and supplies, repair and maintenance, and scheduled
interest payments on other Indebtedness incurred before February 15, 2020), in
each case in compliance with all applicable law to the extent permitted by the
CARES Act; provided however that the proceeds of the Loans shall not be used for
any non-operating expenses (including capital expenses, delinquent taxes and
payments of principal on other Indebtedness), unless the Parent can demonstrate,
to the satisfaction of the Initial Lender, that payment of any such
non-operating expense is necessary to optimize the continued operations of the
Parent’s business and does not merely constitute a transfer of risk from an
existing creditor or investor to the Federal taxpayer.
SECTION 6.17Financial Covenants.
(a)Liquidity. The Parent will not permit the aggregate amount of Liquidity at
the close of any Business Day to be less than $2,000,000,000.
(b)Collateral Coverage Ratio.
(i)Within ten (10) Business Days after (x) the last day of March and September
of each year (beginning with March 2021) or (y) any date on which an Appraisal
is delivered pursuant to clause (2) of Section 5.16 (each such date in clauses
(x) and (y), a “CCR



--------------------------------------------------------------------------------

75




Reference Date” and the tenth Business Day after a CCR Reference Date, a “CCR
Certificate Delivery Date”), the Parent shall deliver to the Administrative
Agent a certificate of a Responsible Officer of the Parent containing a
calculation of the Collateral Coverage Ratio (a “CCR Certificate”).
(ii)If the Collateral Coverage Ratio with respect to any CCR Reference Date is
less than 1.60 to 1.00, the Borrower shall, no later than ten (10) Business Days
after the applicable CCR Certificate Delivery Date, (x) prepay any outstanding
Loans such that following such prepayment, the Collateral Coverage Ratio with
respect to such CCR Reference Date, recalculated by subtracting any such prepaid
portion of the Loans, shall be no less than 1.60 to 1.00 and/or (y) designate
Additional Collateral as additional Eligible Collateral and comply with Sections
5.13 and 5.15, collectively, in an amount such that following such designation,
the Collateral Coverage Ratio with respect to such CCR Reference Date,
recalculated by adding such Additional Collateral, shall be no less than 1.60 to
1.00.
(iii)At the Parent’s request, the Lien on any Additional Collateral will be
released, provided, in each case, that the following conditions are satisfied or
waived: (a) no Event of Default shall have occurred and be continuing, (b)
either (x) after giving effect to such release, the Collateral Coverage Ratio is
not less than 2.00 to 1.00 (or in the case of a swap or exchange of existing
Additional Collateral with new Additional Collateral, less than 1.60 to 1.00) or
(y) the Parent shall prepay or cause to be prepaid the Loans and/or shall
designate Eligible Collateral as Additional Collateral and comply with Sections
5.13 and 5.15, collectively, in an amount necessary to cause the Collateral
Coverage Ratio to not be less than 2.00 to 1.00 (or in the case of a swap or
exchange of existing Additional Collateral with new Additional Collateral, less
than 1.60 to 1.00) and (c) the Parent shall deliver a certificate executed by a
Responsible Officer demonstrating compliance with this Section 6.17(b)(iii).
(c)Debt Service Coverage Ratio.
(i)On each DSCR Determination Date, the Parent shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Parent (x)
containing a calculation of the Debt Service Coverage Ratio and (ii) certifying
that all Loyalty Program Revenue for such DSCR Test Period has been deposited,
directly or indirectly, into the Collection Account or another Collateral
Account (and at least 90% of all Loyalty Program Revenues (excluding revenues
generated under any Loyalty Subscription Program) were deposited directly into a
Collateral Account); and
(ii)if the Debt Service Coverage Ratio with respect to any DSCR Determination
Date is less than 1.75 to 1.00 (a “DSCR Trigger Event”), then the Parent and the
Subsidiaries shall cause an amount equal to at least 50% of all Loyalty Program
Revenues received thereafter to be transferred (as such payments are received)
from the Collection Account to a Blocked Account to be held for the benefit of
the Lenders (which amounts on deposit in the Blocked Account may be used to
prepay the Loans at the option of the Borrower, upon request to the Collateral
Agent) until the first DSCR Determination Date on which the Debt Service
Coverage Ratio is 1.75 to 1.00 or more, whereupon such amounts may be
transferred from the Blocked Account to the Collection Account following a
request to the Collateral Agent;
(iii)if the Debt Service Coverage Ratio with respect to any DSCR Determination
Date is less than or equal to 1.50 to 1.00 but greater than 1.25 to 1.00, then
(x) all amounts then deposited in the Blocked Account shall be applied to prepay
the Loans and (y) the Parent and the Subsidiaries shall cause an amount equal to
at least 50% of all Loyalty Program



--------------------------------------------------------------------------------

76




Revenues received thereafter to be transferred (as such payments are received)
from the Collection Account to the Payment Account with all such amounts
deposited into the Payment Account to be applied to the prepayment of any Loans
then outstanding until the first DSCR Determination Date on which the Debt
Service Coverage Ratio is greater than 1.50 to 1.00; and
(iv)if the Debt Service Coverage Ratio with respect to any DSCR Determination
Date is less than or equal to 1.25 to 1.00, then (x) all amounts then deposited
in the Blocked Account shall be applied to prepay the Loans and (y) the Parent
and the Subsidiaries shall cause an amount equal to at least 75% of all Loyalty
Program Revenues received thereafter to be transferred (as such payments are
received) from the Collection Account to the Payment Account with all such
amounts deposited into the Payment Account to be applied to the prepayment of
any Loans then outstanding until the first DSCR Determination Date on which the
Debt Service Coverage Ratio is greater than 1.25 to 1.00.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan, or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of two (2) or more Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party, including those made prior to the Closing Date, in or in
connection with this Agreement, the Loan Application Form or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, the
Loan Application Form or any other Loan Document or any amendment or
modification hereof or thereof, or any waiver hereunder or thereunder, shall
prove to have been incorrect in any material respect (or, in the case of any
such representation or warranty under this Agreement, the Loan Application Form
or any other Loan Document already qualified by materiality, such representation
or warranty shall prove to have been incorrect) when made or deemed made;
(d)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(a), 5.04 (with respect to the Borrower’s
existence) or in Article VI or Article X;
(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of



--------------------------------------------------------------------------------

77




thirty (30) or more days after notice thereof by the Administrative Agent or the
Initial Lender to the Parent;
(f)(i) Any Credit Party or any Subsidiary thereof shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness (other than
Indebtedness under this Agreement) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
governing such Material Indebtedness; or (ii) any Credit Party or any Subsidiary
thereof shall fail to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event results in the holder or holders or beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) causing such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or causing an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(f)(ii) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer (or disposition of property as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or any Material Subsidiary thereof or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Material Subsidiary
thereof or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;
(h)any Credit Party or any Material Subsidiary thereof shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
of its Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(i)any Credit Party or any Material Subsidiary thereof shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(j)there is entered against any Credit Party or any Material Subsidiary thereof
(i) a final judgment or order for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $260,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not denied or failed to acknowledge
coverage), or (ii) a non-monetary final judgment or order that, either
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor



--------------------------------------------------------------------------------

78




upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
(k)an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of any
Credit Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC that, either individually or in the aggregate, has or could reasonably
be expected to have a Material Adverse Effect;
(l)[Reserved];
(m)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person who is a party to any
Loan Document contests in writing the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies in writing that it
has any or further liability or obligation under any Loan Document, or purports
in writing to revoke, terminate or rescind any Loan Document;
(n)any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Credit Party not to be, a legal,
valid and perfected Lien on any material portion of the Collateral (individually
or in the aggregate), with the priority required by the applicable Security
Documents, except (i) as a result of the sale or other Disposition of the
applicable Collateral to a Person that is not a Credit Party in a transaction
not prohibited under the Loan Documents or (ii) as a result of either Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Security Documents or (iii) as a
result of acts or omissions with respect to possessory collateral held by the
Collateral Agent pursuant to this Agreement;
(o)any Guarantee of any Obligations by any Credit Party under any Loan Document
shall cease to be in full force in effect (other than in accordance with the
terms of the Loan Documents);
(p)a default or breach by any Credit Party of its material obligations under a
Material Loyalty Program Agreement beyond any applicable notice and cure periods
thereunder;
(q)an exit from, or a termination or cancellation of, any Carrier Collateral
Loyalty Program (and in the case of any Loyalty Subscription Program, such
program as a whole by a Credit Party, and not any individual cancellation or
termination by a consumer) in effect on the Closing Date or any Material Loyalty
Program Agreement other than in connection with any replacement expressly
permitted hereunder;
(r)any material provision of any Material Loyalty Program Agreement, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations,
ceases to be in full force and effect; or any Credit Party contests in writing
the validity or enforceability of any provision of any Material Loyalty Program
Agreement; or any Credit Party denies in writing that it has any or further
liability or obligation under any Material Loyalty Program Agreement, or
purports in writing to revoke, terminate or rescind any Material Loyalty Program
Agreement; or



--------------------------------------------------------------------------------

79




(s)any Credit Party makes a Material Modification to a Material Loyalty Program
Agreement without the prior written consent of the Required Lenders.
then, and in every such event (other than an event described in clause (g) or
(h) of this Section), and at any time thereafter during the continuance of such
event, the Initial Lender may, and the Administrative Agent may, and at the
request of the Required Lenders or the Initial Lender shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times:
(i)declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Credit Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the other Credit Parties; and
(ii)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and Applicable Law;
provided that, in case of any event described in clause (g) or (h) of this
Section, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Credit Parties.
SECTION 7.02Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Initial Lender and the Administrative Agent
by the Borrower or the Required Lenders, all payments received on account of the
Obligations shall be applied by the Administrative Agent as follows:
(i)first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 11.03 and amounts payable under
an Administrative Agency Fee Letter (if any)) payable to the Administrative
Agent and the Collateral Agent in their respective capacities as such;
(ii)second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees and disbursements and other charges of counsel payable
under Section 11.03) arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (ii) payable to
them;
(iii)third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (iii) payable to them;
(iv)fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause (iv) payable to them;
(v)fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of



--------------------------------------------------------------------------------

80




all such Obligations owing to them in accordance with the respective amounts
thereof then due and payable; and
(vi)finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE VIII
AGENCY
SECTION 8.01Appointment and Authority. Each Lender hereby irrevocably appoints
The Bank of New York Mellon to act on its behalf as the Administrative Agent and
as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental or related
thereto; provided that notwithstanding anything in this Article VIII or this
Agreement to the contrary, the terms and conditions of the relationship between
the Initial Lender and the Agents shall be governed by a separate agreement
between the Initial Lender and the Agents. The Borrower and the Guarantors
acknowledge and agree that the Agents are Agents of the Lenders and not of the
Borrower or the Guarantors. In connection with an assignment of the Loans by the
Initial Lender, upon the Administrative Agent’s request, the Borrower and the
Agents shall enter into an Administrative Agency Fee Letter. The provisions of
this Article are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the other Loan Documents and (ii) negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.
SECTION 8.02Collateral Matters. Each of the Lenders hereby irrevocably appoints
and authorizes the Collateral Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto and to
enter into and perform the other Loan Documents.
SECTION 8.03Removal or Resignation of Administrative Agent. While the Initial
Lender is a Lender, the Administrative Agent may be removed or give notice of
its resignation subject to any conditions as separately agreed between the
Initial Lender and the Administrative Agent. Any such resignation as
Administrative Agent pursuant to this Section 8.03 shall also constitute its
resignation as the Collateral Agent; provided that in the case of any collateral
security held by the Collateral Agent on behalf of the Lenders under any of the
Loan Documents, the retiring or removed Collateral Agent shall continue to hold
such collateral security until such time as a successor Collateral Agent is
appointed. Upon such removal or receipt of any such notice of resignation, the
Initial Lender shall have the right to appoint a successor. After the Initial
Lender is no longer a Lender, either Agent may resign at any time by notifying
the Lenders and the Borrower in writing, and either Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to the Borrower and such Agent and signed by the Required Lenders.
Upon any such resignation or removal, the Required Lenders shall have the right,
with the consent of the Borrower (which consent shall not be required during the
continuance of an Event of Default), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders (with the consent of the
Borrower (which consent shall not be required during the continuance of an Event
of Default)) and shall have accepted such appointment within 30 days after (i)
the retiring Agent



--------------------------------------------------------------------------------

81




gives notice of its resignation or (ii) the Required Lenders deliver removal
instructions, then the retiring or removed Agent may, on behalf of the Lenders
(with the consent of the Borrower (which consent shall not be required during
the continuance of an Event of Default)), appoint a successor Agent which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank. If no successor Agent has been appointed pursuant to the immediately
preceding sentence, such Agent’s resignation or removal shall become effective
and the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders (with the consent of the Borrower (which consent shall not be
required during the continuance of an Event of Default)) appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of its predecessor Agent, and its predecessor Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
SECTION 8.04Exculpatory Provisions.
(a)The Agents shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents or as separately agreed between
the Initial Lender and the Agents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing:
(i)neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, except that The
Bank of New York Mellon shall always have a fiduciary duty to Treasury while
serving as its Agent in accordance with the provisions of the separate writing
between The Bank of New York Mellon and Treasury;
(ii)neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); and
(iii)except as expressly set forth herein and in the other Loan Documents,
neither Agent shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity.
(b)Neither Agent shall be required to expend or risk its own funds or otherwise
incur liability in the performance of any of its duties hereunder or under any
other Loan Document or in the exercise of any of its rights or powers.
Notwithstanding anything in any Loan Document to the contrary, prior to taking
any action under this Agreement or any other Loan Document, each Agent shall be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses in connection with taking such action. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Sections 7.01 and 11.02) or in the absence of its own gross negligence or
willful misconduct as determined by the final non-appealable



--------------------------------------------------------------------------------

82




judgment of a court of competent jurisdiction. Notwithstanding the foregoing, no
action nor any omission to act, taken by either Agent at the direction of the
Required Lenders (or such other number of percentage of Lenders as shall be
expressly provided for herein or in the other Loan Documents) shall constitute
gross negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof, conspicuously
labeled as a “notice of default” and specifically describing such Default, is
given to an Agent Responsible Officer by the Borrower or a Lender.
(c)Neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
(d)In no event shall either Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder or under any other Loan
Document arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, epidemics,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services (it being
understood that such Agent shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances).
(e)Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it in good faith to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it in good
faith to have been made by the proper Person, and shall not incur any liability
for relying thereon. Delivery of reports, information and documents to an Agent
is for informational purposes only and an Agent’s receipt of the foregoing will
not constitute actual or constructive knowledge or notice of any information
contained therein or determinable from information contained therein, including
the Borrower’s compliance with any of its covenants hereunder. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in reliance on the advice of any such counsel,
accountants or experts. Any funds held by an Agent shall, unless otherwise
agreed in writing with the Borrower, be held uninvested in a non-interest
bearing account.
(f)Neither Agent shall have any obligation to calculate or confirm the
calculation of any financial covenant contained herein.
(g)Notwithstanding anything to the contrary in any Loan Documents, neither Agent
shall be responsible for the existence, genuineness or value of any of the
Collateral; for filing any financing or continuation statements or recording any
documents or instruments in any public office or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral (except,
in the case of possessory Collateral, for the Collateral Agent maintaining
possession of any such Collateral received by it in accordance with the terms of
the Loan Documents); for the validity, perfection, priority or enforceability of
the Liens in any of the Collateral; for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein; for the validity of
the title of any grantor to the



--------------------------------------------------------------------------------

83




Collateral; for insuring the Collateral; or for the payment of taxes, charges or
assessments on the Collateral. The Collateral Agent agrees that it will check
any possessory Collateral received by it against any itemized list in the Pledge
and Security Agreement of Collateral to be delivered to it in accordance with
the Pledge and Security Agreement.
SECTION 8.05Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, opinion, consent, statement, instrument, document or other writing
believed by it in good faith to be genuine and to have been signed or sent by
the proper Person. Each Agent may also rely upon any statement made to it orally
or by telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. Delivery of
reports, information and documents to an Agent is for informational purposes
only and an Agent’s receipt of the foregoing will not constitute actual or
constructive knowledge or notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 8.06Delegation of Duties. Each Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents or
attorneys appointed by it and will not be responsible for the misconduct or
negligence of any agent appointed with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
by or through their respective Related Parties.
SECTION 8.07Non-Reliance on Agents and Other Lenders. Each Lender (other than
the Initial Lender) acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender (other than the Initial Lender) also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Section 11.03) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



--------------------------------------------------------------------------------

84




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under the Loan Documents. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
ARTICLE IX
GUARANTEE
SECTION 9.01Guarantee of the Obligations. Each Guarantor jointly and severally
hereby irrevocably and unconditionally guarantees to the Secured Parties, the
due and punctual payment in full and performance of all Obligations (or such
lesser amount as agreed by the Required Lenders in their sole discretion with
respect to Obligations owed to the Lenders) when the same shall become due or
required to be performed, whether at stated maturity, by required prepayment,
declaration, acceleration, performance, demand or otherwise (including amounts
that would become and any performance that would have been required to be taken
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
SECTION 9.02Payment or Performance by a Guarantor. Each Guarantor hereby jointly
and severally agrees, in furtherance of the foregoing and the other terms of
this Article IX and not in limitation of any other right which the Secured
Parties may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of the Borrower to pay or perform any of the Guaranteed
Obligations when and as the same shall become due or required to be performed,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), such Guarantor will pay, or cause to be paid, in cash, or
perform, or cause to be performed, to the Secured Parties an amount equal to the
sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for the Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed or required to
be performed to the Secured Parties as aforesaid.
SECTION 9.03Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment and performance
in full of the Guaranteed Obligations. In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees as follows:
(a)this Guarantee is a guarantee of payment and performance when due and not
merely of collection;
(b)either Agent and any of the other Secured Parties may enforce this Guarantee
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and the Secured Parties with respect to the
existence of such Event of Default;



--------------------------------------------------------------------------------

85




(c)a separate action or actions may be brought and prosecuted against such
Guarantor whether or not any action is brought against the Borrower or any other
Guarantors and whether or not Borrower or such Guarantors are joined in any such
action or actions;
(d)payment or performance by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
other Guarantor’s liability for any portion of the Guaranteed Obligations which
has not been paid or performed;
(e)the Required Lenders, upon such terms as they deem appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment or performance of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
subordinate the payment of the same to the payment of any other obligations;
(iii) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment or performance of the Guaranteed Obligations, any other guarantees
of the Guaranteed Obligations, or any other obligation of any Person (including
any other Guarantor) with respect to the Guaranteed Obligations; and
(iv) enforce its rights and remedies even though such action may operate to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrower or any security for the Guaranteed
Obligations; and
(f)this Guarantee and the obligations of each Guarantor hereunder shall be
legal, valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment or performance in full of the Guaranteed Obligations), including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations, or otherwise. Without limiting the generality of the
foregoing, except for the payment and performance in full of the Guaranteed
Obligations and to the fullest extent permitted by Applicable Law, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by: (i) any failure, delay or omission to assert or enforce
or agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy with respect to the
Guaranteed Obligations, or with respect to any security for the payment and
performance of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions hereof or any other Loan Document; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the Lender’s consent to
the change, reorganization or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (v) the release of, or any
impairment of or failure to perfect or continue perfection of or protect a
security interest in, any collateral which secures any of the Guaranteed
Obligations; (vi) any defenses, set-offs or counterclaims which the Borrower or
any Guarantor may allege or assert against either Agent or the Lenders in
respect of the Guaranteed Obligations, including failure of consideration, lack
of authority, validity or enforceability, breach of warranty, payment, statute
of frauds, statute of limitations, accord and satisfaction and usury; (vii) any
change in the corporate existence, structure or ownership of any Credit Party,
or any insolvency, bankruptcy, reorganization, examinership or other similar
proceeding affecting any Credit Party or its assets or any resulting release or
discharge of any of the Guaranteed Obligations; (viii) the fact that any



--------------------------------------------------------------------------------

86




Person that, pursuant to the Loan Documents, was required to become a party
hereto may not have executed or is not effectually bound by this Agreement,
whether or not this fact is known to the Secured Parties; (ix) any action
permitted or authorized hereunder; (x) any other circumstance, or any existence
of or reliance on any representation by the Agents, any Secured Party or any
other Person, that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower, any Guarantor or any other guarantor or
surety; and (xi) any other event or circumstance that might in any manner vary
the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
SECTION 9.04Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of the Lender: (a) any right to require the Lender, as a condition of payment or
performance by such Guarantor, to (i) proceed against Borrower, any Guarantor or
any other Person; (ii) proceed against or exhaust any security in favor of the
Lender; or (iii) pursue any other remedy in the power of the Agents or Secured
Parties whatsoever or (b) presentment to, demand for payment or performance from
and protest to the Borrower or any Guarantor or notice of acceptance; and (c)
any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms hereof. The Agents and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure or exercise any other right or remedy available to them against
the Borrower or any other Credit Party without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full. To the fullest extent permitted by
Applicable Law, each Credit Party waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Credit Party against the Borrower or any other Credit Party,
as the case may be, or any security.
SECTION 9.05Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guarantee or the performance by such
Guarantor of its obligations hereunder, including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that the Agents or the Secured Parties now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by the Agents or the Secured
Parties. In addition, until the Guaranteed Obligations shall have been paid in
full, each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and paid in full, such amount shall be held in trust for the Secured Parties and
shall forthwith be paid over to the Secured Parties to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
SECTION 9.06Subordination. Any Indebtedness of the Borrower or any Guarantor now
or hereafter and all rights of indemnity, contribution or subrogation under
Applicable Law or otherwise held by any Guarantor (the “Obligee Guarantor”) are
hereby subordinated in right of payment or performance to the Guaranteed
Obligations until the Guaranteed Obligations is paid and performed in full. Any
amount in respect of such indebtedness or rights collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for the Secured Parties and shall forthwith be paid over to the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without



--------------------------------------------------------------------------------

87




affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.
SECTION 9.07Continuing Guarantee. This Guarantee is a continuing guarantee and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid and performed in full. Each Guarantor hereby irrevocably waives any right
to revoke this Guarantee as to future transactions giving rise to any Guaranteed
Obligations.
SECTION 9.08Financial Condition of the Borrower. The Loans may be made to the
Borrower without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrower at the time of such grant. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.
SECTION 9.09Reinstatement. In the event that all or any portion of the
Guaranteed Obligations are paid by the Borrower or any Guarantor, the
obligations of any other Guarantor hereunder shall continue and remain in full
force and effect or be reinstated, as the case may be, in the event that all or
any part of such payment(s) are rescinded or recovered directly or indirectly
from the Secured Parties as a preference, fraudulent transfer or otherwise must
be so recovered or returned, and any such payments and amounts which are so
rescinded, recovered or returned shall constitute Guaranteed Obligations for all
purposes hereunder.
SECTION 9.10Discharge of Guarantees. If, in compliance with the terms and
provisions of the Loan Documents, (x) all of the Equity Interests of any
Guarantor that is a Subsidiary of the Parent or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) to any Person (other than to the Parent or to any other
Subsidiary of Parent), the Guarantee of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any beneficiary or any other Person
effective as of the time of such asset sale or (y) a Guarantor becomes an
Excluded Subsidiary (other than as a result of a Guarantor becoming a
non-Wholly-Owned Subsidiary), the Borrower may request the release of the
Guarantee of such Guarantor, whereupon the Guarantee of such Guarantor shall be
discharged and released.
ARTICLE X
CARES ACT REQUIREMENTS
Notwithstanding anything in this Agreement to the contrary, the Credit Parties,
on behalf of themselves and their Affiliates, represent, warrant, and agree with
the Lenders that:
SECTION 10.01CARES Act Compliance. Each Credit Party and its Subsidiaries are in
compliance, and will at all times comply, with all applicable requirements under
Title IV of the CARES Act, including any applicable requirements pertaining to
the Borrower’s eligibility to receive the Loans. The Parent, the Borrower and
their Subsidiaries will provide any information requested by the Initial Lender
or Agents to assess the Borrower’s compliance with applicable requirements under
Title IV of the CARES Act, its obligations under this Article X or its
eligibility to receive the Loans under the CARES Act. The Borrower is not a
“covered entity” as defined in Section 4019 of the CARES Act.
SECTION 10.02Dividends and Buybacks



--------------------------------------------------------------------------------

88






(a)Until the date that is twelve (12) months after the date on which the Loans
are no longer outstanding, neither any Borrower Air Carrier nor any of its
Affiliates (other than an Affiliate that is a natural person) shall, in any
transaction, purchase an equity security of any Borrower Air Carrier or of any
direct or indirect parent company of a Borrower Air Carrier or of any Subsidiary
of the Parent that, in each case, is listed on a national securities exchange,
except to the extent required under a contractual obligation in effect as of the
date of enactment of the CARES Act.
(b)Until the date that is twelve (12) months after the date on which the Loans
are no longer outstanding, no Borrower Air Carrier shall pay dividends, or make
any other capital distributions, with respect to the common stock of any
Borrower Air Carrier.
SECTION 10.03Maintenance of Employment Levels. Until September 30, 2020, each
Borrower Air Carrier shall maintain its employment levels as of March 24, 2020,
to the extent practicable, and in any case shall not reduce its employment
levels by more than ten percent (10%) from the levels on March 24, 2020.
SECTION 10.04United States Business. Each Borrower Air Carrier is created or
organized in the United States or under the laws of the United States and has
significant operations in and a majority of its employees based in the United
States.
SECTION 10.05Limitations on Certain Compensation.
(a)Beginning on the Closing Date, and ending on the date that is one (1) year
after the date on which the Loans are no longer outstanding, each Borrower Air
Carrier and its Affiliates shall not pay any of each Borrower Air Carrier’s
Corporate Officers or Employees whose Total Compensation exceeded $425,000 in
calendar year 2019 or the Subsequent Reference Period (other than an Employee
whose compensation is determined through an existing collective bargaining
agreement entered into before March 1, 2020):
(i)Total Compensation which exceeds, during any twelve (12) consecutive months
of the period beginning on the Closing Date and ending on the date that is one
(1) year after the date on which the Loans are no longer outstanding, the Total
Compensation the Corporate Officer or Employee received in calendar year 2019 or
the Subsequent Reference Period; or
(ii)Severance Pay or Other Benefits in connection with a termination of
employment with any Borrower Air Carrier which exceed twice the maximum Total
Compensation received by such Corporate Officer or Employee in calendar year
2019 or the Subsequent Reference Period.
(b)Beginning on the Closing Date, and ending on the date that is one (1) year
after the date on which the Loans are no longer outstanding, each Borrower Air
Carrier and its Affiliates shall not pay any of each Borrower Air Carrier’s
Corporate Officers or Employees whose Total Compensation exceeded $3,000,000 in
calendar year 2019 or the Subsequent Reference Period, Total Compensation which
exceeds, during any twelve (12) consecutive months of such period, in excess of
the sum of:
(i)$3,000,000; and



--------------------------------------------------------------------------------

89




(ii)Fifty percent (50%) of the excess over $3,000,000 of the Total Compensation
received by such Corporate Officer or Employee in calendar year 2019 or the
Subsequent Reference Period.
(c)For purposes of determining applicable amounts under this Section with
respect to any Corporate Officer or Employee who was employed by any Borrower
Air Carrier or any of their Affiliates for less than all of calendar year 2019,
the amount of Total Compensation in calendar year 2019 shall mean such Corporate
Officer’s or Employee’s Total Compensation on an annualized basis.
SECTION 10.06Continuation of Certain Air Service. Until March 1, 2022, each
Borrower Air Carrier shall comply with any applicable requirement issued by the
Secretary of Transportation under section 4005 of the CARES Act to maintain
scheduled air transportation service to any point served by any Borrower Air
Carrier before March 1, 2020. The Borrower acknowledges that neither Treasury,
nor any other actor, department, or agency of the Federal Government, shall
condition the issuance of any loan under this Loan Agreement on the Borrower’s
implementation of measures to enter into negotiations with the certified
bargaining representative of a craft or class of employees of the Borrower Air
Carrier under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National
Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and
conditions of employment.
SECTION 10.07Treasury Access. The Borrower shall provide Treasury, the Treasury
Inspector General, the Special Inspector General for Pandemic Recovery, and such
other entities as authorized by Treasury timely and unrestricted access to all
documents, papers, or other records, including electronic records, of the
Borrower related to the Loans, to enable Treasury, the Treasury Inspector
General, and the Special Inspector General for Pandemic Recovery to make audits,
examinations, and otherwise evaluate the Borrower’s compliance with the terms of
this Agreement. This right also includes timely and reasonable access to the
Borrower’s and its Affiliates’ personnel for the purpose of interview and
discussion related to such documents.
SECTION 10.08Additional Defined Terms. As used in this Article, the following
terms have the meanings specified below:
“Borrower Air Carrier” means, collectively, the Borrower, its Affiliates that
are Air Carriers, and their respective heirs, executors, administrators,
successors, and assigns. Notwithstanding anything to the contrary herein, for
purposes of this Article X, an “Affiliate” of the Borrower shall not include any
Person(s) that become affiliated with the Borrower solely by virtue of the
consummation of a Change of Control transaction resulting in repayment of the
Loans in full.
“Corporate Officer” means, with respect to any Borrower Air Carrier, its
president; any vice president in charge of a principal business unit, division,
or function (such as sales, administration or finance); any other officer who
performs a policy-making function; or any other person who performs similar
policy making functions for the Borrower Air Carrier. Executive officers of
subsidiaries or parents of any Borrower Air Carrier may be deemed Corporate
Officers of the Borrower Air Carrier if they perform such policy-making
functions for the Borrower Air Carrier.
“Employee” has the meaning given to the term in section 2 of the National Labor
Relations Act (29 U.S.C. 152 and includes any individual employed by an employer
subject to the Railway Labor Act (45 U.S.C. 151 et seq.), and for the avoidance
of doubt includes all individuals who are employed by the Borrower Air Carrier
who are not Corporate Officers.
“Severance Pay or Other Benefits” means any severance payment or other similar
benefits, including cash payments, health care benefits, perquisites, the
enhancement or acceleration of



--------------------------------------------------------------------------------

90




the payment or vesting of any payment or benefit or any other in-kind benefit
payable (whether in lump sum or over time, including after March 24, 2022) by
any Borrower Air Carrier or its Affiliates to a Corporate Officer or Employee in
connection with any termination of such Corporate Officer’s or Employee’s
employment (including, without limitation, resignation, severance, retirement,
or constructive termination), which shall be determined and calculated in
respect of any Employee or Corporate Officer of the Borrower Air Carrier in the
manner prescribed in 17 CFR 229.402(j) (without regard to its limitation to the
five (5) most highly compensated executives and using the actual date of
termination of employment rather than the last business day of the Borrower Air
Carrier’s last completed fiscal year as the trigger event).
“Subsequent Reference Period” means (i) for a Corporate Officer or Employee
whose employment with the Borrower Air Carrier or an Affiliate started during
2019 or later, the twelve (12) month period starting from the end of the month
in which the officer or employee commenced employment, if such officer’s or
employee’s total compensation exceeds $425,000 (or $3,000,000) during such
period and (ii) for a Corporate Officer or Employee whose Total Compensation
first exceeds $425,000 during a 12-month period ending after 2019, the 12-month
period starting from the end of the month in which the Corporate Officer’s or
Employee’s Total Compensation first exceeded $425,000 (or $3,000,000).
“Total Compensation” means compensation including salary, wages, bonuses, awards
of stock, and any other financial benefits provided by the Borrower Air Carrier
or an Affiliate, as applicable, which shall be determined and calculated for the
2019 calendar year or any applicable twelve (12)-month period in respect of any
Employee or Corporate Officer of the Borrower Air Carrier in the manner
prescribed under paragraph e.5 of the award term in 2 CFR part 170, App. A, but
excluding any Severance Pay or Other Benefits in connection with a termination
of employment.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01Notices; Public Information.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing in English and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email as follows:
(i)if to a Credit Party, to it at American Airlines, Inc., 1 Skyview Drive, MD
8B361, Fort Worth, Texas, 76155, Attention of Treasurer (Facsimile No. ###;
Email: ###), with copies (which shall not constitute notice) to: Latham &
Watkins LLP, 140 Scott Drive, Menlo Park, CA 94025; Email: ###; Attention: ###;
(ii)if to the Administrative Agent or the Collateral Agent, to The Bank of New
York Mellon at 240 Greenwich Street, 7th Floor, New York, NY 10286, Attention of
###, Managing Director (Telephone No. ###; Email: ### with a copy to ###);
(iii)if to Treasury, as the Initial Lender, to The Department of the Treasury of
the United States at 1500 Pennsylvania Avenue, NW, Washington, D.C. 20220,
Attention of Assistant General Counsel (Banking and Finance) (Telephone No. ###;
Email: ###); and



--------------------------------------------------------------------------------

91




(iv)if to any other Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML, and Internet or intranet websites) pursuant to procedures approved
by the Lenders and reasonably acceptable to the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent, the Parent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent, the Collateral Agent or a Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by return e-mail or other written acknowledgement),
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c)Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d)Platform.
(i)The Borrower and the Lenders agree that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the other Lenders by posting the Communications on the Platform.
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Credit Parties pursuant to any
Loan Document or the transactions



--------------------------------------------------------------------------------

92




contemplated therein that is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
(e)Public Information. The Borrower hereby acknowledges that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the materials and information provided by or
on behalf of the Borrower hereunder and under the other Loan Documents
(collectively, “Borrower Materials”) that may be distributed to the Public
Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of U.S. federal and state securities Laws (provided,
however, that to the extent that such Borrower Materials constitute Information,
they shall be subject to Section 11.12); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Each Public Lender will designate one or more representatives
that shall be permitted to receive information that is not designated as being
available for Public Lenders. Notwithstanding the foregoing, financial
statements and related documentation, in each case, provided pursuant to Section
5.01(a) or 5.01(b) shall be deemed to be marked “PUBLIC”, unless the Parent
notifies the Administrative Agent promptly that any such document contains
material non-public information.
SECTION 11.02Waivers; Amendments.
(a)No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, remedy, power or privilege, or any abandonment or discontinuance
of steps to enforce such a right remedy, power or privilege, preclude any other
or further exercise thereof or the exercise of any other right remedy, power or
privilege. The rights, remedies, powers and privileges of the Administrative
Agent, the Collateral Agent and the Lenders hereunder and under the Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that any such Person would otherwise have.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, (i) so long as the Initial Lender
is a Lender, either the Initial Lender or, at the Initial’s Lender’s option, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders and (ii) if the Initial Lender is no longer a Lender, the Required
Lenders or the Administrative Agent (acting at the direction of the Required
Lenders) in accordance with Section 7.01 for the benefit of all the Lenders;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacities as Administrative Agent and as Collateral Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13) or (iii) any Lender from filing proofs



--------------------------------------------------------------------------------

93




of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to a Credit Party under any Debtor Relief Law;
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise provided to the Administrative
Agent pursuant to Section 7.01 and (y) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights or
remedies available to it and as authorized by the Required Lenders.
(b)Amendments, Etc. Except as otherwise expressly set forth in this Agreement
(including Section 2.10 and Section 8.01), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower therefrom, shall be effective unless in writing
executed by the Borrower and the Required Lenders, and acknowledged by the
Administrative Agent, or by the Borrower and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:
(i)extend or increase any Commitment of any Lender without the written consent
of such Lender;
(ii)reduce the principal of, or rate of interest specified herein on, any Loan,
or any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly and adversely affected
thereby (provided that only the consent of the Required Lenders shall be
necessary (x) to amend the definition of “Default Rate” or to waive the
obligation of the Borrower to pay interest at the Default Rate or (y) to amend
any financial covenant (or any defined term directly or indirectly used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Loan or other Obligation or to reduce any fee payable
hereunder);
(iii)postpone any date scheduled for any payment of principal of, or interest
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment,
without the written consent of each Lender directly and adversely affected
thereby;
(iv)change Section 2.12(b) or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;
(v)waive any condition set forth in Section 4.01 without the written consent of
the Initial Lender; or
(vi)change any provision of this Section or the percentage in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of either of the Agents, unless in writing executed by such Agent, in
each case in addition to the Borrower and the Lenders required above.
In addition, notwithstanding anything in this Section to the contrary, (i) if
the Borrower shall have identified an obvious error or any error or omission of
a technical nature, in each case, in any



--------------------------------------------------------------------------------

94




provision of the Loan Documents, then, upon the delivery of a certificate of a
Responsible Officer of the Borrower to the Administrative Agent identifying such
error and directing the Administrative Agent to execute an amendment to correct
such error, the Administrative Agent and the Borrower shall be permitted to
amend such provision, and, in each case, such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders to the
Administrative Agent within ten (10) Business Days following receipt of notice
thereof and (ii) that any Security Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor (as defined in the
Pledge and Security Agreement) and the Administrative Agent to add assets (or
categories of assets) to the Collateral covered by such Security Document, as
contemplated by the definition of Additional Collateral, or to remove any assets
or categories of assets (including after-acquired assets of that category) from
the Collateral covered by such Security Document to the extent the release
thereof is permitted by Section 6.17(b)(iii).
SECTION 11.03Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Initial Lender, the Administrative Agent, the
Collateral Agent and their Affiliates (including the reasonable fees, charges
and disbursements of any counsel for the Initial Lender, the Administrative
Agent or the Collateral Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent or
the Collateral Agent, in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement, the Loan Documents,
any other agreements or documents executed in connection herewith or therewith
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent
or any Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, the Collateral Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the Loan Documents, any other agreements or documents
executed in connection herewith or therewith, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring,
negotiations or enforcement in respect of this Agreement, the Loan Documents and
other agreements or documents executed in connection herewith or therewith.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and Collateral Agent (and any sub-agents thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, obligations, penalties, fines,
settlements, judgments, disbursements and related costs and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Parent) arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent or any of its Subsidiaries, or any



--------------------------------------------------------------------------------

95




Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Parent, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee other than the Initial Lender, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This paragraph (b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent or Collateral Agent (or any
sub-agents thereof) or any Related Party of any of the foregoing, each Lender
(other than the Initial Lender) severally agrees to pay to the Administrative
Agent or Collateral Agent (or any such sub-agents) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or Collateral Agent (or any such sub-agents), or against
any Related Party of any of the foregoing acting for the Administrative Agent or
Collateral Agent (or any such sub-agents) in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.12(e).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Credit Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
five (5) days after demand therefor; provided that the terms of this Section
shall not apply to the Initial Lender.
(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder and
the resignation or removal of the Administrative Agent or the Collateral Agent.
SECTION 11.04Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any other
attempted assignment or transfer by any party hereto shall be null and void),
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in



--------------------------------------------------------------------------------

96




accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment by any Lender (other than the Initial Lender)
shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or contemporaneous assignments to and/or
by related Approved Funds (determined after giving effect to such assignments)
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.
(iii)Required Consents. No consent shall be required for any assignment by the
Initial Lender. The consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment by any
Lender other than the Initial Lender unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.



--------------------------------------------------------------------------------

97




(v)No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 11.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender other than the Initial Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a Competitor, a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Collateral Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.03(b) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.02(b)(i)
through (v) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14,



--------------------------------------------------------------------------------

98




2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(g) (it being understood that the
documentation required under Section 2.16(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.16, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 11.05Survival. All covenants, agreements, representations and warranties
made by any Credit Party herein and in any Loan Document or other documents
delivered in connection herewith or therewith or pursuant hereto or thereto
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery hereof and thereof and the making of
the Borrowings hereunder, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied and so long as the Commitments have not expired or been terminated.
The provisions of Sections 2.14, 2.15, 11.03, 11.15 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the payment in full of the Obligations,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 11.06Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the



--------------------------------------------------------------------------------

99




other Loan Documents, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)Electronic Execution. The words “execution,” “signed,” “signature,” and words
of like import in this Agreement and in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. Notwithstanding anything herein to the contrary, delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic means, or confirmation of the execution of this Agreement on behalf
of a party by an email from an authorized signatory of such party shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 11.07Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 11.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the due and unpaid Obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its respective Affiliates, irrespective of whether or not such Lender
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender (other than the Initial Lender) agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 11.09Governing Law; Jurisdiction; Etc.
(a)Governing Law. This Agreement and the other Loan Documents will be governed
by and construed in accordance with the federal law of the United States if and
to the extent



--------------------------------------------------------------------------------

100




such law is applicable, and otherwise in accordance with the law of the State of
New York applicable to contracts made and to be performed entirely within such
State.
(b)Jurisdiction and Venue. Each of the Credit Parties and each Lender agrees (a)
to submit to the exclusive jurisdiction and venue of the United States District
Court for the District of Columbia for any civil action, suit or proceeding
arising out of or relating to this Agreement, the Loan Documents, or the
transactions contemplated hereby or thereby.
(c)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 11.10Waiver of Jury Trial. To the extent permitted by Applicable Law,
each Credit Party and each Lender hereby unconditionally waives trial by jury in
any civil legal action or proceeding relating to this Agreement, the Loan
Documents or the transactions contemplated hereby or thereby.
SECTION 11.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders (other than the Initial Lender) agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as (or no less restrictive than) those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; provided that, in each
case under this clause (f)(ii), such actual or prospective party is not a
Competitor; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (h) with the consent of
the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to either Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower who did not acquire
such information as a result of a breach of this Section.
For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries; provided that, in the case of information received from the Parent
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain



--------------------------------------------------------------------------------

101




the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 11.13Money Laundering; Sanctions. The Borrower shall provide to the
Administrative Agent, the Collateral Agent, and the Lenders information and
documentation that the Lenders may reasonably request that identifies the
Borrower and its Affiliates, which information may include the name and address
of the Borrower and its Affiliates and other information regarding beneficial
ownership of the Borrower and its Affiliates that will allow the Lenders to
ensure compliance with Sanctions and the AML Laws. For purposes of determining
whether or not a representation with respect to any indirect ownership is true
or a covenant is being complied with under this Section 11.13, the Borrower
shall not be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the ownership
of assets by a collective investment fund that holds assets for employee benefit
plans or retirement arrangements.
SECTION 11.14Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate. To
the extent lawful, the interest and charges that would have been paid in respect
of such Loan but were not paid as a result of the operation of this Section
shall be cumulated and the interest and charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender. Any amount collected
by such Lender that exceeds the maximum amount collectible at the Maximum Rate
shall be applied to the reduction of the principal balance of such Loan or
refunded to the Borrower so that at no time shall the interest and charges paid
or payable in respect of such Loan exceed the maximum amount collectible at the
Maximum Rate.
SECTION 11.15Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
(other than the Initial Lender) severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.
SECTION 11.16No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Credit Party and any of their respective Subsidiaries
and the Administrative Agent, the Collateral Agent or any Lender is intended to
be or has been created in respect of the transactions



--------------------------------------------------------------------------------

102




contemplated hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, the Collateral Agent, or any Lender has advised or is
advising any Credit Party or any of their respective Subsidiaries on other
matters, (ii) the lending and other services regarding this Agreement provided
by the Administrative Agent, the Collateral Agent and the Lenders are
arm’s-length commercial transactions between Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent
and the Lenders, on the other hand, (iii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent that they
has deemed appropriate and (iv) the Credit Parties are capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent, the Collateral Agent and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Credit Parties or any of their respective Affiliates,
or any other Person; (ii) none of the Administrative Agent, the Collateral Agent
and the Lenders has any obligation to the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent and the
Lenders and their respective Affiliates may be engaged, in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their respective Affiliates, and none of the Administrative Agent, the
Collateral Agent and the Lenders has any obligation to disclose any of such
interests to the Credit Parties or any of their respective Affiliates. To the
fullest extent permitted by Law, the Credit Parties hereby waive and release any
claims that they may have against any of the Administrative Agent, the
Collateral Agent and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
SECTION 11.17Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Credit Party) acknowledges that any liability
arising under a Loan Document of any Credit Party that is an Affected Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of the applicable Resolution Authority, and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any Credit Party that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document, or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority.
[Signature pages follow.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
AMERICAN AIRLINES, INC.




By_/s/ Thomas T. Weir______________
Name: Thomas T. Weir
Title: Vice President and Treasurer










AMERICAN AIRLINES GROUP INC.




By_/s/ Thomas T. Weir______________
Name: Thomas T. Weir
Title: Vice President and Treasurer




    [Signature page to Loan and Guarantee Agreement]


--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON,
as Administrative Agent




By_/s/ Bret S. Derman________________
Name: Bret S. Derman
Title: Vice President






THE BANK OF NEW YORK MELLON,
as Collateral Agent




By_/s/ Bret S. Derman________________
Name: Bret S. Derman
Title: Vice President








    [Signature page to Loan and Guarantee Agreement]
||


--------------------------------------------------------------------------------



UNITED STATES DEPARTMENT OF THE TREASURY, as the Initial Lender




By_/s/ Brent McIntosh________________________
Name: Brent McIntosh
Title: Under Secretary for International Affairs



    [Signature page to Loan and Guarantee Agreement]


|||


--------------------------------------------------------------------------------



Schedule 1.01(a)
Carrier Loyalty Programs
[****]




[****]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]




--------------------------------------------------------------------------------



Schedule 1.01(b)
Carrier Collateral Loyalty Programs
1.AAdvantage Program




        




--------------------------------------------------------------------------------



Schedule 1.01(c)
Loyalty Program Agreements
[****]



[****]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. TWO PAGES HAVE BEEN
OMITTED.]


--------------------------------------------------------------------------------



Schedule 3.05
Financial Statements
1.Financial statements for the year ended December 31, 2019:
https://www.sec.gov/Archives/edgar/
[https://www.sec.gov/Archives/edgar/data/6201/000000620120000023/0000006201-20-000023-index.htm]data/6201/000000620120000023/0000006201-20-000023-
[https://www.sec.gov/Archives/edgar/data/6201/000000620120000023/0000006201-20-000023-index.htm]index.htm
[https://www.sec.gov/Archives/edgar/data/6201/000000620120000023/0000006201-20-000023-index.htm]


2.Financial statements for the first quarter of 2020:
https://www.sec.gov/Archives/edgar/data/6201/000000620120000066/0000006201-20-000066-index.htm
[https://www.sec.gov/Archives/edgar/data/6201/000000620120000066/0000006201-20-000066-index.htm]


3.Financial statements for the second quarter of 2020:
https://www.sec.gov/Archives/edgar/data/6201/000000620120000089/0000006201-20-000089-index.htm
[https://www.sec.gov/Archives/edgar/data/6201/000000620120000089/0000006201-20-000089-index.htm]







        

--------------------------------------------------------------------------------



Schedule 3.17
Subsidiaries



Entity NameOwnerOwnership PercentageExcluded Subsidiary: Yes/NoAmerican Airlines
Group Inc.Public CompanyN/ANoAmerican Airlines, Inc.American Airlines Group
Inc.100%NoAmericas Ground Services, Inc.American Airlines Group Inc.100%YesAvion
Assurance, Ltd.American Airlines Group Inc.100%YesAAG Private Placement-1 Parent
LLCAmerican Airlines Group Inc.100%YesPMA Investment Subsidiary, Inc.American
Airlines Group Inc.100%YesEnvoy Aviation Group Inc.American Airlines Group
Inc.100%YesPiedmont Airlines, Inc.American Airlines Group Inc.100%YesPSA
Airlines, Inc.American Airlines Group Inc.100%YesFLAAG 2017-1 OPP LLCAmerican
Airlines Group Inc.100%YesFLAAG 2019-1 OPP LLCAmerican Airlines Group
Inc.100%YesJ-CRJ900 LLCAmerican Airlines Group Inc.100%YesDominicana de
Servicios Aeroportuarios, DR (DSA)Americas Ground Services,
Inc.100%YesInternational Ground Services, S.A de C.V.Americas Ground Services,
Inc.99.99%YesInternational Ground Services, S.A de C.V.American Airlines de
Mexico, S.A. de C.V.00.01%YesAAG Private Placement-1 LLCAAG Private Placement-1
Parent LLC100%YesAmerican Airlines de Mexico, S.A. de C.V.American Airlines,
Inc.99.99%YesAmerican Airlines de Mexico, S.A. de C.V.Americas Ground Services,
Inc.00.01%YesAmerican Aviation Supply LLCAmerican Airlines, Inc.100%Yes

        

--------------------------------------------------------------------------------




American Airlines Marketing Services LLCAmerican Airlines, Inc.100%YesAmerican
Airlines Travel LLCAmerican Airlines, Inc.100%YesAmerican AAdvantage,
LLCAmerican Airlines, Inc.100%YesAAdvantage, LLCAmerican Airlines,
Inc.100%Yes2013-2B LLCAmerican Airlines, Inc.100%YesEnvoy Air Inc.Envoy Aviation
Group Inc.100%YesExecutive Airlines, Inc.Envoy Aviation Group Inc.100%YesEagle
Aviation Services, Inc.Envoy Aviation Group Inc.100%YesFLAAG 2017-1OP-a LLCFLAAG
2017-1 OPP LLC100%YesFLAAG 2017-1 OP-b LLCFLAAG 2017-1 OPP LLC100%YesFLAAG
2019-1 OP-a LLCFLAAG 2019-1 OPP LLC100%YesFLAAG 2019-1 OP-b LLCFLAAG 2019-1 OPP
LLC100%YesFLAAG 2019-1 OP-c LLCFLAAG 2019-1 OPP LLC100%Yes


        

--------------------------------------------------------------------------------



Schedule 5.14
Post-Closing Matters


None.





        

--------------------------------------------------------------------------------



Schedule 6.05(i)
Restricted Payments


Restricted Payments not to exceed $75,000,000 per annum.




        


--------------------------------------------------------------------------------



Schedule 6.06
Investments
[****]






[****]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. TWO PAGES HAVE BEEN
OMITTED.]


--------------------------------------------------------------------------------



Schedule 6.07
Affiliate Transactions
1.None.










--------------------------------------------------------------------------------



EXHIBIT A


[FORM OF ASSIGNMENT AND ASSUMPTION]




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan and Guarantee Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan and
Guarantee Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan and Guarantee Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Loan and
Guarantee Agreement, any other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Loan and Guarantee Agreement, any other Loan Document and any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.    Assignor:    _________________________________________ (the “Assignor”)
2.    Assignee:    _________________________________________ (the “Assignee”)
    [Assignee is an [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:    American Airlines, Inc., a Delaware corporation
4.    Administrative Agent:    The Bank of New York Mellon, as the
Administrative Agent under the Loan and Guarantee Agreement
5.    Loan and Guarantee Agreement: The Loan and Guarantee Agreement dated as of
September [  ], 2020 among American Airlines, Inc., a Delaware corporation (the
“Borrower”), American Airlines Group Inc., a Delaware corporation, the
Guarantors party thereto from time to time, the United States Department of the
Treasury, as Initial Lender, each Lender from time to time party thereto and The
Bank of New York Mellon, as Administrative Agent and Collateral Agent
6.     Assigned Interest[s]:





--------------------------------------------------------------------------------

-2-



AssignorAssigneeAggregate Amount of Loans for all Lenders1
Amount of Loans Assigned8
Percentage Assigned of Loans2$$%$$%$$%



[7.    Trade Date:        ______________]3
[Page break]



1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
3 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
    

--------------------------------------------------------------------------------

-3-


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:_________________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:_________________________________
Title:
Accepted:
THE BANK OF NEW YORK MELLON, as
Administrative Agent
By: _________________________________
Title:
[Consented to:
AMERICAN AIRLINES, INC.
By: ________________________________
Title:]4



4 To be included only if the consent of the Borrower is required for such
Assignment and Assumption by the terms of the Loan and Guarantee Agreement.
    


--------------------------------------------------------------------------------

-4-


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, including to
obtain such consent, if any, as required under the Loan and Guarantee Agreement,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan and Guarantee Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Loan and Guarantee Agreement or any other
Loan Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Loan and Guarantee Agreement, (ii) it meets all
the requirements to be an assignee under Section 11.04 of the Loan and Guarantee
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan and Guarantee Agreement and each other Loan Document as a Lender, and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Loan and Guarantee Agreement, and has received or has been afforded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, (vii) if it is not already a Lender under
the Loan and Guarantee Agreement, attached to the Assignment and Assumption is
an Administrative Questionnaire and the applicable “know your customer”
documentation requested by the Administrative Agent and as required by the Loan
and Guarantee Agreement and (viii) the Administrative Agent has received a
processing
    

--------------------------------------------------------------------------------

-5-


and recordation fee of $3,500 as of the Effective Date (to the extent required
by the Loan and Guarantee Agreement, unless waived), (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Collateral Agent, the Assignor or any other Lender or Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, including its obligations pursuant to Section 2.16
of the Loan and Guarantee Agreement and (c) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
and to exercise such powers under the Loan and Guarantee Agreement and the other
Loan Documents as are delegated to such Agent by the terms thereof, together
with such actions and powers as are reasonably incidental or related thereto.
1.3Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
1.4General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within such State.


    


--------------------------------------------------------------------------------





EXHIBIT B-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Guarantee Agreement dated as of
September [  ], 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Loan and Guarantee Agreement”),
among American Airlines, Inc. (the “Borrower”), American Airlines Group Inc., a
Delaware corporation, the Guarantors from time to time party thereto, the United
States Department of the Treasury, as Initial Lender, each Lender from time to
time party thereto and The Bank of New York Mellon, as Administrative Agent and
Collateral Agent.
Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided in this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.
[NAME OF LENDER]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]




    


--------------------------------------------------------------------------------





EXHIBIT B-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Guarantee Agreement dated as of
September [  ], 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Loan and Guarantee Agreement”),
among American Airlines, Inc. (the “Borrower”), American Airlines Group, Inc., a
Delaware corporation, the Guarantors from time to time party thereto, the United
States Department of the Treasury, as Initial Lender, each Lender from time to
time party thereto and The Bank of New York Mellon, as Administrative Agent and
Collateral Agent.
Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]


    


--------------------------------------------------------------------------------





EXHIBIT B-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan and Guarantee Agreement dated as of
September [  ], 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Loan and Guarantee Agreement”),
among American Airlines, Inc. (the “Borrower”), American Airlines Group, Inc., a
Delaware corporation, the Guarantors from time to time party thereto, the United
States Department of the Treasury, as Initial Lender, each Lender from time to
time party thereto and The Bank of New York Mellon, as Administrative Agent and
Collateral Agent.
Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.
[NAME OF PARTICIPANT]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]




    


--------------------------------------------------------------------------------





EXHIBIT B-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Loan and Guarantee Agreement dated as of
September [  ], 2020 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Loan and Guarantee Agreement”),
among American Airlines, Inc. (the “Borrower”), American Airlines Group Inc., a
Delaware corporation, the Guarantors from time to time party thereto, the United
States Department of the Treasury, as Initial Lender, each Lender from time to
time party thereto and The Bank of New York Mellon, as Administrative Agent and
Collateral Agent.
Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan and Guarantee Agreement or any other Loan Document, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.
[NAME OF LENDER]


By:_________________________________
Name:
Title:
Date: ________ __, 20[ ]


    


--------------------------------------------------------------------------------





EXHIBIT C
FORM OF NOTE
[New York, New York]
[Date]


FOR VALUE RECEIVED, the undersigned, American Airlines, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to ______________ or its
registered assigns in accordance with Section 11.04 of the Loan and Guarantee
Agreement (as defined below) (the “Lender”), in lawful money of the United
States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Loan and Guarantee
Agreement, dated as of September [  ], 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan and
Guarantee Agreement”), among the Borrower, the Guarantors party thereto from
time to time, the United States Department of the Treasury, as Initial Lender,
the Lenders party thereto from time to time and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent) (i) on the dates set forth in the
Loan and Guarantee Agreement, the principal amounts set forth in the Loan and
Guarantee Agreement with respect to Loans made by the Lender to the Borrower
pursuant to the Loan and Guarantee Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Loan and
Guarantee Agreement on the unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Loan and Guarantee Agreement.
The Borrower promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Loan and Guarantee Agreement.
The Borrower hereby waives (to the extent permitted by applicable law)
diligence, presentment, demand, protest and notice of any kind whatsoever.
Subject to the terms of the Loan and Guarantee Agreement, including Section 7.02
thereof, nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.
This note is one of the Notes referred to in the Loan and Guarantee Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Loan and Guarantee Agreement,
all upon the terms and conditions therein specified.


THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AND GUARANTEE AGREEMENT.
    

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE FEDERAL
LAW OF THE UNITED STATES IF AND TO THE EXTENT SUCH LAW IS APPLICABLE, AND
OTHERWISE IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
    
    

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Borrower has caused this note to be duly executed by its
authorized officer as of the day and year first above written.



AMERICAN AIRLINES, INC.By:Name:Title:



























    




    

--------------------------------------------------------------------------------





LOANS AND PAYMENTS

DateAmount of LoanMaturity DatePayments of Principal/InterestPrincipal Balance
of NoteName of Person Making the Notation





    


--------------------------------------------------------------------------------

EXHIBIT D


LOYALTY PARTNER DIRECT AGREEMENT1
THIS LOYALTY PARTNER DIRECT AGREEMENT (this “Agreement”), dated as of [●], 2020,
is by and between THE BANK OF NEW YORK MELLON, as Collateral Agent for the
benefit of the Secured Parties (“Collateral Agent”), [●]2, a [●]3 (together with
its successors and assigns, “Loyalty Program Partner”), and [●]4, a [●]5
(“Credit Party”). Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Loan Agreement (as defined below).
WHEREAS, [[Credit Party][●]]6, as Borrower, The Bank of New York Mellon, as
Collateral Agent and as Administrative Agent, and The United States Department
of the Treasury, as lender (“Treasury”), have entered into that certain Loan and
Guarantee Agreement dated as of [●] (the “Loan Agreement”), whereby Treasury has
agreed to extend credit to Borrower as is permissible under the Coronavirus Aid,
Relief, and Economic Security Act, Pub. L. 116-136 (Mar. 27, 2020), as the same
may be amended from time to time (the “CARES Act”) subject to the terms and
conditions therein;
WHEREAS, Credit Party and Loyalty Program Partner are parties to [●]7, dated as
of [●], as amended from time to time (the “Loyalty Program Agreement”);
WHEREAS, pursuant to that certain Pledge and Security Agreement, dated as of
[●], by and between Credit Party, as a Grantor, the other Grantors named therein
from time to time and Collateral Agent (the “Pledge and Security Agreement”),
Credit Party has granted to Collateral Agent, for the benefit of the Secured
Parties, a security interest in and continuing lien on, among other things, all
of its right, title and interest in, to and under the Loyalty Program Agreement
together with all related Loyalty Program Revenues and other related Loyalty
Program Assets (as defined in the Pledge and Security Agreement) (collectively,
the “Loyalty Program Collateral”). For the purposes of this Agreement, “Loyalty
Program Revenues” shall mean all payments received by, or otherwise required to
be paid to, Credit Party (and its Affiliates), and all other amounts Credit
Party is entitled to, under the Loyalty Program Agreement; “Secured Parties”
shall mean any lender under the Loan Agreement (including Treasury as the
Initial Lender), the Administrative Agent and the Collateral Agent;
WHEREAS, it is a condition precedent to the closing of and initial borrowing
under the Loan Agreement that Credit Party deliver to Treasury or its designee
and Collateral Agent this Agreement duly executed and delivered by Loyalty
Program Partner;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
1.    Estoppel. Loyalty Program Partner hereby certifies that as of the date
hereof: (a) the Loyalty Program Agreement is in full force and effect and has
not been modified, supplemented or amended except as listed in Exhibit A; (b) to
its Knowledge, except as set forth in Schedule 1(b) of the Disclosure Schedules
hereto, there exists no breach, default or event or condition which, with the
giving of notice or the passage of time, or both, would give Loyalty Program
Partner the right to terminate the

1Note: Form to be executed for each Material Loyalty Program Agreement.
2NTD: Insert name of Loyalty Program Partner.
3NTD: Insert jurisdiction of incorporation or formation.
4NTD: Insert the name of the airline entity that is party to the Material
Loyalty Program Agreement.
5 NTD: Insert jurisdiction of incorporation or formation.
6 NTD: If Credit Party is not Borrower, insert name of Borrower.
7 NTD: Insert name of the Material Loyalty Program Agreement.





--------------------------------------------------------------------------------



Loyalty Program Agreement, (c) to its Knowledge, except as set forth in Schedule
1(c) of the Disclosure Schedules hereto, there exists no breach or default
which, with the giving of notice or the passage of time, or both, would result
in a material suspension of, or reduction in, payments made to Credit Party
under the Loyalty Program Agreement; and (d) to its Knowledge, except as set
forth in Schedule 1(d) of the Disclosure Schedules hereto, Loyalty Program
Partner has no existing claims, defenses or offsets against the full and timely
payment and performance of its material obligations under the Loyalty Program
Agreement. For the purposes of this Agreement, “Knowledge” shall mean the actual
knowledge of any Responsible Officer of Loyalty Program Partner, responsible for
managing or operating the business contemplated under the Loyalty Program
Agreement. “Responsible Officer” shall mean the chief executive officer,
president, executive vice president, chief financial officer, principal
accounting officer, treasurer or controller of Loyalty Program Partner.
2.    No Offset. All payments required to be made by Loyalty Program Partner
under the Loyalty Program Agreement shall be made without any offset,
recoupment, abatement, withholding, reduction or defense whatsoever, other than
(x) with respect to amounts due from the Credit Party under the Loyalty Program
Agreement and (y) any such rights with respect to amounts incurred by or due to
Loyalty Program Partner in respect of marketing, promotion, sponsorship,
technology or other similar expenses in connection with or related to the credit
card program offered under the Loyalty Program Agreement, in each case (1)
solely to the extent expressly permitted under the Loyalty Program Agreement or
if exercised in the ordinary course of business and in accordance with past or
common industry practices and (2) expressly excluding any offset for costs,
expenses or other amounts that are not so related, including any amount in
repayment of any amount borrowed by the Credit Party from Loyalty Program
Partner or its affiliates.
3.    Payment Directions. Loyalty Program Partner agrees to remit any and all
Loyalty Program Revenues as and when required by the Loyalty Program Agreement
directly to the account specified on Exhibit B8 hereto (“Default Payment
Method”) or to such other person, entity or account as shall be specified from
time to time by Collateral Agent to Loyalty Program Partner in writing (“Payment
Directions”). Until this Agreement terminates in accordance with Section ‎9(a)
hereof, Loyalty Program Partner may not remit any Loyalty Program Revenues in
accordance with any instructions delivered to Loyalty Program Partner by Credit
Party or any other Person, unless Collateral Agent so instructs Loyalty Program
Partner in writing. Collateral Agent will provide Credit Party with notice of
any Payment Directions or other instructions sent to Loyalty Program Partner
pursuant to this Section ‎3 that direct payments other than in accordance with
the Default Payment Method. In no event shall Loyalty Program Partner be
required to remit the cash value of any services it is required to provide to
Credit Party in-kind under the Loyalty Program Agreement, unless required
pursuant to the terms of the Loyalty Program Agreement.
    Credit Party acknowledges and agrees that Loyalty Program Partner may
unconditionally rely on any written notice from Collateral Agent (i) directing
payment of Loyalty Program Revenues in accordance with the preceding paragraph
(such Payment Directions assumed to be continuing until Loyalty Program
Partner’s receipt of a written notice from Collateral Agent) or (ii) that
provides notice that an Event of Default has occurred under the Loan Agreement
until such time as Collateral Agent provides notice to Loyalty Program Partner
that such Event of Default has been cured. Credit Party shall have no recourse
to Loyalty Program Partner in connection with any action or inaction taken by
Loyalty Program Party in reliance on any such notice believed by Loyalty Program
Partner in good faith to be genuine and signed or presented by the proper party
or parties. Collateral Agent shall revoke any such Payment Directions directing
payments other than in accordance with the Default Payment Method

8 NTD: Exhibit B to include wiring instructions to the Collection Account.
6



--------------------------------------------------------------------------------



promptly after the receipt of notice from the Required Lenders that any such
Event of Default has been cured, and following Loyalty Program Partner’s receipt
of written notice of such revocation from Collateral Agent any additional
Loyalty Program Revenues shall be remitted in accordance with the Default
Payment Method.
    Loyalty Program Partner shall have no obligation to review or confirm that
actions taken pursuant to the Payment Directions or other notice delivered by
Collateral Agent to Loyalty Program Partner in accordance with this Agreement
comply with any other agreement or document to which it is not a party. Any
Payment Directions shall be subject to receipt by Loyalty Program Partner of IRS
Form W-8 or W-9 as may be reasonably requested by Loyalty Program Partner.
4.    Consent to Assignment. Loyalty Program Partner hereby (a) acknowledges
that Credit Party has provided it with notice that the Secured Parties will
enter into the Loan Agreement and the Pledge and Security Agreement with Credit
Party in reliance on, among other things, the execution and delivery of this
Agreement by Loyalty Program Partner, (b) irrevocably consents to the pledge to
Collateral Agent for the benefit of the Secured Parties of, and the grant to
Collateral Agent for the benefit of the Secured Parties of, a lien on and
security interest in, all right, title and interest of Credit Party in, to and
under the Loyalty Program Collateral, including all of Credit Party’s rights to
receive payment under or with respect to the Loyalty Program Agreement and all
payments due and to become due thereunder, and (c) confirms that it has not
granted and to its Knowledge, except as set forth in Schedule 4(c) of the
Disclosure Schedules hereto, has not received notice of any other security
interest granted in, to or under the Loyalty Program Agreement or the other
Loyalty Program Collateral.
5.    Assignment to Third Parties; Event of Foreclosure on Collateral.
Collateral Agent, for the benefit of the Secured Parties, may (i) acquire all
right, title and interest of Credit Party in, to and under the Loyalty Program
Collateral through foreclosure or assignment thereof in lieu of foreclosure, and
(ii) may subsequently transfer or assign the Loyalty Program Collateral, either
in its own name or through a nominee, in each such case, subject to Loyalty
Program Partner’s prior written consent (such consent right to be exercised in
Loyalty Program Partner’s reasonable business judgment) and in any such case,
such person or its nominee, or such transferee or assignee, as the case may be,
shall thereafter be bound by all applicable terms of, and shall have assumed the
obligations of Credit Party under, the Loyalty Program Agreement and, as
applicable, the other Loyalty Program Collateral.
6.    Notice and Cure. In the event there is a default by Credit Party under the
Loyalty Program Agreement that (i) is reasonably likely to result in a material
suspension of, or reduction in, payments made to Credit Party under the Loyalty
Program Agreement or (ii) is reasonably likely to result in termination of the
Loyalty Program Agreement, Loyalty Program Partner shall forbear and shall not
exercise any remedies, including, but not limited to, any right to terminate or
suspend performance under the Loyalty Program Agreement unless and until Loyalty
Program Partner has given Collateral Agent written notice of such default and
for a period of 30 days Collateral Agent shall fail to remedy the default of
Credit Party. If the default cannot reasonably be cured by Collateral Agent
within 30 days, then Collateral Agent shall have such additional time as it
shall reasonably require, so long as it is proceeding with reasonable diligence
to cure the default, up to a maximum of 90 days from receipt of written notice
from Loyalty Program Partner of such default.
    For any default that cannot be cured without possession of Loyalty Program
Collateral, Collateral Agent shall have the right to postpone and extend the
time to cure such default in order to prosecute and complete a foreclosure or
equivalent proceeding and obtain possession of the Loyalty Program Collateral,
up to a maximum of 90 days from receipt of written notice from Loyalty Program
7



--------------------------------------------------------------------------------



Partner of such default. If Collateral Agent completes a foreclosure or an
equivalent proceeding within the foregoing time period, then Loyalty Program
Partner shall waive against Collateral Agent and any nominee, transferee or
assignee of Collateral Agent any noncurable defaults that are personal to Credit
Party.
    Notwithstanding the foregoing, a cure of any default by Collateral Agent
shall not constitute an assumption by Collateral Agent of the obligations of
Credit Party under the Loyalty Program Agreement. In addition, in the event that
the Loyalty Program Agreement terminates for any reason (other than (A) as a
result of the failure of Collateral Agent to effect a cure or foreclosure within
the 90-day period described above (if applicable), (B) in accordance with
Section ‎9(a)(ii) or (C) upon the occurrence of a non-default related event
expressly set forth in the Loyalty Program Agreement), or is rejected in any
bankruptcy or insolvency proceedings of Credit Party prior to expiration of the
90-day period described above (if applicable), Loyalty Program Partner shall,
subject to Loyalty Program Partner’s prior written consent (such consent right
to be exercised in Loyalty Program Partner’s reasonable business judgment),
enter into a new loyalty program agreement with Collateral Agent or its nominee,
transferee or assignee in connection with an assignment made in accordance with
Section ‎5 hereof, for the benefit of the Secured Parties on the same terms
(subject to any necessary conforming changes) as the Loyalty Program Agreement
between Loyalty Program Partner and Credit Party.
7.    [Reserved]
8.    No Liability. Except in the case of gross negligence, willful misconduct
or as set forth in Section ‎9(i) herein, Loyalty Program Partner acknowledges
and agrees that no Secured Party nor Collateral Agent, nor any of their
respective nominee(s) or assignee(s) shall have any liability or obligation to
Loyalty Program Partner solely as a result of this Agreement, the Loan
Agreement, the Pledge and Security Agreement or any other Security Documents.
For the avoidance of doubt, none of Collateral Agent or the Secured Parties
shall be obligated or required to perform any of Credit Party’s obligations
under the Loyalty Program Agreement except (i) if such obligations are expressly
assumed in writing by the applicable party or (ii) in connection with the taking
of title to the Loyalty Program Assets following the completion of a foreclosure
action.
    Notwithstanding the foregoing, upon the assignment or transfer of the
Loyalty Program Agreement to any nominee(s) or assignee(s) by Collateral Agent
in connection with the exercise of its rights and remedies, for the benefit of
the Secured Parties, under the Pledge and Security Agreement during the
continuance of an Event of Default under the Loan Agreement, such nominee(s)
and/or assignee(s) shall be bound by all applicable terms of, and shall have
assumed the obligations of Credit Party under, the Loyalty Program Agreement
and, as applicable, the other Loyalty Program Collateral. Unless Collateral
Agent (i) assumes the Loyalty Program Agreement in writing pursuant to Section
‎5, (ii) takes title to the Loyalty Program Assets following the completion of a
foreclosure action or (iii) enters into a replacement agreement pursuant to
Section ‎6, none of the Secured Parties or Collateral Agent shall have any
personal liability to Loyalty Program Partner under the Loyalty Program
Agreement or such replacement agreement and Loyalty Program Partner shall have
no recourse to the Secured Parties or Collateral Agent, as applicable, with
respect to Credit Party’s obligations under the Loyalty Program Agreement or
other Loyalty Program Collateral.
9.    Miscellaneous
(a)    Termination. This Agreement shall not terminate for any reason until (i)
all of the Obligations under the Loan Documents have been indefeasibly and
unconditionally paid in full, (ii)
8



--------------------------------------------------------------------------------



expiration of the term of the Loyalty Program Agreement in accordance with its
terms or earlier termination (A) approved by the Lenders in accordance with the
Loan Agreement or (B) after expiration of the cure period set forth in Section
‎6 herein, to the extent applicable or (C) by Loyalty Program Partner upon the
occurrence of a non-default related event expressly set forth in the Loyalty
Program Agreement or (iii) all of the Liens on the Loyalty Program Agreement
created under the Loan Agreement are released in accordance with the Loan
Agreement. Following a payment in full of the Obligations, Collateral Agent
shall confirm such payment and the termination of this Agreement in writing to
Loyalty Program Partner promptly upon request by Credit Party or Loyalty Program
Partner, at Credit Party’s expense.
(b)    Binding Effect; Counterparts; Entire Agreement. This Agreement shall be
binding on the parties hereto and their respective successors and assigns. The
terms and conditions of the Loyalty Program Agreement shall continue to be in
effect in accordance with its terms as between the Loyalty Program Partner and
Credit Party. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts) and by manual or electronic signature,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties hereto relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by each of the parties hereto and when
Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(c)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (ii) Collateral Agent (acting as directed by the Required Lenders) and the
other parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(d)    Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties agrees to submit to the exclusive
jurisdiction and venue of the United States District Court for the District of
Columbia for any civil action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby or thereby.
(e)    WAIVER OF JURY TRIAL. To the extent permitted by applicable law, each
party hereto hereby unconditionally waives trial by jury in any civil legal
action or proceeding relating to this Agreement or the transactions contemplated
hereby or thereby.
(f)    Notices; Public Information.
(i)    All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or email (and such delivery by
facsimile or email shall not
9



--------------------------------------------------------------------------------



constitute notice to Loyalty Program Partner unless provided by Loyalty Program
Partner below) as follows:


if to Credit Party:
[Address: [●]
Attention: [●]
Email: [●]
Facsimile: [●]
Telephone: [●]]9


if to Collateral Agent:
The Bank of New York Mellon
Address: 240 Greenwich Street, 7th Floor
    New York, NY 10286
Attention: Joanna Shapiro, Managing Director
Email: ###
    Cc: ###
Telephone: ###


if to Loyalty Program Partner:
[Address: [●]
Attention: [●]
Email: [●]
Facsimile: [●]
Telephone: [●]]10


(ii)    Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by facsimile or email shall be deemed to have been given when sent
to the proper facsimile number or email address, as applicable, upon
confirmation by the receiving party of receipt (whether by an automatic “read
receipt” or similar notice). Any party hereto may change its address for notices
and other communications hereunder by notice to the other parties hereto.
(iii)    Electronic Communications. Unless Collateral Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by return e-mail or other written acknowledgement),
and (B) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that,

9 NTD: Credit Party to provide. Please include information of at least one form
of electronic delivery (facsimile or email).
10 NTD: Loyalty Program Partner to provide. Please include information of at
least one form of electronic delivery (facsimile or email).
10



--------------------------------------------------------------------------------



for both clauses (i) and (ii) above, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.
(g)    Collateral Agent Authority. Collateral Agent has been appointed by the
Lenders under the Loan Agreement and has the benefit of the rights and
protections set forth therein, including without limitation, that,
notwithstanding any discretion given to it in any Loan Document, Collateral
Agent need not exercise discretion, but shall act as directed by the Required
Lenders.
(h)    Exculpation. Collateral Agent, on behalf of the Secured Parties, hereby
agrees that no officer, director, agent or employee of Loyalty Program Partner
or and any of its affiliates shall have any liability arising from or related to
this Agreement except for liability resulting from intentional breach of this
Agreement or gross negligence, bad faith or willful misconduct of such person.
For the avoidance of doubt, this Section ‎9(h) does not preclude Collateral
Agent from initiating a suit for injunctive relief in order to enforce this
Agreement.
(i)    Treatment of Certain Information; Confidentiality. Nothing in this
Agreement shall be deemed to waive any confidentiality provisions set forth in
the Loyalty Program Agreement and Credit Party and Loyalty Program Partner agree
that any process of dissemination of the terms or Information (as defined below)
relating to the Loyalty Program Agreement which is treated as confidential under
the Loyalty Program Agreement shall be subject to the requirements of the
Loyalty Program Agreement.
    Each of Collateral Agent and Credit Party agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates, to its Related Parties and to the Secured Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any Loan Document or any action or proceeding relating to this Agreement
or any Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as (or
no less restrictive than) those of this Section, to any nominee, transferee or
assignee of, or any prospective nominee, transferee or assignee of, any of its
rights and obligations under this Agreement; (g) with the consent of Loyalty
Program Partner or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to either Collateral Agent, Credit Party or any of their respective
Affiliates on a nonconfidential basis from a source other than Loyalty Program
Partner who did not acquire such information as a result of a breach of this
Section.
    For purposes of this Section, “Information” means all information received
from Loyalty Program Partner or any of its Subsidiaries relating to Loyalty
Program Partner or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Collateral
Agent or Credit Party on a nonconfidential basis prior to disclosure by Loyalty
Program Partner or any of its Subsidiaries; provided that, in the case of
information received from Loyalty Program Partner or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.
11



--------------------------------------------------------------------------------



    Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In the event of any breach of this Section
9(i), any non-breaching party, in addition to any other remedies at law or in
equity it may have, shall be entitled to seek injunctive relief.
12




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto are executing this Agreement as of the
date above first written.




[NAME OF LOYALTY PROGRAM PARTNER]




By_________________________
Name:
Title:



[Signature Page to Loyalty Program Direct Agreement]



--------------------------------------------------------------------------------



[NAME OF CREDIT PARTY]




By_________________________
Name:
Title:





[Signature Page to Loyalty Program Direct Agreement]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON
as Collateral Agent




By_________________________
Name:
Title:





[Signature Page to Loyalty Program Direct Agreement]




--------------------------------------------------------------------------------



DISCLOSURE SCHEDULES
Schedule 1(b)
•[●]
Schedule 1(c)
•[●]
Schedule 1(d)
•[●]
Schedule 4(c)
•[●]






--------------------------------------------------------------------------------



EXHIBIT A
Loyalty Program Agreement


Please list the Loyalty Program Agreement and any amendments thereto or
assignments thereof as of the date of this Agreement.









--------------------------------------------------------------------------------



EXHIBIT B


Collection Account Wiring Instructions














--------------------------------------------------------------------------------



EXHIBIT E


FORM OF BORROWING Request
The Bank of New York Mellon
as Administrative Agent
Attention: ###
240 Greenwich Street, 7th Floor
New York, NY 10286
Telephone: ###
Email: ###
###
and:
The Department of the Treasury of the United States
Attention: Assistant General Counsel (Banking and Finance)
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Telephone: ###
Email: ###
[●], 202[●]15
Ladies and Gentlemen:
The undersigned, American Airlines, Inc., a corporation organized under the laws
of Delaware (the “Borrower”), refers to the Loan and Guarantee Agreement, dated
as of September [ ● ], 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan and Guarantee
Agreement”), among the Borrower, American Airlines Group Inc., a corporation
organized under the laws of Delaware (the “Parent”), the Guarantors party
thereto from time to time, the United States Department of the Treasury as the
Initial Lender, the Lenders party thereto from time to time and The Bank of New
York Mellon as Administrative Agent and Collateral Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan and Guarantee Agreement. This notice constitutes a Borrowing Request
pursuant to the Loan and Guarantee Agreement, and the Borrower hereby gives you
notice pursuant to Sections 2.03(a) and (b) of the Loan and Guarantee Agreement
that it requests a Borrowing under the Loan and Guarantee Agreement, and in
connection therewith specifies the following information with respect to the
Borrowing requested hereby:
(A)    The Borrowing shall be denominated in dollars and shall be in an
aggregate principal amount equal to: $[●],000,000.00
(B)    Date of Borrowing (which is a Business Day): [●], 202[●]







15 Notice must be received by the Administrative Agent (with a copy to the
Initial Lender) by not later than 11:00 a.m. (New York City time), three (3)
Business Days, with respect to the initial Borrowing, or five (5) Business Days,
with respect to each subsequent Borrowing, prior to the date of the requested
Borrowing.



--------------------------------------------------------------------------------



(C)    Locations and numbers of the accounts to which funds of the requested
Borrowing are to be disbursed:
(1) To American Airlines, Inc.:

Bank Name:[●]Account Name:[●]Account Number:[●]ABA Number:[●]Amount:$[●]



(2) To Cleary Gottlieb Steen & Hamilton LLP, as legal counsel to the Initial
Lender, pursuant to Section 4.01(f) of the Loan and Guarantee Agreement:

Bank Name:[●]Account Name:[●]Account Number:[●]ABA Number:[●]Amount:
$[●]16



The undersigned hereby certifies that (a) the representations and warranties of
the Credit Parties set forth in the Loan and Guarantee Agreement and in each
other Loan Document are true and correct in all material respects (or, in the
case of any such representation or warranty already qualified by materiality, in
all respects) on and as of the date of the Borrowing requested hereby (or, in
the case of any such representation or warranty expressly stated to have been
made as of a specific date, as of such specific date) and on and as of the date
of the Borrowing requested hereby, (b) no Default has occurred or is continuing
or will result from the requested Borrowing or from the application of proceeds
thereof, (c) this Borrowing Request is made in compliance with the requirements
of Sections 2.02 and 2.03 of the Loan and Guarantee Agreement and (d) all
conditions in Sections 4.01 (with respect to the Borrowing on the Closing Date
only) and 4.02 of the Loan and Guarantee Agreement have been satisfied as of the
date of the Borrowing requested hereby.
Delivery of this Borrowing Request may initially be made by electronic
communication including fax or email and shall be followed by an original
authentic counterpart thereof.
[Remainder of Page Intentionally Left Blank]















16 Insert amount of Cleary’s legal expenses.




--------------------------------------------------------------------------------



Very truly yours,
AMERICAN AIRLINES, INC.
By15:            
Name:     
Title:     













































































15 This Borrowing Request must be signed by a Responsible Officer of the
Borrower. As used herein, a Responsible Officer is any of the following: (i) the
chief executive officer, (ii) the Financial Officer (i.e., Chief Financial
Officer, principal accounting officer, treasurer or controller), (iii) the
president, (iv) the executive vice president or (v) any other officer or
employee of the Borrower so designated from time to time by one of the
aforementioned officers in a notice to the Administrative Agent (together with
evidence of the authority and capacity of each such Person to so act in form and
substance satisfactory to the Administrative Agent).

